April 2017
TABLE OF CONTENTS

COMMISSION ORDERS
04-12-17

BENNETT MINERAL COMPANY

VA 2016-43-M

Page 813

04-12-17

UNITED RENTALS (NORTH
AMERICAN), INC.

WEST 2016-122-M

Page 816

04-12-17

ENVIRO CARE INC.

WEST 2016-488-M

Page 819

04-12-17

WM. J. CLARK TRUCKING
SERVICE INC.

WEST 2016-591-M

Page 825

04-28-17

OHIO VALLEY COAL COMPANY

LAKE 2016-399

Page 829

04-28-17

HNS, INC.

WEST 2016-108-M

Page 832

04-28-17

UNITED RENTALS NORTHWEST

WEST 2016-668-M

Page 835

ADMINISTRATIVE LAW JUDGE DECISIONS
04-07-17

M-CLASS MINING, LLC

LAKE 2012-519

Page 839

04-07-17

NEWMONT SLATE COMPANY,
INC.

YORK 2016-20-M

Page 850

04-10-17

CACTUS CANYON QUARRIES,
INC.

CENT 2016-410

Page 879

04-11-17

ARNOLD STONE INC

CENT 2016-0540

Page 884

i

04-27-17

MATTHEW BANE v. DENISON
MINES (USA) CORP., now known as
ENERGY FUELS RESOURCES
(USA) INC.

WEST 2012-1224DM

Page 897

ADMINISTRATIVE LAW JUDGE ORDERS
04-05-17

SHELLEY KELHI v. ALPHA COAL
WEST, INC. and CONTURA COAL
WEST, LLC

WEST 2017-38-D

Page 939

04-17-17

ROBERT C. HALL v. GMS MINE
REPAIR & MAINTENANCE, INC.

PENN 2016-228-D

Page 947

04-28-17

KLONDEX MIDAS OPERATIONS,
INC.

WEST 2015-416-M

Page 949

ii

Review was granted in the following case during the month of April 2017:
Signal Peak Energy LLC v. Secretary of Labor, Docket No. WEST 2016-624-R (Judge Miller,
March 7, 2017)

Review was denied in the following case during the month of April 2017:
Secretary of Labor v. Jones Brothers, Inc., Docket Nos. SE 2016-218, et al. (Judge Miller, March
6, 2017)

iii

COMMISSION ORDERS

39 FMSHRC Page 812

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 12, 2017

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. VA 2016-43-M
A.C. No. 44-06600-378977

v.
BENNETT MINERAL COMPANY

BEFORE:

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he
does not oppose the motion.

39 FMSHRC Page 813

Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this
order. See 29 C.F.R. § 2700.28.
The granting of this motion is not precedential for the consideration of any other motion
before the Commission.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen Jr., Commissioner

39 FMSHRC Page 814

Distribution:
Donna Rutkowski
Bennett Mineral Company
P.O. Box 28
Walkerton, VA 32177
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 815

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 12, 2017

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 2016-122-M
A.C. No. 02-00144-370248 D113

UNITED RENTALS (NORTH
AMERICAN), INC.

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). The Commission has received a motion from the operator
seeking to reopen a penalty assessment which had become a final order of the Commission
pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 813(a). The Secretary states that he does
not oppose the motion.

39 FMSHRC Page 816

Having reviewed movant’s unopposed motion to reopen, we reopen this matter and
remand it to the Chief Administrative Law Judge for further proceedings pursuant to the Mine
Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700. Consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this order.
See 29 C.F.R. § 2700.28.
The granting of this motion is not precedential for the consideration of any other motion
before the Commission.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen Jr., Commissioner

39 FMSHRC Page 817

Distribution:
Karie N. Wilson, Esq.
Alverson, Taylor, Mortensen & Sanders
7401 West Charleston Blvd.
Las Vegas, NV 89117-1401
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 818

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 12, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
v.

Docket No. WEST 2016-488-M
A.C. No. 26-01621-377475 A9039

ENVIRO CARE INC.
BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On April 15, 2016, the Department of Labor’s Mine Safety and
Health Administration (“MSHA”) received from Enviro Care Inc. (“Enviro”) a motion seeking
to reopen a penalty assessment that had become a final order of the Commission pursuant to
section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).

39 FMSHRC Page 819

MSHA issued two citations to Enviro on February 3, 2015, Citation Nos. 8869483 and
8869484. On Feb 11, 2015, the Division Manager for Enviro’s office in Elko, Nevada, requested
a meeting with MSHA to clarify the regulations related to these alleged violations. At the time,
Enviro tentatively planned to request that these citations be vacated. While Enviro claims that
this meeting never occurred, the Secretary provided records showing that the conference
occurred on February 19, 2015, via telephone. The Secretary states that this meeting resulted in
Citation No. 8869483 being upheld and Citation No. 8869484 being vacated; therefore, only one
citation remains at issue.
The proposed assessment for Citation No. 8869483 was issued on March 26, 2015, and
proposed a penalty of $100. MSHA did not issue a proposed assessment for Citation No.
8869484. The Secretary asserts that the proposed assessment was delivered on April 2, 2015, and
became a final order of the Commission on May 4, 2015.
Enviro concedes that the proposed assessment was correctly sent to its Safety Manager at
its North Salt Lake office in Utah. However, Enviro asserts that when its North Salt Lake office
received the assessment, the position of safety manager was in transition because a new safety
manager was in the process of being appointed. In addition, the Division Manager, who had
requested the meeting with MSHA, did not view the assessment because he was part of the Elko
office, not the North Salt Lake office. Consequently, office personnel who did not normally
handle MSHA assessments reviewed the assessment in this matter, assumed that it was a bill,
and accidentally paid the civil penalty at issue.
The Secretary asserts that he mailed a delinquency notice to Enviro on June 18, 2015.
MSHA received a payment check from Enviro for $100 dated June 23, 2015.
The Secretary opposes the request to reopen. The Secretary argues that Enviro’s failure to
contest the proposed assessment was caused by inadequate or unreliable internal procedures,
which does not justify reopening under Rule 60(b)(1). The Secretary further states that the
motion to reopen was filed with MSHA approximately 11 months after the assessment became a
final order and approximately 10 months after the operator received the delinquency notice. The
Secretary argues that this delay in filing the motion to reopen after the order became final and
after the operator received the delinquency notice warrants denial of the motion to reopen.
Reopening a penalty that has become final is extraordinary relief. Thus, the operator has
the burden of showing that it is entitled to such relief, through a detailed explanation of its failure
to timely contest the penalty and any delays in filing for reopening:
At a minimum, the applicant for such relief must provide all
known details, including relevant dates and persons involved, and
a clear explanation that accounts, to the best of the operator’s
knowledge, for the failure to submit a timely response and for any
delays in seeking relief once the operator became aware of the
delinquency or failure.
Higgins Stone Co., 32 FMSHRC 33, 34 (Jan. 2010).

39 FMSHRC Page 820

In reviewing an operator’s explanation, we consider the entire range of factors relevant to
determining mistake, inadvertence, surprise, excusable neglect, or other good faith reason for
reopening. No precise formula exists for weighing the factors, and the analysis is conducted on a
case-by-case basis. However, key factors are readily identifiable. The Commission has long
provided guidance to operators on its website explaining the factors that will generally be
considered in determining whether to grant relief:
The Commission has considered a number of factors in
determining whether good cause exists: (1) the error does not
reflect indifference, inattention, inadequate or unreliable office
procedures or general carelessness; (2) the error resulted from
mistakes that the operator typically does not make; (3) procedures
to prevent, identify and correct such mistakes have been adopted or
changed, as appropriate; (4) . . . A proper motion must also
provide all relevant documentation and identify the persons who
have knowledge of the circumstances. . . . Motions for relief must
identify and explain: (1) why a timely contest was not filed; (2)
how and when you first discovered the failure to timely contest the
penalty and how you responded once this was discovered (3) If the
motion to reopen was filed more than 30 days after you first
learned that the penalty was not timely contested, you must
provide a reasonable explanation for the delay or your motion may
be DENIED.
FMSHRC, Requests to Reopen,
https://www.fmshrc.gov/content/requests-reopen (last visited April 4, 2017).
In addition, we consider the good faith of the operator’s actions and whether MSHA
opposed the motion to reopen. Pioneer Inv. Servs. Co. v. Brunswick Associated Ltd. P’ship, 507
U.S. 380, 395 (1993); FC Hemisphere Assocs., LLC v. Democratic Republic of Congo, 447 F.3d
835, 838 (D.C. Cir. 2006); Oak Grove Res. LLC, 33 FMSHRC 1130, 1132 (June 2011). To
justify reopening, an operator’s detailed recounting of the circumstances should demonstrate that
the operator acted at all times in good faith and without any purpose of evasion or delay, taking
into account the nature of the violation, the amount of the penalty, and the circumstances of
receipt and processing of the proposed assessment. The operator’s motion should also address
whether errors were within the operator’s control, and the reasons for any delay in filing the
motion itself, especially after notice of the delinquency.
Under Rule 60(c) of the Federal Rules of Civil Procedure, a Rule 60(b) motion shall be
made within a reasonable time, and for reasons of mistake, inadvertence, or excusable neglect,
not more than one year after the judgment, order, or proceeding was entered or taken. Fed. R.
Civ. P. 60(c). MSHA’s June 18, 2015 delinquency notice gave Enviro notice that it had failed to
contest the proposed assessment, but Enviro did not file this motion to reopen until April 2016.
Although Enviro’s motion to reopen is not expressly barred by the one year limit set forth in
Rule 60(c), the rule still illustrates the importance of filing expeditiously. The operator knew of
its default for nearly ten months and failed to file this motion to reopen until approximately 11

39 FMSHRC Page 821

months after the assessment became a final order. Further, it did not explain the lengthy delay in
filing, including the 10 month delay after receiving a delinquency notice from the Secretary.
The operator has offered no excuse for failing to act until the motion was nearly deemed
inexcusable by the express terms of Rule 60. Under the circumstances, we cannot consider
Enviro’s motion to have been made “within a reasonable time.” See, e.g., Left Fork Mining Co.,
31 FMSHRC 8, 11 (Jan. 2009); Highland Mining Co., 31 FMSHRC 1313, 1316-17 (Nov. 2009)
(holding that motions to reopen filed more than 30 days after receipt of notice of delinquency
must explain the reasons why the operator waited to file a reopening request, and lack of
explanation is grounds for the Commission to deny the motion).

39 FMSHRC Page 822

Moreover, Enviro has not adequately explained how the proposed assessment was
handled after it was received by its North Salt Lake office. The operator’s explanation is that
“the position of Safety Manager was in transition with a new Dept. Manager being appointed,”
and that office personnel not familiar with MSHA procedures assumed that notices from MSHA
were “bills” and paid the proposed penalty “accidentally.” Mot. to Reopen. We note that the
proposed assessment was received by Enviro on April 2, 2015, that the delinquency notice was
dated June 18, 2015, and that the payment check was dated June 23, 2015. Obviously, the “bill”
was the delinquency notice. Enviro’s explanation that the position of Safety Manager was in
transition does not account for the nearly three months during which the proposed assessment
was mishandled.1
Accordingly, we deny Enviro’s motion to reopen, on the basis of the lengthy
unexplained delay in filing the motion, as well as the failure to provide a coherent explanation of
why the proposed assessment was not timely contested.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen Jr., Commissioner

1

It is not clear that Enviro understood what had happened even as of the time its motion
to reopen was filed. The motion claims that the meeting with MSHA which it had requested was
“never scheduled,” although MSHA records show that a meeting by telephone took place on
February 19, 2015, shortly after the two citations were issued. Moreover, the motion to reopen
requests that both Citation Nos. 8869484 and 8869483 be reopened, although Citation No.
88869484 was vacated by MSHA as a result of the telephonic meeting, and was not included in
the subsequent proposed assessment.

39 FMSHRC Page 823

Distribution:
Chet Littledyke
Elko Division Manager
Enviro Care, Inc.
620 Union Pacific Way
Elko, NV 89801
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 824

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 12, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. WEST 2016-591-M
A.C. No. 04-04119-386633

v.

Docket No. WEST 2016-592-M
A.C. No. 04-04119-389032

WM. J. CLARK TRUCKING SERVICE
INC.

Docket No. WEST 2015-839-M
A.C. No. 04-04119-386633
Docket No. WEST 2015-840-M
A.C. No. 04-04119-386633
Docket No. WEST 2015-893-M
A.C. No. 04-04119-389032

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On July 18, 2016, the Commission received from Wm. J. Clark
Trucking Service Inc. (“Clark”) a motion seeking to reopen a penalty assessment that the
operator believed had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).1 Yet, in its letter requesting reopening, Clark references two
proposed penalty assessments. Accordingly, the Commission’s Docket Office assigned Clark’s
request two docket numbers—WEST 2016-591-M (A.C. No. 000386633) and WEST 2016-592M (A.C. No. 000389032)—to consider each assessment separately.

1

For the limited purpose of addressing these motions to reopen, we hereby consolidate
docket numbers WEST 2016-591-M, WEST 2016-592-M, WEST 2015-840-M, WEST 2015893-M, and WEST 2015-839-M involving similar procedural issues. 29 C.F.R. § 2700.12.

39 FMSHRC Page 825

The Secretary opposes Clark’s request, explaining that the assessments in question were
properly contested and had already been docketed prior to Clark’s filing of the motion to reopen.
The Secretary states that Assessment No. 000386633 was split between Docket Nos. WEST
2015-839-M and WEST 2015-840-M, while Assessment No. 000389032 was docketed as
Docket No. WEST 2015-893-M. WEST 2015-840-M and WEST 2015-893-M were assigned to a
Commission Administrative Law Judge and, according to Commission records, have since been
settled and disposed. Accordingly, the Secretary asserts that the operator’s motion regarding
these assessments is moot.
In WEST 2015-839-M, however, the operator failed to file an Answer, so Chief
Administrative Law Judge Robert J. Lesnick issued an “Order to Show Cause” and an “Order of
Default” on December 4, 2015. The Secretary asserts that the Chief Judge’s order became a final
order on January 3, 2016, because Clark failed to respond.
According to Commission records, the operator filed two separate letters with the
Commission. The first letter, dated October 30, 2015, served as the operator’s Answers for
WEST 2015-840-M and WEST 2015-893-M. The second letter, dated December 21, 2015, also
lists WEST 2015-893-M in its subject line. Accordingly, the Commission’s docket office filed
the December 21 letter in that file. Upon closer review, however, we note that the operator in his
December 21 letter refers to Assessment No. 000386633, which was docketed in part as WEST
2015-839-M. Furthermore, the operator also notes in that letter that it received a filing on
December 4, 2015, the date of the Order to Show Cause in WEST 2015-839-M.

39 FMSHRC Page 826

Given this evidence, we understand that the operator intended his December 21 letter to
serve as a response to the Order to Show Cause for WEST 2015-839-M, but mistakenly
transposed the last two digits of the docket number. The Commission received Clark’s letter on
December 21, 2015, prior to the January 3, 2016 deadline for responding to the Order to Show
Cause. Therefore, we conclude that the operator was not in default under the terms of the Order
to Show Cause because it timely complied with the Order. See Vulcan Constr. Materials, 33
FMSHRC 2164 (Sept. 2011). This renders the Default Order a nullity. Accordingly, WEST
2015-839 is remanded to the Chief Administrative Law Judge for further proceedings pursuant to
the Mine Act and the Commission’s Procedural Rules, 29 C.F.R. Part 2700.
Docket Nos. WEST 2015-840-M and WEST 2015-893-M were assigned to a
Commission Judge and settled in two separate orders on January 5, 2017. We therefore agree
with the Secretary’s contention that the request to reopen these dockets is moot.2

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

2

Docket No. WEST 2016-591-M is duplicative of WEST 2015-839-M and WEST 2015840-M, while Docket No. WEST 2016-592-M is duplicative of WEST 2015-893-M. Because
they are duplicative, Docket Nos. WEST 2016-591-M and WEST 2016-592-M are hereby
dismissed.

39 FMSHRC Page 827

Distribution:
William J. Clark
William J. Clark Trucking Service Inc.
P.O. Box 682
King City, CA 93930
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 828

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 28, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. LAKE 2016-399
A.C. No. 33-01159-400683

OHIO VALLEY COAL COMPANY

BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On August 3, 2016, the Commission received from Ohio Valley
Coal Company (“Ohio Valley”) a motion seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. §
815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or another reason
justifying relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have
also observed that default is a harsh remedy and that, if the defaulting party can make a showing
of good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on January 10, 2016, and
became a final order of the Commission on February 9, 2016. Ohio Valley asserts that the Notice
of Contest in this matter was mistakenly mailed to the wrong address because at the time the

39 FMSHRC Page 829

instant assessment was issued, the company was in the process of changing safety directors. In
filing the Notice of Contest, the new safety director inadvertently relied upon mailing labels that
listed MSHA’s previous address. Ohio Valley did not learn about the error until the Notice of
Contest was returned undelivered on February 19, 2016. The safety director corrected the
address and resent it the same day. He further avers that he did not learn that MSHA did not
accept the notice of contest as filed until late July 2016. Thereafter, Ohio Valley promptly filed
its motion to reopen. Following this event, Ohio Valley implemented remedial measures to
ensure that all relevant parties were aware of MSHA’s change of address. The Secretary does not
oppose the request to reopen.
Having reviewed Ohio Valley’s request and the Secretary’s response, we find that the
operator’s failure to properly file its contest was the result of an inadvertent mistake. In the
interest of justice, we hereby reopen this matter and remand it to the Chief Administrative Law
Judge for further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules,
29 C.F.R. Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for
assessment of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 830

Distribution:
Christopher D. Pence, Esq.
Hardy Pence PLLC
500 Lee Street, East, Suite 701 (25301)
Post Office Box 2548
Charleston, WV 25329-2548
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 831

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 28, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 2016-108-M
A.C. No. 10-02214-388660
Docket No. WEST 2016-135-M
A.C. No. 10-02214-388660

HNS, INC.

BEFORE:

Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER

BY THE COMMISSION:
These matters arise under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2012) (“Mine Act”). On November 5, 2015, the Commission received from HNS,
Inc. (“HNS”) a motion seeking to reopen a penalty assessment that had become a final order of
the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).1
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or another reason
justifying relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have
also observed that default is a harsh remedy and that, if the defaulting party can make a showing
of good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530
(Sept. 1995).
1

Upon review, it was determined that that citation had been mistakenly docketed twice,
once in WEST 2016-108-M and again in WEST 2016-135-M. Accordingly, we hereby dismiss
Docket No. WEST 2016-135-M as duplicative of Docket No. WEST 2016-108-M.

39 FMSHRC Page 832

Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessments in both proceedings were delivered on August
10, 2015, and became final orders of the Commission on September 9, 2015. HNS asserts that it
inadvertently failed to contest the assessments because its secretary/treasurer was out of town
during the summer in which the instant citations were issued. The employees at the mine were
unaware that they were required to follow up with MSHA and contest the citations. As a result,
the Notice of Contest was not filed until the secretary/treasurer returned to the mine. The
Secretary does not oppose the request to reopen.
Having reviewed HNS’ request and the Secretary’s response, we find that the operator’s
failure to timely contest the citation herein was the result of inadvertent mistake. In the interest
of justice, we hereby reopen Docket No. WEST 2016-108-M and remand it to the Chief
Administrative Law Judge for further proceedings pursuant to the Mine Act and the
Commission’s Procedural Rules, 29 C.F.R. Part 2700. Accordingly, consistent with Rule 28, the
Secretary shall file a petition for assessment of penalty within 45 days of the date of this order.
See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

39 FMSHRC Page 833

Distribution:
Robert Hines
Secretary/Treasurer
HNS, Inc.
63830 Industrial Lane
La Grande, OR 97850
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 834

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

April 28, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket No. WEST 2016-668-M
A.C. No. 02-00144-370248 D113

UNITED RENTALS NORTHWEST
BEFORE: Althen, Acting Chairman; Jordan, Young, and Cohen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On October 20, 2015, the Commission received from United
Rentals Northwest (“United Rentals”) a motion seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. §
815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or another reason
justifying relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have
also observed that default is a harsh remedy and that, if the defaulting party can make a showing
of good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on January 2, 2015, and became

39 FMSHRC Page 835

a final order of the Commission on February 1, 2015.1 United Rentals asserts that it never
received the penalty assessment in this matter. The operator avers that it had contested the
citation at issue, which was contained in Docket No. WEST 2016-225-RM, and was monitoring
the mail for the assessment with intent to contest it as well. United Rentals claims that it had two
employees tasked with responding to MSHA assessments and arranging for payments and that
neither received the assessment here. The operator received no deficiency notice because MSHA
applied an overpayment on an unrelated issue to satisfy the assessment in this matter. United
Rentals asserts that it only learned of the assessment on September 14, 2015, when it received an
Order to Show Cause in the contest docket stating that the assessment had been paid. United
Rentals responded by filing the instant motion less than thirty days after receiving the Show
Cause Order. The Secretary does not oppose the request to reopen.
Having reviewed United Rentals request and the Secretary’s response, in the interest of
justice, we hereby reopen this matter and remand it to the Chief Administrative Law Judge for
further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R.
Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment
of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ William I. Althen
William I. Althen, Acting Chairman

/s/ Mary Lu Jordan
Mary Lu Jordan, Commissioner

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

1

MSHA asserts the assessment became a final order “30 days after receipt on February
13, 2015.” It further claims that delivery was made via USPS Certified Mail. However, there is
no proof of “receipt” on January 2 or January 14, or other explanation for the calculation of the
30-day period.

39 FMSHRC Page 836

Distribution:
Nathan R. Reinmiller, Esq.
Alverson, Taylor, Mortensen & Sanders
7401 W. Charleston Boulevard
Las Vegas, NV 89117
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
1331 Pennsylvania Ave. N.W., Suite 520N
Washington, DC 20004-1710
Melanie Garris
Office of Civil Penalty Compliance
Mine Safety and Health Administration
U.S. Department of Labor
201 12th St. South, Suite 500
Arlington, VA 22202-5450

39 FMSHRC Page 837

ADMINISTRATIVE LAW JUDGE DECISIONS

39 FMSHRC Page 838

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9956 / FAX: 202-434-9949

April 7, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDINGS
Docket No. LAKE 2012-519
A.C. No. 11-03189-283857

v.
M-CLASS MINING, LLC,
Respondent.

Mine: MC #1 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Docket No. LAKE 2015-339
A.C. No. 11-03189-374209 A

v.
MARK McCURDY, employed by
M-CLASS MINING, LLC,
Respondent.

Mine: MC #1 Mine

DECISION GRANTING RESPONDENTS’ MOTION FOR SUMMARY DECISION AND
DENYING THE SECRETARY’S CROSS-MOTION FOR SUMMARY DECISION
Before: Judge Rae
I. STATEMENT OF THE CASE
The above-captioned proceedings arise out of two petitions for assessment of civil
penalties filed under section 105(d) of the Federal Mine Safety and Health Act of 1977, as
amended, 30 U.S.C. § 815(d). At issue are two orders issued by the Secretary of Labor under
section 104(d)(2)1 of the Mine Act: Order Number 8432252 and Order Number 8432253. The
Secretary seeks penalties against mine operator M-Class Mining, LLC (“M-Class”) for both

1

The issuance of an order under section 104(d)(2) denotes that the alleged violation was
caused by the mine operator’s “unwarrantable failure” to comply with a mandatory health or
safety standard and that the mine had previously received a section 104(d)(1) order without an
intervening clean inspection. See 30 U.S.C. § 814(d)(2); Lodestar Energy, Inc., 25 FMSHRC 343
(July 2003).

39 FMSHRC Page 839

alleged violations. The Secretary also seeks a penalty under section 110(c)2 of the Mine Act
against M-Class employee Mark McCurdy solely for the violation alleged in Order Number
8432252. These matters were initially consolidated before a different judge and later reassigned
to me for hearing.
After the completion of discovery but before a hearing was held, Respondents M-Class
and McCurdy jointly filed a motion for partial summary decision asking me to vacate Order
Number 8432252. (Resp. Mot., Feb. 8, 2017.) The Secretary filed a response in opposition and
cross motion for summary decision asking me to uphold both violations and assess the penalties
proposed by MSHA. (Sec’y Cross Mot., Feb. 27, 2017.) Respondents filed a response in
opposition and further moved to vacate Order Number 8432253; in the alternative, they argued
that even if either of the violations are upheld, summary decision is not appropriate on the issues
of gravity, negligence, or the appropriate penalty amounts.3 (Resp. Cross Mot., Mar. 7, 2017.)
The Secretary then filed a response in opposition reiterating his position that he is entitled to
summary decision on all issues. (Sec’y Response, Mar. 22, 2017.)
I have reviewed the parties’ submissions at length and have cited to the testimony,
exhibits, and arguments I found critical to my analysis and ruling herein without including a
detailed summary of the evidence. Based on the entire record, for the reasons discussed below
and because no material facts remain in dispute, I vacate both orders.
II. FACTUAL BACKGROUND
The following facts are not in dispute.
These proceedings arise out of an incident in which McCurdy sustained an electrical
shock injury while working as a maintenance foreman at the MC #1 Mine, a large underground
coal mine in Illinois operated by M-Class. The accident occurred during the mine’s third shift on
May 23, 2011. On that night, McCurdy had been tasked with determining what was causing one
of the continuous mining machines to “drop out” (intermittently lose power and stop working)
2

Section 110(c) provides that a corporate mine operator’s agent, officer, or director who
knowingly authorizes, orders, or carries out a Mine Act violation may be subject to civil
penalties in his individual capacity. 30 U.S.C. § 820(c).
3

Respondents also objected to several exhibits the Secretary had filed in anticipation of
hearing. Specifically, Respondents objected to admission of the mine’s violation history report to
the extent it was outside the relevant scope of section 110(i) and objected to use of the MSHA
inspectors’ field notes or interview notes for any purpose other than to refresh recollection. My
decision here rests on the evidence and testimony the parties have submitted with their cross
motions for summary decision, but I note that I have reviewed the entire file, including both
parties’ prehearing submissions, and I overrule Respondents’ objections as meritless. The mine’s
violation history forms were never submitted. Moreover, the violation history data is a matter of
public record, as it is available on MSHA’s Mine Data Retrieval website, and I am capable of
determining its relevance or lack thereof and weighing it appropriately. As for the inspectors’
notes, I am permitted to consider relevant hearsay evidence under Commission Procedural Rule
63(a). 29 C.F.R. § 2700.63(a).

39 FMSHRC Page 840

for no apparent reason. (McCurdy Depo. 10-11.)4 Although two other maintenance workers were
changing a tire on a shuttle car nearby, they did not see what caused the accident. McCurdy was
working alone and was the only witness to the accident and the events leading up to it. (Id. at
18.)
McCurdy provided the following account of the night’s events. First he tested the radio
controller to the continuous miner and found no defects. Next he locked and tagged out the
continuous miner so he could examine the radio circuitry outside the machine and then checked
the internal components which included opening the control panel on the body of the machine to
check all the wires and connections, then he restored power so he could check the fault log on
the machine’s computer system and “bump” the cutter head to see if there were any loose wires
and if shaking the machine would make it drop out. (McCurdy Depo. 11-16.) He could not get it
to drop out, so he locked and tagged it out again, rechecked the wires for a loose connection,
restored power again, rebooted several times and tried bumping the head a second time, then
tried walking the remote controller away from the machine to see if radio contact would be lost;
he still could not find the source of the problem. (Id. at 15-19.) He then left and checked on the
two men working on the shuttle car in a crosscut. (Id. at 18.) When he returned, he knelt in front
of the continuous miner and looked at the electrical panel, trying to decide what to do next. (Id.
at 19, 36.) “And then next thing I know I was beside the miner getting shocked,” he stated. (Id. at
18.) He was not wearing gloves and he was touching an energized wire. (Id. at 21-22.) He could
not pull his hand away, so he screamed, and the two miners working on the shuttle car came
running over and tackled him and pulled him out of the current. (Id. at 22-23.) McCurdy was
hospitalized overnight and returned to work on May 25. (Id. at 23-27.)
M-Class notified MSHA of the accident the morning after it happened. (Sec’y Cross
Mot., Ex. 5 – Bretzman Decl.) MSHA inspectors Robert Bretzman and Keith Jeralds visited the
scene of the accident, interviewed McCurdy at the hospital, and interviewed the two miners who
had come to his aid. (Id.) As a result of their investigation, on May 24, Inspector Bretzman
issued the two orders that are the subject of these proceedings. Order Number 8432252 alleges
that McCurdy was performing work on the energized continuous miner at the time he was
shocked, in violation of 30 C.F.R. § 75.509, which requires electric equipment to be deenergized
before work is performed on it except when necessary for troubleshooting or testing. Order
Number 8432253 alleges that McCurdy’s failure to wear gloves while testing and
troubleshooting the continuous miner violated 30 C.F.R. § 75.1720(c), which requires gloves to
be worn whenever work is performed or materials are handled that could injure the hands.

4

A complete copy of McCurdy’s deposition is appended to Respondents’ March 7, 2017
filing. (Resp. Cross Mot.) The parties also submitted portions of the depositions of three MSHA
employees, which can be found in the following filings:
Resp. Mot, Ex. B – Bretzman Depo. 1-4, 57-68, 81-83
Resp. Mot, Ex. C – Jeralds Depo. 1-4, 17-24, 29-32
Sec’y Cross Mot., Ex. 4 – Bretzman Depo. 1, 58, 63, 67-68, 71-72, 74-76, 79-80
Sec’y Cross Mot., Ex. 6 – Wilcox Depo. 1, 8-9, 20, 26
Sec’y Cross Mot., Ex. 7 – Jeralds Depo. 1, 13-14, 18-19, 21-22, 24-25

39 FMSHRC Page 841

III. LEGAL PRINCIPLES
A mine operator is strictly liable for Mine Act violations that occur at its mine. Spartan
Mining Co., 30 FMSHRC 699, 706 (Aug. 2008). The Secretary bears the burden of proving any
alleged violation by a preponderance of the evidence. In re: Contests of Respirable Dust
Alteration Citations, 17 FMSHRC 1819, 1838 (Nov. 1995), aff’d sub nom. Sec’y of Labor v.
Keystone Coal Mining Corp., 153 F.3d 1096 (D.C. Cir. 1998).
Commission Procedural Rule 67, which is analogous to Rule 56 of the Federal Rules of
Civil Procedure, permits an administrative law judge to grant summary decision when the entire
record shows that “there is no genuine issue as to any material fact” and that “the moving party is
entitled to summary decision as a matter of law.” 29 C.F.R. § 2700.67(b); see Missouri Gravel
Co., 3 FMSHRC 2470, 2471 (Nov. 1981). The record must be viewed in the light most favorable
to the nonmoving party and the judge may not weigh the factual evidence or engage in factfinding beyond those facts that are established in the record. W. Alabama Sand & Gravel, Inc.,
37 FMSHRC 1884, 1887 (Sept. 2015); Hanson Aggregates NY, Inc., 29 FMSHRC 4 (Jan. 2007).
Summary judgment should not be granted “unless the entire record shows a right to judgment
with such clarity as to leave no room for controversy and establishes affirmatively that the
adverse party cannot prevail under any circumstances.” KenAmerican Res., Inc., 38 FMSHRC
1943, 1947 (Aug. 2016) (quoting Campbell v. Hewitt, Coleman & Assocs., Inc., 21 F.3d 52, 55
(4th Cir. 1994)).
IV. DISCUSSION AND CONCLUSIONS OF LAW
A. Order Number 8432252 (Violation of 30 C.F.R. § 75.509)
Order Number 8432252 states:
On May 23, 2011 a non-fatal electrical accident occurred. Maintenance
Foreman Mark McCurdy was performing work on an energized Joy
Continuous Miner, company number 003, located on the tailgate unit.
McCurdy was working in the energized traction controller when he
contacted an energized part with his right hand. All power circuits and
electric equipment shall be deenergize [sic] before work is done on such
circuits and equipment. Maintenance Foreman Mark McCurdy engaged in
aggravated conduct constituting more than ordinary negligence in that he
did not lock out and tag the continuous miner. This violation is an
unwarrantable failure to comply with a mandatory standard.
Inspector Bretzman assessed the alleged violation as reasonably likely to cause a fatal injury to
one person, S&S, and involving reckless disregard. The Secretary seeks penalties of $52,500.00
against M-Class and $8,000.00 against McCurdy for the alleged violation.
The mandatory safety standard alleged to have been violated is § 75.509, which provides:
“All power circuits and electric equipment shall be deenergized before work is done on such
circuits and equipment, except when necessary for trouble shooting or testing.” 30 C.F.R. §

39 FMSHRC Page 842

75.509. As noted above, McCurdy was the only witness to the May 23, 2011 electrical accident.
The Secretary does not challenge his credibility or dispute his account of the night’s events. The
parties’ sole dispute is whether McCurdy’s activities amounted to work on electrical equipment
that required the continuous miner to be deenergized pursuant to § 75.509 at the time he was
shocked.
Respondents argue that McCurdy was troubleshooting. (Resp. Mot. 6.) The Secretary’s
Program Policy Manual (PPM), which is his main source of policy guidance to MSHA
inspectors and the mining industry, states that “troubleshooting or testing includes the work of
locating electrical, hydraulic or mechanical problems on a machine.” (Resp. Mot., Ex. D; Sec’y
Cross Mot., Ex. 8.) It is undisputed that McCurdy’s assigned task the night of the accident was to
locate the problem on the continuous mining machine that was making it intermittently lose
power. (McCurdy Depo. 10-11; Bretzman Depo. 65.) This task is consistent with the PPM’s
guidance on what sort of activities constitute troubleshooting, and indeed, all three of the
Secretary’s witnesses agreed that McCurdy was engaged in troubleshooting during at least part
of the shift. (Wilcox Depo. 8; Bretzman Depo. 75-76; Jeralds Depo. 18-19.)
Nonetheless, the Secretary maintains that at the time of the accident, McCurdy’s
activities had deviated from troubleshooting to electrical work that required the continuous miner
to be deenergized. (Sec’y Cross Mot. 2; Wilcox Depo. 8.) I reject this argument and conclude
that McCurdy was still troubleshooting, for the following reasons.
First, it is undisputed that McCurdy was still trying to locate the problem on the miner at
the time he was shocked. (Bretzman Depo. 66-67; Jeralds Depo. 19.) McCurdy asserted, “I feel
the whole time I was troubleshooting because I never did figure out what was wrong with the
machine.” (McCurdy Depo. 37.) Inspector Jeralds agreed, stating, “As far as I know, yeah … he
didn’t know what was wrong with the miner yet, he was still troubleshooting.” (Jeralds Depo.
19.) The Secretary contends that Jeralds simply misspoke. (Sec’y Cross Mot. 15.) But regardless
of whether the witness meant to use the term “troubleshooting,” he conceded McCurdy was still
trying to locate the problem on the continuous miner, which is consistent with the PPM’s
definition and the plain meaning of the word.
The Secretary advances a different interpretation, arguing that in order for a miner’s
activities to constitute troubleshooting, the miner must be wearing gloves or using a meter to take
readings. (See Sec’y Cross Mot. 7-8, 10-11.) This interpretation is based on testimony from
Inspectors Bretzman and Jeralds. According to Bretzman, “to be testing or troubleshooting,
[McCurdy] would have had to been taking voltage readings with a meter,” and “once his hands
crossed that imaginary line of the controller and he wasn’t taking voltage or current
measurements … he’s not testing and troubleshooting, he’s working.” (Bretzman Depo. 65, 68.)
According to Jeralds, “when he took his gloves off it became electrical work.” (Jeralds Depo.
19.) Jeralds asserted that Title 30 of the Code of Federal Regulations defines troubleshooting as
requiring both gloves and a meter, but he could not point to any specific code provision saying
so. (Id. at 22-25.) Review of the CFR shows that no such provision exists. The Secretary has

39 FMSHRC Page 843

identified no other support for Bretzman and Jeralds’ opinions except the PPM, which provides
the following guidance on § 75.509:
For the purpose of this Section, troubleshooting or testing includes the
work of locating electrical, hydraulic or mechanical problems on a
machine and the work of verifying that proper repairs have been
performed. Troubleshooting or testing does not include the repair of the
electrical, hydraulic, or mechanical problems. When troubleshooting
and/or testing an energized machine, extreme caution must be taken to
prevent inadvertent contact with energized parts in close proximity and
assurance that equipment will not be accidentally started. Examples of
tests which may be performed with equipment energized are:
1. Voltage and current measurements;
2. Pressure and volume measurements on hydraulic systems; and
3. Mechanical clutch setting.
Sections 75.1720(c) and 77.1710(c) require that protective gloves be worn
by miners when they are performing work “which might cause injury to
the hands,” unless the gloves would create a greater hazard by becoming
entangled in the moving parts of equipment. As the accident and injury
data associated with working on energized circuits and equipment clearly
indicate, this type of work presents a significant risk of hand injury.
Therefore, gloves, in accordance with Sections 75.1720(c) and 77.1710(c),
are required whenever miners troubleshoot or test energized electric power
circuits or electric equipment.
(Resp. Mot., Ex. D; Sec’y Cross Mot., Ex. 8.)
The Secretary’s position fails for several reasons. The PPM discusses the meaning of
troubleshooting and distinguishes it from making repairs. McCurdy was troubleshooting the
machine as both inspectors acknowledged that he had not yet found the cause of the power
failure and he was not engaged in making repairs. The PPM sets forth a non-exhaustive list of
activities which might constitute testing; voltage and current measurements taken with a meter
are mentioned as just one item in this list, not as a defining element of troubleshooting. The PPM
does not, however, limit an experienced electrician from employing the means he determines
necessary to identify the cause of an electrical power failure. Here, McCurdy employed the use
of a Triplett meter as well as checked the fault log of the computer system in order to identify the
problem, neither of which was successful. (McCurdy Depo. 14, 31.) He then followed a
systematic, graduated approach to troubleshoot the problem which included means beyond the
use of a meter. The Secretary’s witnesses, neither of whom is a certified electrician as is
McCurdy, did not identify his approach as unusual or unnecessary or outside the bounds of
troubleshooting a problem. In fact, Jeralds testified that McCurdy was troubleshooting until he
was corrected by counsel and Bretzman confirmed that McCurdy was tracing wires to find where
the drop was and the way to do that would be by using a volt meter or by “using your hand to
physically move the wires and trace them.” (Bretzman Depo. 62; Jeralds Depo. 19, 21.)

39 FMSHRC Page 844

Secondly, the second paragraph of the PPM addressing the use of gloves is not intended
to be used to define the term “troubleshooting.” Additionally, it recognizes the exception to
wearing gloves contained in the mandatory standard when doing so would pose a greater risk of
injury. This paragraph is best read simply as advising operators to be mindful of the separate
requirements of § 75.1720(c) and § 77.1710(c), which mandate gloves be worn when working on
energized electric equipment. In short, the PPM does not support the Secretary’s back door
approach to defining troubleshooting, as used in § 75.509, by the use of gloves or a meter. Also,
it would be illogical to hold that the nature of a miner’s activities changes when he doffs or dons
his gloves or to limit troubleshooting to taking readings with a meter when the Secretary’s own
witnesses agree that McCurdy was engaged in troubleshooting while undertaking other activities
such as tracing wires and bumping the cutter head. (E.g., Jeralds Depo. 18.)
I find the Secretary’s reliance on the PPM to prove the violation is unsupportable and it is
a position taken solely for the purposes of litigation. It is inconsistent with the PPM’s plain and
simple description of troubleshooting as the work of locating problems. I decline to defer to the
Secretary’s interpretation.5
The Secretary next posits that McCurdy reached his hand across an “imaginary line” into
the energized control panel and therefore “was no longer performing any troubleshooting, but
rather, was working.” (Sec’y Cross Mot. 7, 13.) The Secretary relies solely on the fact that an
accident occurred that led to McCurdy’s pinky finger contacting a 110 volt wire. It contemplates
that he intentionally did so. However, there is no evidence to support this conclusion. When
McCurdy contacted the 110 volt wire, he was not purposefully or intentionally passing the
imaginary line the inspectors identified. He had just traveled to a crosscut to check on miners
who were working on a shuttle car, came back and stood before the miner machine to think. The
next moment he was shocked by 110 volts. The point of contact was his pinky finger, not his
thumb and first two fingers as one would expect if he were intentionally reaching in the control
box to trace wires. (Bretzman Depo. 63; Jeralds Depo. 18.) McCurdy could not explain how the
contact came about, but he is an experienced electrician familiar with the “imaginary line”
principle and its underlying safety rationale, and he testified he did not intend to stick his hands
into the machine. (McCurdy Depo. 34, 36.) The last thing he remembered was kneeling in front
of it trying to collect his thoughts. (Id. at 22, 36.) Whether he lost his balance and fell against the
machine or reached his hand out to regain his balance and accidentally made contact is
immaterial. McCurdy testified that he is a certified electrician with significant experience. He is
therefore trained in the National Electrical Code requirements as well as MSHA’s standards and
policies and clearly exhibited conscientious work habits. There is no evidence to contradict
5

The Secretary contends that his interpretation of “troubleshooting” as requiring gloves
and a meter is entitled to deference as an exercise of his delegated lawmaking powers. (Sec’y
Cross Mot. 9.) As a general rule, the Secretary’s interpretation of his own ambiguous regulations
is entitled to deference unless the interpretation is unreasonable, plainly erroneous, inconsistent
with the regulation, or does not reflect the agency’s fair and considered judgment. Christopher v.
SmithKline Beecham Corp., 567 U.S. _, 132 S. Ct. 2156, 2166 (2012); Auer v. Robbins, 519
U.S. 452, 461-63 (1997); Hecla Ltd., 38 FMSHRC 2117, 2122 (Aug. 2016). In this case,
however, I find that the Secretary’s proffered interpretation of “troubleshooting” is unreasonable
because it is illogical and legally unsupported, as discussed above. I also cannot conclude that it
reflects the agency’s fair and considered judgment.

39 FMSHRC Page 845

McCurdy’s recount of the events and I find him to be credible. I find that the Secretary has failed
to prove by a preponderance that McCurdy was engaging in work at the moment the accident
occurred. It was a completely inadvertent and unforeseeable occurrence. I find, therefore, that the
evidence is insufficient for the Secretary to prevail on this argument.
The Secretary also raises the allegation that Respondents have not established it was
necessary for the continuous miner to be energized at the time McCurdy was shocked. (Sec’y
Cross Mot. 6-7, 11-14.) But the Secretary bears the burden of proof, and the case law suggests
that a qualified electrician has latitude to determine how to troubleshoot equipment and whether
it is necessary for it to be energized or not. See, e.g., Badger Coal Co., 6 FMSHRC 874, 895-900
(Apr. 1984) (ALJ) (finding no violation when qualified electrician was electrocuted while
troubleshooting energized equipment); Consolidation Coal Co., 2 FMSHRC 866, 867 (Apr.
1980) (ALJ) (noting that standard “prohibits troubleshooting with the power on only where it can
be shown that the trouble encountered is reasonably susceptible of a fix or repair without the
power on”). A determination that § 75.509 has been violated normally entails, at the very least,
identification of what work was being performed on energized circuits or equipment. See, e.g.,
Am. Coal Co., 36 FMSHRC 1311, 1314-15 (May 2014) (ALJ) (moving electric wires with hand
and shutting panel door), aff’d on other grounds, 39 FMSHRC 8 (Jan. 2017); FMC Wyo. Corp.,
16 FMSHRC 124, 129 (Jan. 1994) (ALJ) (tightening loose screw inside electric panel); Peabody
Coal Co., 13 FMSHRC 1308, 1312 (Aug. 1991) (ALJ) (taping electric leads). In past cases
where the operator has argued it was troubleshooting, the Secretary has prevailed only on a
specific showing that the operator’s activities were directed toward making repairs rather than
identifying a problem, that the operator had already identified the problem, or that it was not
necessary for the equipment to be energized during that particular troubleshooting activity. See
Peabody W. Coal Co., 25 FMSHRC 293, 299 (June 2003) (ALJ); Amax Coal Co., 3 FMSHRC
1975, 1982 (Aug. 1981) (ALJ); Leeco Inc., 16 FMSHRC 1496, 1502-03 (July 1994) (ALJ); cf.
Badger Coal, supra; U.S. Steel Corp, 2 FMSHRC 3220 (Nov. 1980) (ALJ). There is no such
evidence here.
McCurdy is a qualified electrician who was engaged in troubleshooting a problem on the
continuous miner at the time of the alleged violation. Section 75.509 permitted him to energize
the machine as necessary in furtherance of this purpose so he could take actions such as checking
the machine’s computer fault log and bumping the cutter head. Although he was shocked, the
injury does not prove the violation. No one saw how the accident happened and the Secretary
cannot prove he put his hand in the panel or was performing work on it. I conclude that the
Secretary cannot establish a violation of § 75.509 on this evidence and that the Respondent is
entitled to summary decision on this issue.
B. Order Number 8432253 (Violation of 30 C.F.R. § 75.1720(c))
Order Number 8432253 states:
Maintenance Foreman Mark McCurdy was testing and troubleshooting the
traction controller, of the Joy Continuous Miner company number 003,
located on the tailgate unit. McCurdy was not wearing gloves while
performing testing and troubleshooting. Gloves are required when testing

39 FMSHRC Page 846

and troubleshooting energized electrical power circuits or electric
equipment. This is an unwarrantable failure to comply with a mandatory
standard.
The inspector assessed the alleged violation as reasonably likely to cause a fatal injury to one
person, S&S, and involving high negligence. The Secretary seeks a penalty of $41,500.00 against
M-Class for this alleged violation.
The cited safety standard is § 75.1720(c), which requires underground coal miners to
wear “[p]rotective gloves when handling materials or performing work which might cause injury
to the hands,” unless gloves “would create a greater hazard by becoming entangled in the moving
parts of equipment.” 30 C.F.R. § 75.1720(c).
It is undisputed that Foreman McCurdy was not wearing gloves when he was shocked.
However, M-Class argues that he was merely kneeling in front of the continuous miner at the
time and that the Secretary cannot prove he was “handling materials or performing work which
might cause injury to the hands.” (Resp. Cross Mot. 10.) I agree. As discussed above, the
Secretary’s evidence is insufficient to establish exactly what McCurdy was doing at the time he
was shocked or to rule out the possibility that his contact with the unidentified electrical
component resulted from a loss of balance, a fall, or some other inadvertent motion that led him
to accidentally contact the electrical panel. The regulation cannot have intended to punish him
for accidentally contacting a live wire when the Secretary cannot prove he was taking the sort of
foreseeable risk that would have obligated him to wear gloves.
The Secretary contends that the PPM requires a miner to wear gloves in accordance with
§ 75.1720(c) whenever he is troubleshooting or testing energized equipment. (Sec’y Cross Mot.
8; Sec’y Response 8.) But the regulation itself requires gloves to be worn only when handling
materials or performing work which could injure the hands. Not all activities that constitute
troubleshooting will necessarily pose a risk of injury to the hands, and in some circumstances it
is safer not to wear gloves when troubleshooting. For example, McCurdy testified that when he
was “bumping” the cutter head on the continuous miner, he took his gloves off to operate the
miner’s control because “I’m not a continuous miner operator, I’d just as soon have my hands on
the remote, not hit the wrong button.” (McCurdy Depo. 33.) This situation seems to fit the
exception to § 75.1720(c) that allows a miner not to wear gloves when they would pose a hazard.
Hitting the wrong button on the remote control is a legitimate concern, particularly for an
electrician who is not a miner operator, because it creates a risk that the miner will be run over,
pinned against the rib, or otherwise injured due to unintended movement of the machine, which
has happened many times in underground coal mines. See, e.g., Pontiki Coal Corp., 15
FMSHRC 48 (Jan. 1993) (ALJ) (discussing incident where a troubleshooter who was trying to
rotate the cutter head hit the wrong button and activated the conveyor chain instead, which pulled
him under the machine and killed him). Thus, I reject the Secretary’s suggestion that gloves must
be worn at all times whenever a miner is troubleshooting because this would run counter to the
Mine Act’s safety-promoting purposes in some situations.
The Secretary’s witnesses said that McCurdy was tracing wires before he was shocked,
which is a type of troubleshooting that would pose a risk of injury to his hands. (Bretzman Depo.

39 FMSHRC Page 847

61; Jeralds Depo. 17.) But McCurdy specifically denied tracing wires at the time he was
shocked, stating, “I don’t recall at that time tracing wires when I contacted. I traced the wires
earlier when I had the miner locked out.” (McCurdy Depo. 31.) Supporting this statement, he
provided a detailed account of all the actions he took that day to troubleshoot the continuous
miner:
He started by locking the miner out at the power center then checking the radio circuitry,
including the radio circuit connections for the antenna and receiver. (Id. at 11-12.) With the
machine still deenergized, he opened the control panel and checked the various electrical
components connected to the CCU and battery backup using a screwdriver and gloves. (Id. at 11,
13-15, 20-21.) When he still could not find the problem, he turned the power back on, “bumped”
the cutter head with his gloves off, and checked the fault log on the machine’s Jana computer
system, which is controlled by a mouse on the outside of the machine just like a regular
computer. (Id. at 13-15.) Next, he tried rebooting the Jana system using the control breaker, to no
avail. (Id. at 15-16, 29.) He then went back to the power center, locked the machine out a second
time, and went over the control wires again. (Id. at 16-17.) Then he reenergized the machine,
bounced the head again, and tried starting the machine with the remote and backing away from it
to see if it would drop out. (Id. at 17-18.) He also traced the wires to make sure they were hooked
up during one of the two times he had the machine locked out, then he took voltage
measurements with a Triplett meter after restoring the power. (Id. at 31, 33-34.) After all of his
efforts failed to locate the problem, he left and checked on the men working on the shuttle car.
(Id. at 18.) When he came back, he knelt beside the control panel, looking in it and “[t]rying to
go through my head to figure out what else I could do to make this machine drop out” with his
gloves sitting on top of the machine and his tools sitting on the machine and in his bibs; at that
point he was shocked. (Id. at 18-22, 35-36.)
The Secretary does not challenge McCurdy’s account and can produce no other evidence
to show what he was doing when he was shocked. McCurdy’s testimony indicates he was
knowledgeable and trained in proper procedures, such as the convention against crossing the
“imaginary line” into an energized electrical panel, and exhibited proper respect for them; he was
an experienced electrician who would not be expected to intentionally or needlessly expose
himself to potentially fatal injuries by reaching into an energized panel barehanded. (Id. at 8-10,
34, 36.) I find the evidence insufficient for the Secretary to prevail on an argument that McCurdy
was tracing wires or performing other work that posed a risk of injury to his hands at any one
time when he was not wearing gloves.
The Secretary bears the burden of proof, but has failed to produce evidence sufficient to
establish a violation of § 75.1720(c). The Secretary has not identified any material facts
remaining in dispute. M-Class is entitled to summary decision on this violation.

39 FMSHRC Page 848

ORDER
Respondents’ motions for summary decision are GRANTED, the Secretary’s cross
motion for summary decision is DENIED, and Order No. 8432252 and Order No. 8432253 are
VACATED.
Because no issues remain for adjudication, these proceedings are hereby DISMISSED.

/s/ Priscilla M. Rae
Priscilla M. Rae
Administrative Law Judge
Distribution:
Emelda Medrano, Esq., U.S. Department of Labor, Office of the Solicitor, Eighth Floor, 230
South Dearborn Street, Chicago, IL 60604
Christopher D. Pence, Esq., Hardy Pence PLLC, P.O. Box 2548, Charleston, WV 25329

39 FMSHRC Page 849

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

April 7, 2017
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING:
Docket No. YORK 2016-20-M
A.C. No. 43-00011-393999

v.
NEWMONT SLATE COMPANY, INC.,
Respondent.

Mine: Newmont Slate Co.

AMENDED DECISION1
Appearances:

Emily B. Hays, Esq., U.S. Department of Labor, Office of the Solicitor,
Denver, Colorado for Petitioner
John Williams, President, Newmont Slate Company, Inc., West Pawlet,
Vermont for Respondent

Before:

Judge Barbour

In this civil penalty proceeding arising under sections 105 and 110 of the Federal Mine
Safety and Health Act of 1977, as amended, 30 U.S.C. §§ 815, 820 (2012) (the “Mine Act”), the
Secretary of Labor on behalf of his Mine Safety and Health Administration (“MSHA”) petitions
for the assessment of civil penalties for 16 violations of mandatory safety, health, and training
standards found in Parts 56, 46 and 62 of Title 30 Code of Federal Regulations. The violations
are alleged to have occurred at a slate quarry and mill owned and operated by Newmont Slate
Company, Inc. (“Newmont”). At the facility slate is quarried and then cut and shaped into
shingles used primarily for roofing and cladding. Newmont is one of the few companies in the
United States that does such work.
The citations were issued by MSHA Inspector John Burton who made findings regarding
the existence of the alleged violations, the gravity of the violations and the negligence of the
1

The court’s original decision issued on March 30, 2017, contained several clerical errors
regarding the Secretary’s proposed penalties in Citation Nos. 8917956, 8917960, and 8917966.
The decision has been amended to reflect the correct proposed and assessed penalties. As a result
of these changes, Newmont shall be required to pay civil penalties in the amount of $4,462,
instead of the amount of $3,592 originally specified in the March 30 decision. Further, the final
order has been amended to reflect the modifications made to Citation Nos. 8917954 and 8917963
in the body of this decision.

39 FMSHRC Page 850

company.2 Burton also found that three of the alleged violations were significant and substantial
contributions to mine safety hazards (“S&S violations”). The Secretary proposed civil penalties
that in the aggregate total $6,002.00. Newmont contested the violations and the proposed
penalties asserting that some of the violations did not occur or if they did that Burton’s findings
and many of the proposed penalties were not justified by the facts.
After the chief judge assigned the case the court issued an order requiring the parties to
confer to determine if they could resolve their differences. When they could not the court asked a
special counsel to intervene in the hope that an independent and impartial official could facilitate
a settlement. When counsel’s efforts failed the court scheduled a hearing in Rutland, Vermont.
The Secretary was represented by counsel. The company was represented by its president, John
Williams.3
Prior to going on the record the court asked the parties to make a final attempt to reach an
agreement on the case or at least to resolve their differences with regard to some of the alleged
violations. The parties conferred, but again were unable to come to an understanding, and the
case then went forward. Tr. 9-10.
2

John Burton is a duly authorized mine inspector working out of the MSHA field office
in Albany, New York. Burton graduated from high school in 1988 and then went into the United
States Army where he served as a combat engineer and a heavy equipment operator. Following
his honorable discharge Burton worked for a construction company as a foreman and a heavy
equipment operator. After leaving the construction company Burton worked for a company
producing and selling concrete redi-mix and the aggregates from which redi-mix is produced.
While working in the redi-mix business Burton operated and maintained a wash plant, a
screening plant, and he operated various types of mobile equipment. Tr. 33. He also was
responsible for conducting workplace examinations and mobile equipment examinations. Tr. 3324. Burton next worked as a haul truck driver for a construction company where he once again
operated various types of heavy equipment.
3

Williams has been mining slate for 53 years. He knows the business inside and out.
However, he is not conversant with the mechanics of the Mine Act. Williams explained to the
court that while in the past he accepted citations as written and paid fines as assessed, he found
the process “downright annoying.” Tr. 19. Adding to his pique was his claim that the inspection
during which the subject citations were issued resulted in the most citations the company ever
received in a single inspection. Tr. 77. Williams stated he decided to use the present case to “see
how the system works.” Tr. 19. He credited the Secretary’s counsel with perseverance and
patience in explaining to him how violations are assessed and how they are contested. The court
also recognizes and commends counsel’s willingness to add a teaching function to her many
other duties. In going out of her way to assist Williams counsel acted in the best interests of her
client and the public. The court also commends Williams for his efforts to better understand the
Mine Act. The court recognizes the company was engaged in a learning experience that required
a more than ordinary investment of counsel for the Secretary’s and the court’s time, but the court
believes that the experience was worthwhile and that it will lead to a safer mine and a more
harmonious relationship between the company and the agency.

39 FMSHRC Page 851

AGREED UPON FACTS AND CONCEDED VIOLATIONS
Prior to hearing the witnesses, counsel for the Secretary reported that she and the
company agreed upon several relevant facts, namely:
1.

When the subject citations were issued, the company was subject to
the jurisdiction of the Mine Act.

2.

The company engaged in slate mining operations at the subject
mine.

3

The company’s mining operations affected interstate commerce.

4

At all times relevant the company [was] an “operator” as defined in
section 3(d) of the Mine Act.

5

Inspector Burton was acting in his official capacity as a duly
authorized representative of the Secretary when he issued
the subject citations.

6

The proposed penalties will not affect the company’s ability to
remain in business.

Tr. 17-18, 21.
After stating his agreement with the facts, Williams advised the court that through his
better understanding of the assessment and contest processes there were several citations he
could accept as written, or, as Williams put it, he could “skip right over.” Tr. 20. As further
explained below, ultimately Williams withdrew Newmont’s contests of seven citations. See “The
Uncontested Citations,” infra.
THE CONTESTED CITATIONS
CITATION NO.
8917961

DATE
8/25/15

30 C.F.R. §
56.4101

PROPOSED ASSESSMENT
$263

The citation states:
There were no signs readily visible prohibiting open flame or
smoking or open flames at the 4 propane tanks [at] the west side
yard area of the mill. The propane tanks supply propane to the
mill building and miners transport and cleave slate in the west
side yard area of the mill. This condition exposes a miner to a

39 FMSHRC Page 852

fire/explosion hazard. In the event an accident were to occur it
would be likely that fatal injuries would be expected.
Gov’t Exh.9 at 1. The citation contains the inspector’s findings that the cited condition was
unlikely to lead to a fatal injury and was due to the company’s low negligence.
In August 2015 Burton was assigned to inspect Newmont’s quarry. Although he had
inspected other slate quarries, the August inspection was his first visit to Newmont’s
facility. 4 Tr. 40. Burton began the inspection on August 25. Burton had been conducting
inspections on his own for about 18 months. Tr. 70. When Burton arrived the mine was operating
and production was ongoing. Tr. 62. During the inspection Burton was accompanied by Albert
Gallupe, Newmont’s maintenance foreman. Id.
Among the first things Burton observed were four propane tanks on the west side of the
mill building. Burton looked but saw no signs prohibiting open flames or smoking in the vicinity
of the tanks. Tr. 50. Burton described mandatory safety standard section 56.4101 (30 C.F.R. §
56.4101) as requiring “a mine operator [to] post readily visible signs where a . . . fire [and/or]
explosion hazard exists.” Tr. 50-51.
Burton explained that the tanks supply propane to the mill where miners cleaved slate
into shingles.5 No signs were posted on the tanks or in the area of the tanks warning miners of a
fire or explosion hazard. Tr. 51. Burton found that the lack of signs constituted a violation of
section 56.4101. See Gov’t Exh. 9 at 3. However, he also found that it was unlikely the
company’s failure to post the signs would result in an accident. Still, if the gases in one of the
tanks “were to vent” (meaning were to escape the tank) and to do so in the vicinity of an open
flame, a fatal accident could occur.6 Tr. 54. Burton stated that even though, “There were no open
flames or sparking materials observed in or around the . . . tanks[,]” (Tr. 52) if an accident
occurred, “the fireball and flying projectiles that would come from the steel tank would be
expected to kill a miner.” Id.; see also Tr. 130. Burton testified that only one person was subject
to the hazards of a tank explosion, the person who regularly cleaved the slate. Tr. 55. He noted
however that the area was traveled, albeit not regularly, by other miners in mobile equipment. Tr.
56 (referencing Gov’t Exh. 9 at 4.), 58.
Burton found that Newmont’s negligence was low. He acknowledged that Newmont
management officials did not travel the area on a regular basis. He was of the view that the
4

At the time the mine consisted of the quarry where slate was extracted, the mill
buildings in and around which slate was processed and other structures related to the business.
Tr. 41. The mine employed approximately 45 to 48 people. Tr. 43. Burton described the facility
as “one of the larger slate mines in the region.” Tr. 42. Burton stated if he were to rate the mine
for cleanliness and organization he would consider it “about average.” Tr. 69.
5

According to Burton, the process of cleaving the slate requires the use of pneumatic
hammers to “size the slate for thickness.” Tr. 51.
6

Indeed, as Burton noted, such a fatal accident occurred in 2001 at a different
metal/nonmetal facility. Tr. 53-54; see Gov’t Exh. 9(b).

39 FMSHRC Page 853

officials might not have been aware of the absence of the required signs. This was especially true
since the area was not required to be pre-shift or on-shift examined on a regular basis. Tr. 58. To
abate the alleged violation the company placed a sign stating “No Smoking –Danger” at the edge
of the road adjacent to the tanks. Tr. 64; Gov’t Exh. 9 at 4.
For his part Williams maintained that miners would recognize the propane tanks for what
they were and would know not to have open flames or lighted cigarettes around them. Therefore,
in William’s opinion a fatal accident was very unlikely. See, e.g., Tr. 76.
THE VIOLATION, ITS GRAVITY AND NEWMONT’S NEGLIGENCE
Section 56.4101 states, “Readily visible signs prohibiting smoking and open flames shall
be posted where a fire or explosion hazard exists.” Burton’s unrefuted testimony established the
violation. A precondition for posting the required signs is a “fire or explosion hazard.” It is
common knowledge that propane is highly flammable and explosive and as Burton stated, if the
gases in any one of the tanks “were to vent” an open flame could spark an explosion. Tr. 54. The
record supports finding the propane was regularly used in the process of cleaving slate in the mill
and mill yard. Tr. 55. While it is true that Burton saw no open flame or flames in the vicinity of
the tanks (Id.), without a warning sign or signs there was the potential hazard of a miner using
flame producing equipment (e.g., welding) or of lighting a cigarette dangerously near the tanks.
If one or more of the tanks vented the gas could ignite and a catastrophic explosion could result.
The court credits Burton’s testimony that such an event would likely result in a fatality. Tr. 130.
Because of the grave consequences, the court concludes that violation was moderately serious,
even though a resulting fire or explosion was unlikely given the small chance of a tank venting
and of an ignition source being in the area.7
Burton found that Newmont’s negligence was low and the record supports the finding.
Burton’s testimony that the area containing the propane tanks was not subject to regular pre-shift
or on-shift examination and management officials did not travel past the tanks frequently was not
contradicted. Tr. 58. Given this, it would have been easy for the company frequently to fail to
note and correct the lack of warning signs.
CITATION NO.
8917962

DATE
8/25/15

30 C.F.R. §
56.13011

PROPOSED ASSESSMENT
$585

The citation states:
There were two air receiver tanks . . . that did not have
automatic relief valves or pressure gauges installed. First
a blue Emglo 50 gallon air tank was connected to the air
compressor in the yard splitting area. Second a 30 gallon
air tank was mounted to air compressor c9804 in the
7

The court fully agrees with Williams that most miners would recognize the propane
tanks and would know not to produce an ignition source in their presence. Tr. 76.

39 FMSHRC Page 854

quarry. Both air tanks did not have automatic pressure
relief valves or an air pressure gauge installed on the air
tanks. This condition does not allow a miner to know how
much air is inside the portable air tanks nor does it allow the
tank to vent if the maximum allowable working pressure is exceeded
creating and exploding of a pressure vessel hazard [(sic.)]. In the
event an accident were to occur it would be likely that a fatal
injury would be expected.
Gov’t Exh.10 at 1. The citation contains the inspector’s findings that the cited condition was
unlikely to lead to a fatal injury and was due to the company’s moderate negligence.
Burton issued the citation because, “There were two receiver tanks at the mine that were
not equipped with safety valves or pressure gauges.” Tr. 84. Burton found the condition violated
section 56.13011, which states that such tanks “shall be equipped with one or more automatic
pressure relief valves” and that “[a]ir receiver tanks also shall be equipped with . . . pressure
gauges.” 30 C.F.R. § 56.13011; Tr. 84. Burton testified the words “shall” as used in the standard
mean that the presence of pressure relief valves and gauges on the tanks are mandatory. Id.
Burton maintained that one of the air tanks (the Emglo 50 gallon tank) was connected to an air
compressor in the slate splitting area of the mill yard (also known as the slate cleaving area). The
tank was not equipped with a pressure relief valve or a pressure gauge. Tr. 85. He further
testified that he saw another air tank that was mounted on an air compressor. That tank, like the
Emglo 50 gallon tank, did not have a pressure relief valve or a pressure gauge. Id. The two tanks
were approximately 700 to 1000 feet apart. Id.
Burton identified a photograph of the Emglo 50 gallon tank and circled two ports on the
tank where a pressure relief valve should have been located. Tr. 86; Gov’t Exh. 10 at 3. Burton
also identified a photograph of the air receiver tank that was mounted on an air compressor.
Gov’t Exh. 10 at 4. Neither a pressure relief valve nor a pressure gauge was present. Tr. 92. On
the photograph Burton circled the ports where the relief valve and the pressure gauge should
have been. Tr. 91-92; Gov’t Exh. 10 at 4. Burton explained that the valves protected against the
tanks exploding if they were “over pressured” (Tr. 86), and the gauges insured miners knew the
tanks contained the right amounts of air. (Tr. 87).
In Burton’s opinion both tanks presented with two conditions that violated section
56.13011. The tanks had no pressure relief valves and no pressure gauges. Tr. 88-89. Burton
explained that the relief valves and pressure gauges are sometimes combined as a single piece of
equipment and sometimes they are two separate pieces of equipment. Tr. 90-91. However,
neither tank had either configuration.
Burton found that an injury was unlikely to occur as a result of the missing valves and
gauges. Tr. 93. He noted the Emglo 50 gallon tank had a cracked air valve. Because of this it was
operated at a lower air pressure than otherwise would have been the case. Tr. 93. Nonetheless, if
either of the tanks became over pressurized and exploded, flying shrapnel could easily kill a
miner. Tr. 95; Gov’t Exh. 10 at 1. Burton believed the persons most likely to be affected were
miners who used the tanks to cut slate. Tr. 96. He concluded that the hazard was enhanced by the

39 FMSHRC Page 855

fact that both tanks were portable. They “could be moved anywhere on the mine site” and could
be used by a miner who was not familiar with the equipment.. Tr. 121, see also Tr. 125, 128.
Burton found that the company was moderately negligent. Gov’t Exh. 10 at 1. He based
his finding on the fact that a miner told him it was permissible to operate the tanks without the
valves and gauges because the tanks were usually connected to a “regulated compressor” and the
regulated compressor system contained the required valves and gauges. Tr. 96. Based on the
miner’s statement Burton concluded that mine management knew the condition existed. Id.
Williams was able to provide more information regarding the operation of the tanks. He
explained that they were used to power a “rivet buster,” a pneumatic hammer used to break slate.
He agreed pressure relief valves and pressure gauges were required but in his opinion their
presence on the tanks was not mandatory. Rather, he thought they could be located as part of the
regulated compressor system.8 Tr. 103-04. Williams testified that the system’s compressor was
located inside the mill. The compressor was connected to the cited tanks with a three quarter inch
airline. Tr. 105. Although at the time of the inspection the Englo 50 gallon air tank was
disconnected from the system and the air compressor was 400 feet away from the tank, Williams
agreed that the tank could be moved and was available for use. Tr. 115-16. The same thing was
true of the other cited tank. Tr. 116.
Williams maintained there was no chance the cited tasks would explode because the air
pressure in the tanks was below the level necessary to cause their failure. Tr. 116. While an
“oddball tank” could be dangerous, he noted the cited tanks had been checked and tested prior to
use to confirm their integrity. Tr. 106. Williams argued that although the standard refers to
“tanks,” technology had advanced to the point where the standard should be revised to apply to
“[a]ir receiver systems.” Id; See also Tr. 114. If the standard were reworded this way the
company would be in compliance. Id. Nonetheless, Williams agreed that both of the cited tanks
were air receiver tanks and that neither had a pressure relief valve and a pressure gauge on the
tank. Tr. 109-10.
THE VIOLATION, ITS GRAVITY AND NEWMONT’S NEGLIGENCE
The court finds the violation existed as charged. The standard is clear. It states that air
receiver tanks “shall be equipped” with one or more automatic pressure relief valves and with
pressure gauges. 30 U.S.C. § 56.13011. As Burton correctly noted, “shall be equipped” means
that the specified items must be present on the tanks. Tr. 84-85. Burton testified that the items
were not present on either tank (Tr. 85-86, 88-89, 91-92), and Williams agreed. Tr. 108-10.
While there was a violation, the testimony leads the court to conclude the violation was
technical and that it presented virtually no hazard to the company’s miners. Burton agreed with
8

Burton recognized that the system as a whole might have a pressure relief valve and that
if it did the likelihood of an injury would be much reduced, but in his opinion the presence of a
valve or gauge elsewhere in the system did not invalidate the violation. Tr. 119. Burton also
agreed that the PSI rating of the tanks was lower because they were part of a system and that this
too reduced the likelihood of an injury arising from the cited conditions. Tr. 120-21.

39 FMSHRC Page 856

Williams that because the tanks were each part of a system they had a PSI rating below the level
that was necessary for the tanks to pose an explosion hazard. Tr. 120-21. Moreover, according to
Williams, there were valves and gauges in the system which served the same purpose as valves
and gauges on the tanks. Tr. 106, 114. Williams’s suggestion that the standard be revised to
apply to “air receiver systems” rather than to tanks, was reasonable, and it may well be that such
a revision would provide miners with the same level of protection as the present regulation.
Burton was concerned about the portability of the tanks. He feared they could be moved
and used when not part of an overall system and thus be totally without the protection afforded
by the valves and gauges. Tr. 121, 125, 128. However, the court notes that while Williams
agreed such use was possible (Tr. 115-16), there is nothing in the record to indicate it was likely.
Rather, Williams’s testimony establishes that the tanks were primarily used to provide pneumatic
pressure to the rivet buster and that when used this way the system of which the tanks were a part
was protected with the valves and gauges. Tr. 103-04. Further, while Williams agreed that an
“odd ball” tank could be dangerous, nothing in the record indicates either of the cited tanks was
structurally defective in a way that posed a danger. For many of these reasons Burton found that
it was unlikely a miner would be injured due to the violation. Gov’t Exh. 10 at 1. The court goes
further and for all of these reasons finds that it was extremely unlikely.
The court also departs somewhat from Burton’s negligence finding. Burton believed the
company knew its tanks lacked the required valves and gauges because a miner told him the
tanks could be operated without that equipment since the tanks were connected to a regulated
compressor. Tr. 96. The court credits what Burton was told, but unlike Burton the court
concludes it significantly mitigates the company’s negligence. The court finds that the miner was
conveying to Burton the same belief about which Williams testified, to wit that if the required
vales and gauges are a part of the system they are not required on the tanks. Tr. 103-04, 114. The
company’s belief, although mistaken, was reasonable, and the court concludes that Newmont’s
genuine, good faith belief it was in compliance reduced the company’s otherwise moderate
negligence to low.
CITATION NO.
8917959

DATE
8/25/15

30 C.F.R. §
56.12018

PROPOSED ASSESSMENT
$585

The citation states:
There were two circuit breaker panels . . . that had circuit breakers
that were not labeled to show the units they controlled. First, the
main mill, east splitting room circuit breaker had one 480 volt
30 amp breaker that was not labeled. Second, the new mill 480 volt
circuit breaker panel had one 100 amp and one 15 amp circuit breaker
that were not labeled. The circuit breakers were in the [“]on[”]
position. This condition does not allow a miner to know which circuit
to de-energize in an emergency. In the event an accident were to
occur it would be likely that fatal injuries would be expected.
Gov’t Exh. 7 at 1. The citation contains the inspector’s findings that the cited conditions were
unlikely to lead to a fatal injury and were due to the company’s moderate negligence.

39 FMSHRC Page 857

During the course of his inspection Burton examined two circuit breaker panels that he
found to be defective. One panel was in the main mill. The other was in a different mill, the “new
mill.” Tr. 141; Gov’t Exh. 7 at 3. Each panel contained circuit breakers that were not properly
labeled. Tr. 139. Therefore, Burton issued a citation to the company for violating section
56.12018, a mandatory safety standard requiring “the identification of power switches.” Tr. 140,
Gov’t Exh. 7.
Burton described the first circuit breaker panel as the panel containing the breakers for
the main mill’s east slate splitting room. In the panel there was one 480 volt 30 amp circuit
breaker that was not labeled. Id. The unlabeled circuit breaker was in the “on” position, which
indicated to Burton that the panel was energized. Tr. 141. The second panel was for the new mill
building. It too was a 480 volt panel. The second panel contained two unlabeled circuit breakers,
one for a 100 amp circuit and one for a 15 amp circuit. Tr. 140. These breakers also were in the
“on” position. Tr. 141, 144. Burton testified that the lack of labels meant that a miner would not
know which circuits to de-energize in an emergency or which breakers to lock out when making
repairs. Tr. 141-42. Burton physically checked the unlabeled circuits with a “tick tracer” and
confirmed that power was flowing to each of the three unlabeled circuits.9 Tr. 142, 143-44; See
Gov’t Exh. 7 at 3, 4.
Section 56.12018 requires the identification of “principal power switches.” In Burton’s
view, both of the cited panels were principal power switches for the circuits controlled by the
circuit breakers. Tr. 163-64. He explained when electricity enters the panels and comes to the
circuit breakers, the breakers “[become] the principal power switch[es] for[the] circuit[s] from
the circuit breaker panel[s] to the equipment.” Tr. 163-64. He stated, “[T]he power is subbed out
from the panel and it is branched down to that circuit breaker which is the primary switch . . . for
that circuit.” Tr. 155.
Burton described the hazard posed by the lack of labeling. “An unlabeled circuit breaker
does not allow a miner to know which circuit to de-energize in an emergency, and it also does
not allow [a] miner to know which circuit to de-energize, lock and tag out for repairs.” Tr. 14142. However, Burton did not believe the conditions were likely to result in an injury. He noted
that both panels were subject to main circuit breakers and that to de-energize the circuits in either
panel “a miner could go to the main and switch that main breaker off in an emergency.” Tr. 149.
Also, if work needed to be done on equipment on any of the subject circuits a miner would likely
call on an electrician to do it. Referring the work to a knowledgeable electrician would reduce
the chance of injury. Tr. 149. Nonetheless, were an injury to occur, Burton believed it was likely
to result in a fatality. He noted that a “480 volt electric shock is often associated with fatal-type
injuries.” Tr. 150.
Burton found the company was moderately negligent. There were numerous circuit
breaker panels at the mine and the company knew the requirements of the standard since all but
the cited circuits were labeled properly. Tr. 154. He also testified that although the company
9

A “tick tracer” is a pocket tool designed to detect the presence of voltage in a wire or in
a piece of equipment without actually making direct contact with the conductor or energized
part.

39 FMSHRC Page 858

subcontracted its electrical work, a management official told him that the company did not
follow up with the subcontractor to ensure contracted electrical work was done correctly.10
Finally, there is a requirement that the panels be inspected and none of the three unlabeled
circuits was reported on a workplace examination report. Tr. 154-55.
Williams testified there are three safety features on the cited circuits. There is the main
circuit breaker that cuts off power to all of the circuits, the individual circuit breakers that cut off
power to the individual circuits and “fuse cut-offs” at the particular machines powered by the
cited circuits. Tr. 159-60. In Williams’s view each protection reduced the likelihood of an
electrical accident. Tr. 160.
THE VIOLATION, ITS GRAVITY AND NEWMONT’S NEGLIGENCE
The standard is simply worded, “Principal power switches shall be labeled to show which
units they control unless identification can be made readily by location.” It is certain that there
were three circuit breakers in two panels that were not labeled. Burton’s oral testimony and the
photographs introduced into evidence by the Secretary prove this. Tr. 139-42; Gov’t Exh. 7 at 3,
4. The unresolved issue is whether the circuit breakers were “principal power switches” within
the meaning of the standard. Based solely on the record presented in this case, the court
concludes they were.
As the court has previously noted:
[Q]uestions regarding the meaning of the phrase ‘principal
power switch’ and whether particular cited equipment come
within the meaning have repeatedly been brought to the
Commission’s judges. While the judges have decided whether
certain equipment is covered by the standard based on the
facts of the cases before them, a definitive meaning of the
phrase ‘principal power switch’ has yet to emerge. See, e.g.,
Beverly Materials, LLC, 35 FMSHRC 88, 95-97 (Judge Moran);
Cemex Construction Materials of Florida, LLC . 34 FMSHRC
170, 174 (Jan. 2012 (Judge Zielinski); Omya Arizona, A Division
of Omya, Inc., 33 FMSHRC 2738, 2739-40 (Judge Miller); Blue
Mountain Production Co., 32 FMSHRC 1464, 1473-74 (Oct. 2010)
(Judge Miller); Tide Creek Rock, Inc., 19 FMSHRC390, 399
(Judge Manning); Walker Stone Co., Inc., 12 FMSHRC 256, 264
(Feb. 1990 (Judge Fauver); FMC Corp., 6 FMSHRC 1294, 1299

10

Williams seemed to agree with Burton that although work on the panels was
subcontracted, the company should have known the circuits were not labeled. He stated that
although it was the electrical contractor who “screwed up,” “I should have caught it.” Tr. 160;
see also Tr. 162.

39 FMSHRC Page 859

(May 1984) (Judge Vail) (decided under identically worded
standard (30 C.F.R. § 57.12-18.)
US Silica Company, 36 FMSHRC 517, 519 (Feb. 2014) (fn omitted); see also Northern Illinois
Service Co., 37 FMSHRC 1225 (June 2015) (ALJ Barbour).
In this particular case the record establishes that, as Burton testified, the circuit breakers
were power switches in that they were components that could break an electric circuit. While, as
the court has noted, there is no accepted meaning of the phrase “principal power switch” there is
an accepted meaning of the word “principal” when it is used as an adjective. It means “chief” or
“leading.” See Houghton Mifflin Harcourt, The American Heritage Dictionary of the English
Language, Fourth Edition (2009) at 1395. Here, as Burton testified, the cited circuit breakers
were the first switch[es] in the line of the individual circuit[s]” (Tr. 156) so that each switch was
“the primary switch . . . for [its] circuit.” Tr. 155. The court construes a primary switch as the
chief or leading switch in a circuit, and the court concludes that each cited circuit breaker was a
“principal power switch” for its circuit. It may be, as Williams’s questions on cross examination
suggest, that there was a principal power switch for all of the circuits in each breaker box. See
Tr. 155-58. Indeed, Burton himself alluded to the presence of such a switch when testifying that
the cited conditions were unlikely to result in an accident because “a miner could go to the main
and switch the main breaker off in an emergency.” Tr. 149. However, Williams did not offer oral
or visual evidence regarding such a switch or switches, and the court must rule based on the
record before it, not on speculation as to what the record might have been if Williams had
pursued the issue. The court therefore finds that the Secretary proved the violation.
Burton found that the violation was unlikely to result in an accident, and the court fully
agrees. There evidently were other ways to shut power off to the affected circuits prior to
working on them and the employees of the company’s electrical subcontractor would have been
much more likely to recognize this than the company’s employees who did not specialize in
electrical work. However, had an accident occurred, the court agrees with Burton that a fatality
was likely. Burton stated the obvious when he testified that “a 480 volt electric shock is often
associated with fatal-type injuries.” Tr. 150.
Finally, the court concurs with Burton that the company was moderately negligent. While
Williams may have been right when he testified the company’s electrical subcontractor “screwed
up” and failed to ensure the three circuits were labeled, as Williams also recognized, the
company should have “caught” the mistakes. Tr. 160. Further, and as Burton testified, the
workplace examination forms for the panels did not record the missing labels. While the
company may have relied on the “expertise” of its subcontractor, it still was under a duty to
ensure compliance with the standards. The company failed in its duty.
CITATION NO.
8917956

DATE
8/25/15

30 C.F.R. §
56.14112(a)

PROPOSED ASSESSMENT
$1,304

The citation states:
The guard for “The Beast” [trimmer] saw was not secured
in place. The saw was equipped with a nine-inch (approximate)

39 FMSHRC Page 860

cutting blade. The saw[’]s sliding table top is (approximately) 22
inches wide. The trimmer saw[’]s cord was plugged in and the saw
was available for use. The saw is used at the mill to custom trim
dimension slate as needed. This condition exposes a miner to
contact with the trimmer[’]s rotating blade. In the event an
accident were to occur it would be reasonably likely that
permanently disabling injuries would be expected.
Gov’t Exh. 4 at 1. The citation contains the inspector’s findings that the cited condition was
S&S, was reasonably likely to cause a permanently disabling injury and was due to the
company’s moderate negligence. Gov’t Exh. 4 at 1.
Burton stated that he issued the citation because the trimmer saw’s guard had been
removed.11 Tr. 173. The trimmer saw has a nine-inch blade and a 22-inch-wide tabletop. Id. The
saw is used to trim slate to order. Tr. 183-84. When Burton inspected the saw he noticed that the
guard for the blade was off and was sitting on a shelf beside the saw. Tr. 173-74; Gov’t Exh. 4 at
6. Burton believed the saw had been used. Tr. 174. The saw was plugged into an energized wall
outlet, and near the saw Burton observed pieces of slate that were typical of slate trimmed with
the saw. Tr. 174-75, 177; Gov’t Exh 4 at 7. Burton also noted dust around and on the pieces of
the guard, which indicated to Burton that the “guard [had] been off . . . for a particular period of
time, long enough to accumulate dust on it.” Tr. 175. During that time Burton thought it likely
the saw had been used since it was usually used daily at the mine. Burton also recalled that the
mine foreman told him the guard was purposefully removed because it “may have been
sticking.” Tr. 185. This was another reason Burton thought it was likely that the saw had been
operated with the guard off. Tr. 204
Burton believed the lack of a guard violated section 56.14112(b), which requires that
guards be securely in place while machinery is operated. Gov’t Exh. 4. He was quick to point
out, however, that he could have cited the company for a violation of section 56.14107(a), a
standard requiring the guarding of moving machine parts that can cause injury to persons. Tr.
200. In view of Burton’s testimony counsel for the Secretary moved to amend the Secretary’s
petition to plead in the alternative a violation of section 56.14107(a). Williams did not object,
and the motion was granted. Tr. 205-08.
Burton testified that the danger presented by the condition was that a miner’s hands might
contact the rotating saw blade. Tr. 178. He explained that when a miner trims slate, the miner
secures the slate piece to the saw’s table top, places his hands on the hand holds of the table top
and pushes the table top and slate through and past the saw’s rotating blade. The procedure
brings the miner’s hands very close to the turning blade. Tr. 180-81. The lack of a guard means
there was “direct exposure of a miner to the rotating and moving machine parts” of the saw. Tr.
183-84. While only the miner who operated the saw was likely to be affected by the alleged
violation (Tr. 188), Burton thought an accident involving the miner was reasonably likely and
that as a result of the accident the miner was likely to lose all or part of his or her hand, and
possibly all or part of his or her limb. Tr. 186. Burton termed such an injury a “dismembermenttype injury.” Id. Burton emphasized that the saw was not tagged out and that electricity was
11

Burton described the guards as “”two pieces [of plastic] that join together.” Tr. 176.

39 FMSHRC Page 861

flowing to it. Tr. 184, 186. He also noted that the saw was typical of the type that is used daily at
mine. Tr. 185. Because the lack of a guard meant that a miner was directly exposed to the
moving saw blade and therefore was “reasonably likely . . . [to] make contact with [the saw’s
moving blade]” and suffer a permanently disabling injury, Burton found that the alleged
violation was S&S. Tr. 187-88.
Williams testified that the company owned the saw for approximately five years. Because
the saw did not come with a guard the company manufactured and installed one. Tr. 197.
Williams agreed the saw was “safer if it is guarded.” Id. Williams stated that one of his
employees removed the guard on purpose. Tr. 198.
THE VIOLATION, ITS S&S NATURE, ITS GRAVITY AND NEWMONT’S
NEGLIGENCE
Section 56.14112(b) requires guards to be “securely in place while machinery is being
operated.” Although the standard can be read narrowly as requiring an inspector to observe cited
machinery in operation without a required guard, the court believes a more expansive reading is
equally valid, to wit that a violation can properly be cited if it is reasonable to infer cited
machinery was operated without a required guard. A persuasive argument can be made that the
dust that accumulated on the parts of the guard (Tr. 175, 190), the slate ready to be cut and
trimmed that was near the guard’s parts (Tr. 174-75, 177; Gov’t Exh. 4 at 7), the fact that the saw
was plugged into an energized outlet (177-78) and the fact that Burton and Williams were told
the guard was purposefully removed (Tr. 204, 198), when coupled with the fact that the saw was
of the type in daily use at the mill (Tr. 185), support the inference that the saw was used without
the guard prior to Burton’s inspection. In the court’s opinion, this inference would establish the
alleged violation of section 56.14112(b), and the court would find a violation of the standard
were it not for the court’s belief that the Secretary’s alternative theory rests on an even more
solid legal footing.
Section 56.14107(a) states that moving machine parts shall be guarded to protect persons
from contacting “gears, sprockets, chain . . . pulleys, flywheels, couplings, shafts, fan blades and
similar moving parts that can cause injury.” While saw blades are not specifically mentioned in
the standard they are similar to the moving parts mentioned and contact with moving saw blades
can cause injury. Therefore, saw blades must be guarded. The blade of the cited stripping saw
was not guarded, and the court finds the failure to guard the blade violated section 56.14107(a).
An S&S violation is “of such nature as could significantly and substantially contribute to
the cause and effect of a . . . mine safety . . . hazard.” 30 U.S.C. §814(d). In order to establish the
S&S nature of a violation, the Secretary must prove: (1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard – that is, a measure of danger to safety – contributed
to by the violation; (3) a reasonable likelihood that the hazard contributed to will result in an
injury; and (4) a reasonable likelihood the injury will be of a reasonably serious nature.” Mathies
Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984); accord Buck Creek Coal Co., Inc., 53 F.3d 133, 135
(7th Cir. 1995); Austin Power Co., Inc. 861 F.2d 99, 103 (5th Cir. 1988) (approving the Mathies
criteria). An experienced MSHA inspector’s opinion that a violation is S&S is an important
element for the court to consider when making an S&S determination. Harlan Cumberland Coal
Co., 20 FMSHRC 1275, 1278-79 (Dec. 1998).

39 FMSHRC Page 862

The Commission has explained that the focus of the Mathies analysis “centers on the
interplay between the second and third steps.” ICG Illinois, 38 FMSHRC 2474, 2475 (Oct. 2016)
(citing Newtown Energy Inc., 28 FMSHRC 2033 (Aug. 2016)). The second step requires the
judge to adequately define the “particular hazard to which the violation allegedly contributes[,]”
and then determine whether “there exists a reasonable likelihood of the occurrence of the hazard
against which the mandatory safety standard is directed.” Id. at 2475-76. This determination
must be made “based on the particular facts surrounding the violation[.]” Id. The third step
requires the judge to assume the existence of a hazard and assess whether the hazard “was
reasonably likely to result in a serious injury.” Newtown at 2038; ICG Illinois at 2476. Applying
that test, the court concludes the violation of section 56.14107(a) was S&S.
First, as the court has found, the company violated section 56.14107(a). The second step
requires the court to define the particular hazard to which the violation contributed and then to
determine whether there existed a reasonable likelihood of the occurrence of the hazard. The
hazard in this instance was of a miner being cut by a moving saw blade, and it is clear to the
court that the lack of a guard for the blade contributed to this hazard. Therefore the question is
whether there was a reasonable likelihood a miner would be cut by the moving, unguarded blade.
Burton’s testimony established that there was. He described how a miner must place his or her
hands on hand holds adjacent to the blade as the miner pushes the table top through and past the
rotating blade. Tr. 180-81. A misplaced hand, a slip while pushing the table top, and a lack of
attention to the task, singly or in combination, could result in the loss of a finger or hand or the
maiming of an arm. In other words, the nature of the task and the closeness of the saw operator’s
hands to the moving blade in the court’s view support Burton’s finding that it was reasonably
likely the saw operator would be injured. It is obvious to the court that the injury would be
serious. The saw operator would be lucky if he or she only lost a finger. The court affirms
Burton’s opinion that the violation was S&S.
In addition to being S&S the violation was serious. A violation that places a miner in
reasonably likely danger of being maimed or dismembered cannot be viewed otherwise.
There is also the question of Newmont’s negligence. The court accepts the inspector’s
finding that the company’s lack of care was moderate. Management should have detected and
corrected the violation. It was, as Burton testified, open and obvious. Tr. 189. Moreover, the dust
on the pieces of the guard leads to the reasonable inference that the violation existed for some
time. Management certainly understood that the guard should have been in place. After all, the
company provided the protection in the first place. Tr. 197. The company was under a duty to
ensure that the saw was guarded, and it failed to meet its duty.
CITATION NO.
8917963

DATE
8/25/15

30 C.F.R. §
56.14103(b)

PROPOSED ASSESSMENT
$392

CITATION NO.
8917968

DATE
8/26/15

30 C.F.R. §
56.14103(b)

PROPOSED ASSESSMENT
$362

The two citations concern cracked windows, one on a haul truck and one on an excavator.

39 FMSHRC Page 863

Citation No. 8917963 states
The front window of . . . [a] haul truck . . . was cracked creating
a hazard to the operator. The front window had two vertical
cracks and one horizontal crack spanning the width of the window. A
pen tip test of the widow[’]s cracks indicated the cracks had raised
edges. A miner was observed touching the glass with finger tips. This
condition creates a laceration hazard to a miner[’s] hands while touching
the glass. In the event an accident were to occur it would be likely that
injuries resulting in lost work days or restricted duty would be expected.
Gov’t Exh. 11 at 1. The citation contains the inspector’s findings that the cited condition was
S&S, was reasonably likely to lead to a lost workdays or restricted duty injury and was due to the
company’s low negligence.
Citation No. 8917968 states:
The lower window in the operator’s station of the Volvo EC290CL . . .
[excavator] was damaged creating a hazard to the operator. The
lower window measured (approximately) 321 4 inches by 14 5 8 inches.
The left side of the window and the upper right corner was taped
with duct tape restricting an operator[’]s vision and the lower right
corner of the window had star shaped cracks with raised edges and
divots in both sides of the glass. A miner was observed touching the
glass with a bare hand. This condition restricts an operator[’]s vision
through the window and [creates] a laceration hazard to a miner[’s]
hands from contact with the broken window. In the event an
accident were to occur it would be reasonably likely a miner would
receive injuries resulting in lost work days or restricted duty.
Gov’t Exh.16 at 1. The citation contains the inspector’s findings that the cited condition was
S&S, was reasonably likely to lead to a lost workdays or restricted duty injury and was due to the
company’s moderate negligence.
According to Burton, section 56.14103(b), the standard cited in both instances, requires
that windows of the cabs of self-propelled mobile equipment be “maintained for visibility and
also that [the windows] not create a hazard to the operator.” Tr. 214-15. Burton described the
subject front window of the haul truck as having “two vertical cracks and one horizontal crack.
The horizontal crack spanned the width of the window.” Tr. 215. See Gov’t Exh. 11 at 6. He
described the cracks as being toward the middle of the window. Tr. 221; See Gov’t Exh. 11 at 6.
He further observed that the cracks had “raised edges” that subjected the hand on anyone
touching the window to cuts. Id. Burton knew the cracks had raised edges because he moved the
tip of his ball point pen over the cracks and could hear the pen tip “click” when it traveled over a

39 FMSHRC Page 864

raised crack.12 He also testified that the company’s maintenance foreman agreed that the edges of
the cracks were raised. Tr. 218. According to Burton, the truck is used daily to move slate to the
waste pile or to the mill. Tr. 220.
In Burton’s view the raised cracks presented a cut hazard in that a miner would clean the
window of the truck to maintain visibility. In addition, during the preoperational examination of
the truck the truck driver would move his bare hand across the crack. Tr. 216. Burton testified
that during his inspection of the truck, he saw the truck driver touch the crack with his bare hand,
although this was in response to a pen tip test conducted by Burton. Tr. 217, 218-19. Burton also
stated he determined “through interviews” that miners used “paper towels or rags to clean the
glass,” which would put a miner’s hand directly on the cracks with only a piece of paper towel or
a piece of cloth between the cracks and the miner’s skin. Tr. 218. Burton believed that a miner
was putting his bare hand “in close proximity” to the cracked glass every time he or she cleaned
the windshield. Tr. 220. He further noted that the window needed to be cleaned frequently
because of dust accumulating on it.13 Tr. 221-22.
Burton believed an injury was reasonably likely because he “observed a miner reaching
out and directly . . . exposing himself to [the] hazard” and because a miner put a bare hand in
close proximity to the glass every time he or she cleaned it. Tr. 219-20. Burton found the
resulting injury was likely to result in lost workdays or restricted duties because if a miner cut his
or her finger the miner would first have to have someone look at the cut and then, perhaps, have
the cut stitched. Also, if a glass shard lodged under the miner’s skin the injury could lead to an
infection and the infection could cause a miner to miss work. Tr. 220-21.
Burton found that the company’s negligence was low. Burton testified he was told that
two weeks prior to his inspection the truck had stopped abruptly, the hood had popped up hitting
and cracking the front window, and the truck operator had not told mine management or noted
the condition on his pre-shift report. Tr. 227. Burton learned that the haul truck driver was the
only person who operated the truck and that the driver did not tell management because he did
not believe the cracks interfered with his vision. Tr. 224. But, the condition had existed for two
weeks and Burton thought that during the two weeks management officials should have seen the
cracks and replaced the window. Tr. 225.
12

Burton explained the “pen tip” test as follows:
I don’t put my hand against the glass. I take [a] pen tip and I go
across the glass, and if that pen tip clicks when it comes to a crack
I know that the two pieces of glass are not on the same plane and
it indicates that there is a raised crack in the glass and a cut hazard
to a miner’s hand.

Tr. 215-16.
13

However, when Burton was asked how likely it was a miner would clean the
windshield in August when the cab side windows would be rolled up to take full advantage of
the cab’s air conditioning system, Burton responded that it was “tough to say.” Tr. 223.

39 FMSHRC Page 865

With regard to the excavator, Burton stated that it was used multiple times a day to move
slate, stone or rubble to the mill or to the waste dump (Tr. 231-32) and that he issued the citation
because the lower window of the operator’s compartment on the excavator was damaged and
Burton believed that the damage created a hazard to the excavator operator and others. Tr. 229.
The left side (when viewed from inside the compartment) of the window was half covered with
duct tape. There was also a smaller amount of duct tape on the right side of the window. Tr. 230;
Gov’t Exh. 16 at 4. Under the duct tape on the lower right side were star shaped cracks with
raised edges. Both sides of the window had divots. Id. According to Burton, the duct tape, cracks
and divots obscured the excavator operator’s vision. Tr. 230. He feared that “with [the] reduced
visibility . . . a miner might not be able to effectively see to operate the equipment.” Tr. 321.
Burton testified that the lack of full visibility could cause a fatality in that when the excavator
was operated near the edge of a highwall or drop off, the miner operating the excavator might not
see the edge or might misjudge the distance resulting in the excavator over-traveling the edge
and causing serious injury or death to the excavator operator. Tr. 233. Moreover, other miners
worked in close proximity to the excavator and they could be hit and/or run over because the
operator’s vision was limited. Tr. 233-34. The possible injury would affect one person, either the
operator of the excavator or a miner working near the excavator. Id.
Burton also feared the cracks created a hazard by exposing the excavator operator to cuts
on his or her hands. Tr. 230. Burton thought it was reasonably likely a miner would suffer hand
cuts because he actually saw a miner touch the cracks with his bare hand after Burton conducted
a pen tip test on the window. Tr. 231. He further believed the condition of the window was likely
to lead to lost workdays or restricted duty because if a miner cut his hand while making contact
with the glass it could involve a trip to the doctor and the cut or imbedded glass shards might
lead to an infection. Tr. 232.
Burton concluded that Newmont was moderately negligent. The fact the window was
taped indicated someone knew of the condition but did not correct it. Tr. 235.
Williams did not challenge the existence of the defective windows but he was skeptical of
the inspector’s S&S findings. He questioned if, given the small elevation between the cracks in
the haul truck’s window, anyone touching the cracks was likely to get more than a minor cut or
an abrasion requiring a Band-Aid. Tr. 239. Williams also disputed Burton’s scenario that
A miner would receive a cut to the finger, he or she
would have to go to a doctor [to] have it evaluated.
There is the potential that bandaging would have to be
applied, that there is a potential for infection to the
cut and/or bandaging or stitches would have to be
[applied and] a doctor would have to be visited a
second time and those materials be removed and
the cut inspected.
Tr. 243-244. Williams responded, “Pretty doomy and gloomy for a little cut. I’ve been cut a
million times and never gone to a doctor for anything unless it was real deep.” Tr. 244.

39 FMSHRC Page 866

THE VIOLATIONS, THEIR S&S NATURE, THEIR GRAVITY AND
NEWMONT’S NEGLIGENCE
Section 56.14103(b) requires the replacement or removal of damaged windows on
operators’ stations of self-propelled mobile equipment if the damage obscures visibility necessary
for the safe operation of the equipment or if the damage creates a hazard to the equipment
operator. The court finds the Secretary proved both of the alleged violations, albeit for somewhat
different reasons. Because there was no evidence to the contrary the court concludes that the front
window on the haul truck was cracked as described by Burton. Tr. 215, 221, Gov’t Exh. 11 at 6.
The cracks caused the edge of the glass on one side of the cracks to be slightly raised above the
other side. The raised nature of the cracks was confirmed by Burton’s “pen tip” test. Tr. 215-16.
The court agrees that the raised cracks presented a cut hazard to the haul truck operator as he
cleaned dust from the windshield. Tr. 217-19. The hazard caused by the damage to the window
established the violation with regard to the haul truck.14
The damage to the window of the excavator as described by Burton also was not disputed
by Newmont. Therefore, the court finds that the lower window of the operator’s compartment
was extensively taped to the point where the left side of the window was totally covered and the
right side had a rectangular block of tape covering the upper right side of the lower window. Tr.
229-30; Gov’t Exh.’t. 16 at 4. In addition, there were cracks with raised edges on the lower right
side of the window. Id.
The court credits Burton’s testimony that the damaged window presented a hazard to the
excavator operator. The duct tape on the lower window obviously obscured his or her vision of
the immediate vicinity in which he or she was operating the excavator. The court agrees with
Burton that failing to see the ground near the equipment could lead to the equipment operator
misjudging the room in which he or she had to maneuver. As Burton maintained, if the excavator
was near a highwall or other drop off the operator might not see the edge or might mistakenly
think there was more room to operate than in fact was the case sending the excavator and its
operator over the edge. Tr. 233. Or, as Burton noted, the operator might not see a miner working
in the immediate vicinity of the excavator and might because of his or her limited vision hit or
run over the miner. Further, the court credits Burton’s testimony that the raised cracks exposed
the equipment operator to cuts as he or she tried to clear dust from the lower window. Tr. 230.
Therefore, the court finds the damaged window of the excavator both created a cut hazard to the
equipment operator and obscured the operator’s visibility—visibility necessary to safely operate
the excavator. Tr. 233.
While the court agrees with the inspector that the company violated section 56.14103(b)
in both instances, it finds that only the damage to the excavator’s lower window was an S&S
violation. There is no gainsaying the fact that a haul truck driver would from time to time clean
the inside of the haul truck’s windshield to remove dust. However, as Burton testified the driver
would have a rag or paper toweling between his fingers and hands and the glass. This minimized
the chance of a severe cut and/or of a glass shard lodging in the driver’s finger or hand. Even if
14

The court discounts the hazard allegedly posed by the driver touching the cracks with
his bare hand. Burton’s finding of this hazard was primarily premised on the driver responding to
Burton’s pen tip test, an action that was unlikely to recur.

39 FMSHRC Page 867

the operator was bare handed nothing more than a painfully annoying cut or splinter was
reasonable to expect, and such injuries do not rise to the level of being reasonably serious as
required by Newtown. The court concludes Williams was correct when he stated that the cracks
in the haul truck’s windshield were most likely to result in a cut or an abrasion requiring a BandAid. Tr. 238. Burton’s scenario of a cut or splinter requiring a doctor’s care, bandaging, possible
stitches and a resulting infection with follow up doctor’s visits is possible, but not reasonably so.
Tr. 243-44.
On the other hand, the damaged lower window on the excavator was indeed an S&S
violation. All of the Mathies criteria as explained in Newtown were met. There was a violation of
section 56.14103(b). The excavator was used multiple times a day, and the danger created by the
violation was that its operator being unable to see in full the ground to the front and to the side of
the excavator, would not see the distance he or she had in which to maneuver or would misjudge
the distance and would inadvertently send the excavator over a drop off. Tr. 231-32. Williams
did not challenge Burton’s testimony in this regard. Nor did he contradict Burton’s belief that the
excavator operator’s lack of full vision subjected a miner working in the immediate vicinity of
the excavator to the danger of being hit and/or run over. Tr. 233. The court concludes that the
frequent use of the excavator made the occurrence of these hazards reasonably likely as mining
continued and it is obvious that the occurrence of either scenario was reasonably likely to result
in a serious injury.
Given the findings with regard to the S&S nature of the haul truck violation the court
concludes the cracks in its windshield did not constitute a serious violation. While it is true one
person was subject to possible injury, the court has found that the injury was likely to be minor
in nature. This is not the case with regard to the damaged lower window of the excavator. The
restricted visibility that resulted from the violation was likely to cause the serious injury or death
of the excavator operator or of a miner working adjacent to the excavator. The court therefore
finds the violation was serious.
Finally, the court concludes that both violations were caused by Newmont’s moderate
negligence. The defective windshields were visually obvious. Both the haul truck and the
excavator were subject to pre-shift examinations. The violations should have been detected and
corrected, and they were not. See Tr. 225, 227, 235.
CITATION NO.
8917967

DATE
8/26/15

30 C.F.R. §
56.6900

PROPOSED ASSESSMENT
$243

The citation states:
There were deteriorated explosives in magazine #2
of the mine. There was one box of explosive[s]
containing 48 sticks of 1 – ¼ by 8 inch 60% explosive[s]
(Lot number 08JA14J1). The explosive sticks[’]
wrapping paper was discolored and white crystals
had begun to form on one of the sticks. This
condition creates an uncontrolled detonation of

39 FMSHRC Page 868

explosive materials hazard. In the event an
accident were to occur it would be likely that fatal
injuries would be expected.
Gov’t Exh. 15 at 1. The citation contains the inspector’s findings that the cited condition was
unlikely to lead to a fatal accident and was due to the company’s moderate negligence. Gov’t
Exh. 15 at 1.
On August 26 Burton examined the mine’s Magazine Number 2, a magazine containing
dynamite.15 Tr. 255. Burton was accompanied by the company’s blaster. Tr. 256. Burton noticed
a box of explosives labeled “Lot No. 08JA14J1.” Tr. 256. The label indicated the box contained
48 sticks of dynamite. To verify the number of sticks inside the box the inspector and the blaster
opened the box. Each stick was an inch and a quarter in diameter by eight inches long. The sticks
contained sixty percent explosive material. Tr. 254. Burton described the wrapping paper of the
sticks as “discolored.” Tr. 254. In addition, according to Burton, “White crystals had begun to
form on the outside of one of the sticks.” Id. The white crystals indicated to Burton that the
explosive material in the stick had deteriorated to the point where, “The explosive agent on the
inside [of the stick] had started to bleed out through the paper.” Id. Because of the deterioration
Burton questioned if the explosives were safe to handle. The blaster too felt uncomfortable
because of the discoloration and crystal formation. Burton testified the blaster said that,” [T]he
explosives contained in that box [are] unsafe.” Tr. 257. Burton added that he was told by the
blaster that agents from the Bureau of Alcohol Tobacco and Firearms (“ATF”) visited the mine
one week before Burton’s inspection. The agents informed the company the explosives should be
disposed of.16 Id., Tr. 261. The blaster added that the company planned to detonate the
explosives in an on-site blast the next day, August 27. Tr. 262.
Despite the company’s plan to dispose of the dynamite, Burton issued a citation to
Newmont because of the deteriorated explosives. Gov’t Exh. 15. The inspector cited the
company for a violation of section 56.6900, which states that, “Damaged or deteriorated
explosive material shall be disposed of in a safe manner in accordance with the instructions of
the manufacturer.” Burton recognized that under the standard the company needed to know who
the manufacturer of the explosives was so as to conform to the manufacturer’s disposal
instructions. Tr. 259. Austin Powder was the manufacturer, and Burton called Austen Powder.
Austin Powder’s representative told Burton that the discolored and crystalized sticks had in fact
deteriorated and that such explosives typically are consumed in a nonproductive blast or are
burned. Tr. 259-60. In Burton’s opinion the company “had been warned “ by the ATF to
eliminate the dynamite but they “had already let [them] set for six days.” Tr. 266. He added,
“When they have deteriorated explosives they need to take corrective actions to remediate that
hazard. The fact that they were told days prior actually indicates . . . that the issue is not being
taken seriously.” Id.

mines.

15

There are a total of five magazines at the mine. Tr. 277.

16

Burton explained that ATF personnel from time to time inspect blasting operations at

39 FMSHRC Page 869

Burton recognized that the dynamite was being stored in an ATF approved magazine,
which he stated was “about the safest place on the mine that explosives could be.” Tr. 263.
However, should an unplanned explosion occur, a fatality could be expected. Tr. 263. The person
most likely to be killed would be a miner accessing the magazine. Tr. 264. He noted that an
unplanned explosion could result from just handling the explosives because once they start
deteriorating, “They become potentially unstable . . . and merely even handling the explosive[s]
could set [them] off.” Id.
Because the ATF put the company on notice and the company failed to act promptly
Burton found the company to be moderately negligent. Tr. 265. Burton stated, “[O]ne week
seems excessive.” Id.
Williams explained that explosives usually deteriorate during the summer when the heat
causes the components of the dynamite to separate Tr. 272-73. He further explained that
dynamite is not easy to detonate. To cause it to explode dynamite has to be “hit with quite a
shock.” Tr. 273. In William’s opinion it is best to leave deteriorated dynamite in a static location
and to dispose of it when the next regularly scheduled blast takes place. Id.
Williams explained that the company kept only one or two boxes of dynamite on hand
to use for small projects. He speculated that the relatively infrequent use of dynamite at the mine
was why the subject explosives deteriorated. Tr. 274. He was adamant the deteriorated dynamite
was not dangerous. He stated, “There was no unsafe factor there. So, it was just an overeager
inspector trying to get another citation.” Id. Williams added that a box of dynamite costs $300.00
and because the company “didn’t feel like buying $300 worth of dynamite for no reason at all” it
was waiting “until the next shot . . . [which] hadn’t come yet.” Tr. 275.
When Burton returned to the mine on September 14, he was advised that the deteriorated
explosives had been consumed in a blast before his return visit (Tr. 286), and he terminated the
citation. Gov’t Exh. 15 at 2.
THE VIOLATION
The court concludes the Secretary did not prove a violation. The court has no doubt the
inspector identified a safety hazard. The court credits Burton’s description of the deteriorated
dynamite and his explanation that the box and its contents posed a hazard. Tr. 254. The court
also credits the blaster’s opinion as expressed to Burton that the dynamite was not safe. Tr. 257.
When Burton wrote the citation he described the violative condition as the presence of the
defective explosives. (“There were deteriorated explosives in magazine #2 of the mine.” Gov’t
Exh. 15 at 1.) During his testimony he expanded his reason for issuing the citation by adding that
when deteriorated explosives are present the standard requires an operator to “take corrective
actions to remediate that hazard.” Tr. 266. In his view the company did not take the required
corrective action in a timely manner. Id. The problem for the Secretary is that when drafting the
regulation he said nothing overt about the time within which deteriorated explosives must be
eliminated. Rather, the regulation addresses the manner in which such explosives must be
destroyed or otherwise removed from the mine. The standard states that they must be eliminated,
“in a safe manner in accordance with the instructions of the manufacturer.” 30 C.F.R. § 56.6900.

39 FMSHRC Page 870

While it is conceivable a manufacturer would recommend a time within which a defective
product should be removed or eliminated, the record does not reveal whether Austin Powder set
or suggested such a time limit, or what that time limit otherwise was. See Tr. 260-66. Further,
even if a “reasonable” time limit is implied in the otherwise silent standard, the court, like
Burton, would credit the blaster’s statement that the deteriorated explosives would have been
destroyed in a manner recommended by Austin Powder on August 27 [17], and the court would
conclude that this was a reasonable time under all of the circumstances. Tr. 262, 266-67. The
court notes the lack of any evidence the explosives would be handled before they were destroyed
and the lack of evidence that their undisturbed presence in the magazine (“the safest place in the
mine that explosives could be”) until August 27 would pose a hazard. Tr. 263. The Secretary
needed to prove the passage of a week and a day was an unreasonable risk, and he did not do so.
CITATION NO.
8917954

DATE
8/25/15

30 C.F.R. §
56.4201(a)(1)[18]

PROPOSED ASSESSMENT
$585

The citation states:
There were 4 fire extinguishers in the mill building at the
mine that had not received monthly examinations. The
[company’s] designee to conduct examinations had retired
and [he had] not been replaced. Records located on the
extinguishers showed exams had been performed through
June of 2015. This condition does not allow a miner to
know if the extinguisher will function in an emergency. In
the event an accident were to occur it would be likely that
injuries resulting in lost workdays would be expected.
Gov’t Exh. 2 at 1. The citation contains the inspector’s findings that the cited condition was
unlikely to lead to an accident resulting in lost workdays or restricted duty and that the violation
was due to the company’s high negligence. Gov’t Exh. 15 at 1.
During the course of the August 25 inspection Burton found four fire extinguishers in the
mill that apparently had not been examined in more than a month. Tr. 295-96. According to
Burton, under section 56.4200(a)(1) the extinguishers “are required to receive an exam on a
monthly basis.” 19 Tr. 296. Burton stated that a tag on each of the four extinguishers recorded the
last examination as taking place in June 2015. Id. Burton acknowledged that none of the
extinguishers were functionally defective. Id. However, in Burton’s view a monthly examination
17

Burton stated that he “took [the blaster] at his word.” Tr. 266.

18

The inspector mistakenly cited the condition as violating section 56.4200(a)(1). At the
hearing counsel for the Secretary moved to amend the citation to allege a violation of section
56.4201(a)(1). The company did not object, and the motion was granted. Tr. 310-11.
19

Burton misspoke; he meant to say that monthly examinations are required under
section 56.4201(a)(1).

39 FMSHRC Page 871

is important because it “allows a miner to know that a . . . fire extinguisher will effectively
function in an emergency situation.” Tr. 297. If an extinguisher malfunctions a miner can suffer
prolonged exposure to smoke and fire and may lack the ability to control a fire in its early stages,
which may in turn lead to smoke inhalation or burns. Id.
Burton found that the company was highly negligent. Gov’t Exh. 2 at 1. He stated the
company knew the employee who conducted the examinations retired and Newmont should have
assigned another miner to undertake the examinations. Tr. 298. Burton also observed that
management officials traveled through the mill building daily. The fact the examinations had not
been recorded was visually obvious given the last dates on the tags. Id. Burton stated that the
only explanation he was given for the fact the inspections had not been conducted and recorded
was that “the company had overlooked replacing the retired miner.” Tr. 299.
Williams maintained a person in fact examined extinguishers at the mine, and he asked
Burton how many extinguishers Burton inspected. Burton stated he looked at “numerous” other
extinguishers.20 Tr. 299. Williams observed that “a new man missed [only] four of them.” Id. In
Williams view failing to inspect and record the inspections of four of its many fire extinguishers
was not egregious. Tr. 303-04.
Burton responded that Williams walked through the mill every day. In Burton’s opinion
Williams knew the monthly examinations of the fire extinguishers had not been performed. Tr.
305-06. As Burton put it, “It is the mine operator’s responsibility to conduct [the] examinations
or to designate somebody and follow up to make sure they have been done.” Tr. 308.
THE VIOLATIONS, ITS GRAVITY AND NEWMONT’S NEGLIGENCE
The Secretary easily established that Newmont violated section 56.4201(a)(1) which
requires that “fire extinguishers be inspected visually at least once a month to determine that they
are fully charged and operable.” Burton’s testimony that the inspection tags on four extinguishers
in the mill showed that the extinguishers were last inspected in June was not challenged by
Newmont. Tr. 295-96. The court infers that Newmont’s failure to record the monthly visual
inspections in July meant that the July inspections were not done with regard to the four
extinguishers, just as Burton alleged, and it concludes Newmont violated section 56.4201(a)(1).
While it is possible, as Burton testified, that the failure to monthly examine a fire extinguisher
could lead to a miner suffering excessive smoke inhalation and/or burns, in the matter at hand the
four extinguishers were in no way defective rendering the likelihood of injury somewhere
between minimal and non-existent. Tr. 297. The violation was technical and non-serious in
nature.
Further, the court concludes the company’s negligence was low. While Burton
maintained the company should have assigned another employee to replace the missing examiner
(Tr. 298, 299), the record supports finding that is exactly what the company did. Burton agreed
that he examined “numerous” fire extinguishers at the mine and that only four were in violation
of section 56.4201(a)(1). Tr. 299. The court concludes that someone conducted and recorded the
20

Burton put the number between a dozen and twenty-five. Tr. 309.

39 FMSHRC Page 872

monthly inspections for all of the fire extinguishers except four. In the court’s opinion this
mitigates Newmont’s negligence to the point where its failure to comply was of a low degree.
CITATION NO.
8917957

DATE
8/25/15

30 C.F.R. §
56.14100(b)

PROPOSED ASSESSMENT
$585

The citation states:
The manufacturer installed left hand seat belt on the #5
TMC forklift . . . was fastened to the manufactured mounting
point by a knot tied in the seatbelt. The forklift is used to move
slate products in the mill building of the mine. This condition
exposes a miner to a fall/run over by mobile equipment hazard.
In the event an accident were to occur it would be likely that
fatal injuries would be expected.
Gov’t Exh. 5 at 1. The citation contains the inspector’s findings that the cited condition was
unlikely to lead to an accident resulting in fatal injuries and was due to the company’s moderate
negligence. Gov’t Exh. 5 at 1.
On August 25 Burton testified he inspected four or five forklifts at the mine. Tr. 325. All
were manufactured by the same company, TCM. Tr. 325-26. Burton explained that when
inspecting the No. 5 forklift he found that its left hand seat belt was fastened to the mounting
point with a knot. The belt had “been cut off and . . . had been threaded back through the bracket
and literally tied in a knot to hold it onto the forklift.” Tr. 317. When seat belts are installed by
TMC they are attached to a bracket and the bracket is bolted to the frame of the forklift. Tr. 31718. Burton also explained that the No. 5 forklift was equipped with a falling object protection
structure (a “FOPS”) and that there is no standard requiring a forklift with a FOPS to have a
seatbelt. However, Burton understood if the equipment comes from the manufacturer with a
seatbelt, because the seatbelt affects safety, defects to the seatbelt must be timely corrected to
prevent a hazard to the equipment operator. Tr. 318. Because the knot in the cited seat belt was
hand tied, there was no way to ensure whether it would hold as intended by the manufacturer.
Burton therefore believed that the hand tied seatbelt was defective and violated section
56.14100(b). Tr. 319.
The No. 5 forklift was used daily to move slate in and around the mill buildings. Tr. 319,
322. The danger posed by the condition was that in the event of an accident the seatbelt might
not hold the forklift operator on the equipment. He or she could fall off and be hit or run-over by
the forklift or by another piece of equipment. Tr. 319, see also Tr. 324
Burton checked and found that the defective seatbelt was not reported on any of the preshift examinations of the forklift. In his view this reflected management’s misplaced belief that
the seatbelt was not required to be maintained on the forklift, and he found that the company was
moderately negligent. Tr. 325; Gov’t Exh. 5 at 1.
Williams stated that only the No. 5 forklift came from the manufacturer with a seatbelt.
Like Burton, Williams noted that seatbelts are not required on equipment with FOPS, and he

39 FMSHRC Page 873

questioned why the company was required to maintain a seatbelt that was not a requisite
component of the equipment. Tr. 327. Williams further stated that the mine’s forklifts travel on
level ground at about five miles per hour and that all have centers of gravity about one foot off of
the ground, making them extremely unlikely to overturn. Tr. 328.
THE VIOLATIONS, ITS GRAVITY AND NEWMONT’S NEGLIGENCE
Section 56.14100(b) states, “Defects on any equipment . . . that affect safety shall be
corrected in a timely manner to prevent the creation of a hazard to persons.” When determining
whether the standard has been violated the evidence must be evaluated in the light of what a
“reasonably prudent person, familiar with the mining industry and the protective purpose of the
standard, would have provided in order to meet the protection intended by the standard.” See
e.g., Cannon Coal Co., 9 FMSHRC 667. 668 (April 1987); Quinland Coal, Inc., 9 FMSHRC
1614-1618 (September 1987). Ideal Cement Co., 12 FMSHJRC 2409, 2415 (September 1990).
Applying this test, the court finds that the Secretary established the violation. TMC
manufactured the fork lift with a seat belt. In the court’s opinion a reasonably prudent person
would assume the seat belt served its intended purpose of keeping the fork lift operator in place
in case the fork lift was involved in an accident or overturned. To provide the maximum amount
of protection the seat belt had to be securely affixed to the frame of the fork lift. Tying the
seatbelt to its mounting point offered less protection in that the knotted belt would tend to give in
the event of a mishap. In the court’s view a reasonably prudent person would have replicated the
condition of the seat belt as it came from TMC by permanently reattaching the belt to the frame.
The Commission addressed the timeliness requirement in section 56.14100(b) in Lopke
Quarries, Inc., 23 FMSHRC 705 (July 2001). The Commission determined that, “[w]hether the
operator failed to correct the defect in a timely manner depends entirely on when the defect
occurred and when the operator knew or should have known of its existence.” Id. at 715. Little
evidence was offered by the Secretary regarding “timeliness.” However, a reasonable inference
can be drawn that Newmont did not timely comply. Burton testified to his understanding that the
forklift was used daily (Tr. 322). Williams did not dispute Burton or offer other evidence of the
frequency of use, and the court concludes that the forklift was in fact used every day the mine
operated. Burton also testified that he looked at the pre-shift examination reports for the forklift
for several days prior to the inspection and found that the defective seatbelt was not reported.
Linking the daily use with the non-reporting and with William’s stated belief the company was
under no obligation to return the seatbelt to its original condition, Burton inferred the defective
seatbelt was not repaired in a timely manner. The court finds Burton’s inference to be reasonable
under the circumstances, and it affirms the violation.
The inspector found the violation was unlikely to result in a fatal injury. The court agrees
and finds the gravity of the violation was nil. Williams’s statement that the forklift was all but
impossible to overturn because of its low center of gravity was not disputed, nor was his
testimony that when in use the forklift traveled at about five miles per hour, a speed making
collisions extremely unlikely. Tr. 328. Moreover, the fact that the parties agreed the forklift
could have come from TMC without a seatbelt and not run afoul of any safety standards speaks
volumes about the minimal hazard posed by the cited condition. Tr. 318, 327.

39 FMSHRC Page 874

Burton found that Newmont was moderately negligent. The court finds the company’s
negligence was low. The violation was based upon the company’s good faith belief compliance
was not required because the seatbelt was not required. See Tr. 327. The company’s conclusion
was reasonable even though it was wrong. In the court’s view Newmont’s reasonable, good faith
belief greatly mitigated its negligence.
OTHER CIVIL PENALTY CRITERIA
Counsel for the Secretary asserted that in the 15 months prior to August 25, 2015, there
were 43 cited, assessed and paid violations at Newmont’s mine, which counsel described as an”
average” number. Tr. 166-67, 25; Gov’t Exh. 1. The court finds the company’s history of
previous violations not to be such as to increase or decrease the court’s assessments. With regard
to the size of the mine, counsel maintained that the company was “not small.” Tr. 168. However,
the court notes that in proposing penalties the Secretary appears to have regarded the mine as
somewhere between a small and medium size facility. See Petition for Assessment of Civil
Penalty, Exh. A. The court finds the size to be such as not to warrant assessments above those
proposed. The court further notes that in proposing penalties the Secretary credited Newmont
with good faith in attempting to achieve timely compliance. Id. Finally, the parties agreed that
any penalties assessed will not affect Newmont’s ability to continue in business. Relevant Fact 6.
ASSESSMENT OF CIVIL PENALTIES
THE CONTESTED CITATIONS
CITATION NO. DATE
8917961
8/25/15

30 C.F.R. §
56.4101

PROPOSED ASSESSMENT ASSESSMENT
$263
$263

The court finds that the violation was serious and that the company’s negligence was low.
Given these findings and the other civil penalty criteria the court assesses the penalty proposed
by the Secretary.
CITATION NO. DATE
8917962
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
56.13011
$585
$200

The court finds that the violation was not serious and that the company’s negligence was
low. Given these findings and the other civil penalty criteria the court assesses a penalty of $200
for the violation.
CITATION NO. DATE
8917959
8/25/15

30 C.F.R. §
56.12018

PROPOSED ASSESSMENT ASSESSMENT
$585
$585

The court finds that the violation was moderately serious and that the company’s
negligence was moderate. The court’s findings do not diverge significantly from Burton’s, and
the court assesses the penalty proposed by the Secretary.

39 FMSHRC Page 875

CITATION NO. DATE 30 C.F.R. §
8917956
8/25/15 56.14112(a)

PROPOSED ASSESSMENT ASSESSMENT
$1,304
$1,304

The court finds that the violation was moderately serious and that the company’s
negligence was moderate. The court’s findings do not diverge significantly from Burton’s, and
the court assesses the penalty proposed by the Secretary.
CITATION NO. DATE
8917963
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
56.14103(b)
$392
$250

The court finds that the violation was not serious and that the company’s negligence was
moderate. The court further finds that the violation was not S&S. Accordingly, the court will
modify the citation to reflect that an injury could reasonably be expected to result in no lost
workdays. In addition it will delete the inspector’s S&S finding and modify his negligence
finding from low to moderate. Given these findings and the other civil penalty criteria the court
assesses a penalty of $250 for the violation.
CITATION NO. DATE
8917968
8/26/15

30 C.F.R. §
56.14103(b)

PROPOSED ASSESSMENT ASSESSMENT
$362
$362

The court finds that the violation was S&S, was serious and was caused by the
company’s moderate negligence. The court’s findings do not diverge from Burton’s, and the
court assesses the penalty proposed by the Secretary.
CITATION NO. DATE
8917967
8/26/15

30 C.F.R. §
56.6900

PROPOSED ASSESSMENT ASSESSMENT
$243
$0

The court finds that the Secretary did not prove the violation. A penalty cannot be
assessed.
CITATION NO. DATE
8917954
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
56.4201(a)(1)
$585
$200

The court finds that the violation was not serious and that the company’s negligence was
low. Given these findings and the other civil penalty criteria the court assesses a penalty of $200
for the violation.
CITATION NO. DATE
30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
8917957
8/25/15 56.14100(b)
$585
$200
The court finds that the violation was not serious and that the company’s negligence was
low. Given these findings and the other civil penalty criteria the court assesses a penalty of $200
for the violation.

39 FMSHRC Page 876

THE UNCONTESTED CITATIONS
As noted above, during the course of the hearing and after a discussion with counsel,
Williams in effect withdrew the company’s contest of the citations set forth below. Tr. 135-36,
165-66. Given Newmont’s withdrawal the court finds that the violations existed as charged. The
penalties are assessed as proposed.
CITATION NO. DATE
8917955
8/25/15

30 C.F.R. §
56. 12032

PROPOSED ASSESSMENT ASSESSMENT
$176
$176

CITATION NO. DATE
8917958
8/25/15

30 C.F.R. §
56.14115(b)

PROPOSED ASSESSMENT ASSESSMENT
$263
$263

CITATION NO. DATE
8917969
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
46.9(a)
$100
$100

CITATION NO. DATE
8917966
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
62.170(b)
$108
$108

CITATION NO. DATE
8917965
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
56.6132(a)(6)
$108
$108

CITATION NO. DATE
8917964
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
56.4201(a)(1)
$100
$100

CITATION NO. DATE
8917960
8/25/15

30 C.F.R. § PROPOSED ASSESSMENT ASSESSMENT
56.9301
$243
$243

Tr. 135-36, 165-66.

39 FMSHRC Page 877

ORDER
The inspector’s negligence finding in Citation No. 8917954 IS MODIFIED from “high”
to “low,” his negligence finding in Citation No. 8917962 IS MODIFIED from “moderate” to
“low,” his gravity and negligence findings in Citation No. 8917963 ARE MODIFIED from
reasonably likely to result in “lost workdays or restricted duty” and “low” negligence to
reasonably likely to result in “no lost workdays” and “moderate” negligence, his S&S finding in
Citation No. 89817963 IS DELETED, and the inspector’s negligence finding in Citation No.
8917957 IS MODIFIED from “moderate” to “low.” Further, Citation No. 8917967 IS
VACATED.
Within 30 days of the date of this decision, Newmont SHALL PAY civil penalties in the
amount of $4,462 ($3,364 for the violations found in the contested citations and $1,098 for the
violations found in the uncontested citations).21 Upon PAYMENT of the penalties, this
proceeding is dismissed.

/s/ David F. Barbour
David F. Barbour
Administrative Law Judge 22

Distribution: (Certified Mail)
Emily B. Hays, Esq., U.S. Department of Labor, Office of the Solicitor, MHSA Backlog, 1244
Speer Blvd., Suite 216, Denver, Colorado 80204
John Williams, President, Newmont Slate Company, Inc., 720 Vt. Rte. 149, West Pawlet,
Vermont 05775
/db
21

Payment shall be sent to: MINE SAFETY AND HEALTH ADMINISTRATION, U.S.
DEPARTMENT OF LABOR, PAYMENT OFFICE, BOX 790390, ST. LOUIS, MO 631790390.
22

This is the last decision the court will author. The court thanks all who have appeared
before it for the civility and respect they have shown the court and one another. The court
believes it is decorum grounded in the recognition that through playing our parts to resolve
disputes that inevitably arise over the interpretation and implementation of the Mine Act and the
regulations promulgated thereunder, we are furthering the law’s fundamental purpose – to
enhance “the health and safety of [the industry’s] most precious resource – the miner.” 30 U.S.C.
§ 802 (a). It has been a privilege for the court to be part of the process.

39 FMSHRC Page 878

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004

April 10, 2017
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 2016-410
A.C. No. 41-00009-410862

v.
CACTUS CANYON QUARRIES, INC.,
Respondent

Mine: Fairland Plant and QYS Mine

DECISION APPROVING SETTLEMENT
AND
ORDER TO PAY
Before:

Judge Feldman

The captioned civil penalty proceeding is before me upon a petition for assessment of
civil penalty filed pursuant to section 105(d) of the Federal Mine Safety and Health Act of 1977
(“Mine Act”). 30 U.S.C. § 815(d). The single citation at issue, Citation No. 8864556, alleges that
Cactus Canyon Quarries, Inc. (“Cactus Canyon”) violated 30 C.F.R. § 56.14207. Section
56.14207 provides:
Mobile equipment shall not be left unattended unless the controls are placed in the
park position and the parking brake, if provided, is set. When parked on a grade,
the wheels or tracks of mobile equipment shall be either chocked or turned into a
bank.
30 C.F.R. § 56.14207. Specifically, Citation No. 8864556 alleges:
The Ford F-150 XL Sample truck was left unattended and parked on an incline.
The wheels were not choked and the provided park brake was not set. When the
controls were set in neutral and the service brake released, the unit rolled
downhill. No other mobile equipment and/or foot traffic was observed nearby.
The issuing Mine Safety and Health Administration (“MSHA”) inspector, Ramiro
Jimenez, made the following determinations with respect to the gravity of the cited condition:
“unlikely,” “lost workdays or restricted duty,” and one person affected. As a result of these
findings, Inspector Jimenez designated this violation as non-significant and substantial (“S&S”).
A violation is non-S&S if it is not reasonably likely that a hazard contributed to by the violation
will result in an accident causing serious injury. Cement Division, National Gypsum, 3 FMSHRC

39 FMSHRC Page 879

822, 825 (Apr. 1981). Inspector Jimenez attributed the cited condition to a “moderate” degree of
negligence. The Secretary proposed a $100.00 civil penalty for Citation No. 8864556.
On February 16, 2017, 19 days before the scheduled March 7 hearing,1 the Secretary filed
a Motion for Summary Decision, asserting that the following facts regarding Citation No.
8864556 are not in dispute:
1. Cactus Canyon is the operator of the Fairland Plant and QYS Mine ID 410009 (“the mine”) located in Marble Falls, Texas.
2. On March 16, 2016, Inspector Ramiro Jimenez arrived at the mine to conduct
a regular E01 inspection.
3. Inspector Jimenez met with the plant manager and together (along with five
other miners accompanying for learning purposes) they started walking the
mine.
4. About an hour into the inspection, Inspector Jimenez came upon a Ford F-150
XL truck parked on an incline outside of the bagger room.
5. The truck was parked and unattended.
6. On closer inspection, Inspector Jimenez found that the truck’s operator set the
automatic transmission to park but failed to engage the emergency parking
brake.
7. Inspector Jimenez also determined that the truck’s operator left the vehicle
without chocking the tires or turning the tires into a bank.
8. Inspector Jimenez then set the truck’s transmission to neutral and the vehicle
rolled downhill on the incline.

1

The relevant Commission Rule provides:

At any time after commencement of a proceeding and no later than 25 days
before the date fixed for the hearing on the merits, a party may move the Judge to
render summary decision disposing of all or part of the proceeding. Filing of a
summary decision motion and an opposition thereto shall be effective upon
receipt.
29 C.F.R. 2700.67(a) (emphasis added).

39 FMSHRC Page 880

9. The operator used the truck at some point earlier in the morning on the day of
the inspection.
Mot. for Summ. Dec., at 2-3 (Feb. 16, 2017).2 Asserting that there are no genuine issues of
material fact, the Secretary moves for summary decision affirming Citation No. 8864556 as
issued.
Via email, counsel for Cactus Canyon objected to the Secretary’s February 16 Motion for
Summary Decision as untimely under Commission Rule 67(a), and expressed a desire to proceed
with the scheduled March 7 hearing. With respect to timeliness, on February 17, 2017, I issued
an order reflecting that the 25 day window for filing summary decision motions in Rule 67 is not
jurisdictional or otherwise unwaivable, and that resolution by summary decision, if appropriate,
will promote judicial efficiency. 39 FMSHRC 417, 418 (Feb. 2017). Consequently, the
scheduled March 7 hearing was continued without date and Cactus Canyon was required to file,
on or before March 10, 2017, a response to the Secretary’s Motion for Summary Decision, if it
so desired. Id.
Thereafter, on March 9, 2017, Cactus Canyon filed a Response and Objection to the
Secretary’s Motion for Summary Decision and its own Cross-Motion for Summary Decision.3
Significantly, Cactus Canyon does not dispute the fact of the violation and the non-S&S
designation. Furthermore, with regard to the Secretary’s civil penalty proposal, in its
crossmotion, Cactus Canyon requests that the Secretary’s proposed $100.00 civil penalty be affirmed
as issued. Resp. Cross Mot. for Summ. Dec., at 3.
However, Cactus Canyon disputes several of the Secretary’s assertions with respect to
gravity. Specifically, Cactus Canyon asserts that the citation should be designated with
“no
likelihood” of injury (rather than that injury is “unlikely”), “no lost workdays” (rather than “lost
workdays or restricted duty”), and no persons affected (rather than one person affected). As a

2

The Secretary submitted a sworn affidavit from Inspector Jimenez in support of these
facts. Mot. for Summ. Dec., Ex. 1.
3

In its cross-motion, Cactus Canyon objects to Exhibits 2, 3, 4, and 5, attached to the
Secretary’s Motion as “not sworn or certified copies.” Resp. Cross Mot. for Summ. Dec., at 1
(Mar. 9, 2017). Exhibit 2 is a copy of the citation at issue, Exhibit 3 is a copy of Inspector
Jimenez’s inspection notes, Exhibit 4 are photographs taken by Inspector Jimenez of the cited
vehicle, and Exhibit 5 is an MSHA “Fatalgram and Best Practices” notification regarding the
failure to engage the parking brake or properly chock vehicle wheels. Cactus Canyon’s
objections are denied as the disputed exhibits were created within the scope of MSHA’s
performance of its enforcement duties.

39 FMSHRC Page 881

final matter, Cactus Canyon argues that the cited condition was not attributable to any
negligence, rather than the “moderate” degree of negligence asserted by the Secretary.4
The threshold material issues in this civil penalty proceeding are whether Cactus Canyon
committed the violation of the cited mandatory standard and whether the cited condition was
S&S in nature. As previously noted, Cactus Canyon concedes the fact of the violation and the
Secretary’s non-S&S characterization.
With respect to the statutory penalty criteria in section 110(i),5 Cactus Canyon’s violation
history and the appropriateness and effect of the $100.00 civil penalty are not material. Questions
concerning the likelihood of lost workdays or restricted duty and the number of persons affected
are only germane to the question of the degree of gravity. However, the agreed upon $100.00
civil penalty, as well as the non-S&S designation of the cited condition, alone, sufficiently
demonstrate that the gravity of the violation was not serious. Finally, a $100.00 civil penalty is
appropriate regardless of whether the cited violation is based on strict liability or the Secretary’s
proposal of a “moderate” degree of negligence. Therefore, the parties’ dispute with regard to
negligence and the above components of gravity are moot.6
Consequently, as the parties have agreed to all of the material issues with respect to the
fact of the violation, S&S, and the appropriate civil penalty in their cross-motions, I construe the
4

In objecting to the Secretary’s designations, Cactus Canyon contends disputed facts
concerning Cactus Canyon’s training practices, the managerial responsibilities of the individual
responsible for the cited vehicle, the speed and distance the truck would roll if the automatic
transmission park gear failed, and the likelihood that individuals would be injured by such a
circumstance. Resp. Cross Mot. for Summ. Dec., at 2-3.
5

Section 110(i) provides the statutory parameters for assessing civil penalties. Section
110(i) provides:
The Commission shall have authority to assess all civil penalties provided in this
chapter. In assessing civil monetary penalties, the Commission shall consider [1]
the operator’s history of previous violations, [2] the appropriateness of such
penalty to the size of the business of the operator charged, [3] whether the
operator was negligent, [4] the effect on the operator’s ability to continue in
business, [5] the gravity of the violation, and [6] the demonstrated good faith of
the person charged in attempting to achieve rapid compliance after notification of
a violation. In proposing civil penalties under this chapter, the Secretary may rely
upon a summary review of the information available to him and shall not be
required to make findings of fact concerning the above factors.
30 U.S.C. § 820(i) (emphasis added).
6

Factors concerning the likelihood of lost workdays or restricted duty, the number of
persons affected, and the degree of negligence are not recorded in MSHA’s public database and,
as such, do not affect an operator’s history of violations.

39 FMSHRC Page 882

parties’ motions as a motion to approve settlement, which shall be approved as consistent with
the penalty criteria in section 110(i) of the Mine Act.
ORDER
In view of the above, IT IS ORDERED that Cactus Canyon Quarries, Inc. pay, within
40 days of the date of this Order, a civil penalty of $100.00 in satisfaction of Citation No.
8864556.7 IT IS FURTHER ORDERED that upon timely receipt of the $100.00 payment, the
civil penalty proceeding in Docket No. CENT 2016-410 IS DISMISSED.

/s/ Jerold Feldman
Jerold Feldman
Administrative Law Judge

Distribution:
Timothy J. Turner, Esq., U.S. Department of Labor, Office of the Solicitor, 1244 Speer Blvd.,
Suite 216, Denver, CO 80204
Andy Carson, Esq., 7232 Co. Rd. 120, Marble Falls, TX 78654
/acp

7

Payment should be sent to the Mine Safety and Health Administration, U.S. Department
of Labor, Payment Office, P.O. Box 790390, St. Louis, MO 63179-0390. Please include the
Docket No. and A.C. No. noted in the above caption on the check.

39 FMSHRC Page 883

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
TH
721 19 ST., SUITE 443
DENVER, CO 80202-2500
OFFICE: (303) 844-5266/FAX: (303) 844-5268

April 11, 2017
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. CENT 2016-0540
A.C. No. 41-04407-416881

v.
ARNOLD STONE INC,
Respondent.

Mine: Arnold Stone Inc

DECISION AND ORDER
Appearances:

John M. Bradley, Attorney, United States Department of Labor, Office of
the Solicitor, Dallas, Texas, for Petitioner;
Jules P. Slim, Attorney, Irving, Texas, for Respondent.

Before:

Judge Miller

This case is before me upon a petition for assessment of a civil penalty filed by the
Secretary of Labor pursuant to Section 105(d) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815(d) (“the Act”). This docket involves one citation issued on April 12,
2016, pursuant to Section 104(d)(1) of the Mine Act with a proposed penalty of $21,335.00. The
citation was modified to a 104(d)(1) order prior to the filing of the penalty petition. The parties
presented testimony and evidence regarding the citation at a hearing held in Dallas, Texas, on
February 8, 2017.
I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
The Arnold Stone mine is a surface limestone mine located in Hill County, Texas. The
parties have stipulated that Arnold Stone, Inc., is an “operator” as defined in Section 3(d) of the
Mine Act, 30 U.S.C. § 803(d, and that the mine is subject to the provisions of the Mine Act and
the jurisdiction of the Commission. Jt. Stips. ¶¶ 1-2, 5.
Order No. 8861391 was issued for a violation of 30 C.F.R. § 56.12016 for an exposed
electrical component on a saw that was not locked out. The Secretary alleges that the violation
was highly likely to cause a fatal injury, was significant and substantial, was the result of high
negligence, and was an unwarrantable failure to comply with the relevant standard. The
Secretary proposed a penalty of $21,335.00. For the reasons set forth below, I find that the
Secretary has proven that a violation occurred as alleged, that the violation was significant and

39 FMSHRC Page 884

substantial, was the result of high negligence, and was an unwarrantable failure to comply with
the standard.
The findings of fact detailed below are based on the record as a whole and my careful
observation of the witnesses during their testimony. In resolving any conflicts in testimony, I
have taken into consideration the interests of the witnesses, corroboration or the lack thereof, and
consistencies and inconsistencies in each witness’s testimony and among the testimonies of the
various witnesses. Any failure to provide detail on each witness’s testimony in this decision
should not be deemed a failure on my part to have fully considered it. The fact that some
evidence is not discussed does not indicate that it was not considered. See Craig v. Apfel, 212
F.3d 433, 436 (8th Cir. 2000).
Inspector James Redwine has worked for MSHA for four years as an inspector. He has
been in the mining industry for 30 years, working in safety as well as production and as a
supervisor. On April 12, 2016, Redwine traveled to the Arnold Stone mine to conduct a regular
inspection. He met Chris Crawford at the mine office, who identified himself as the supervisor
and person in charge at the mine. The mine has several saws used to process limestone, and
Redwine examined at least two of them as part of his inspection. The Eagle II saw, which is the
subject of this citation, was located up a hill in a separate building from the mine office.
Crawford indicated that he and some of the miners had been in that building working in the last
few weeks, so Redwine included the saw in his inspection. The Eagle II saw is as big as a large
room and can be moved forward and backward using a fixed control panel. The saw has a large
blade that is used to cut up very large rocks into more manageable pieces so they can be moved
to another saw. The controls for the saw include a 9 by 12 inch touch screen located on the
operations panel. Prior to the inspection, the touch screen had been removed for repair, exposing
various wires inside. The Secretary’s Exhibit 1 is a photograph of the 9 by 12 inch area with
electrical wiring exposed as observed by Redwine at the inspection. Redwine used a tic tracer to
determine if the exposed wires were energized and found that they were. Crawford informed
Redwine that the voltage of the saw was 480 volts, but the tic tracer used by Redwine does not
provide a voltage reading. Redwine observed a disconnect box 20 or 30 steps from the control
panel and saw that the handle was in the on position. He asked Crawford to put the handle in the
off position. He then re-tested the panel with the tic tracer and determined that the wires were no
longer energized. The Secretary’s Exhibit 3 shows the disconnect box, as observed by Redwine,
with the handle in the on position with no lock and tag or warning sign.
Crawford explained to the inspector that he had removed the touch screen control panel
several weeks prior to the inspection, and that he had deenergized the control panel and put a
lock on the electrical disconnect box while removing the screen. A shipping invoice from the
mine indicated that the screen had been removed on March 4, 2016, over a month prior to the
inspection. See Resp. Ex. I. However, once the control panel screen was removed, Crawford
removed his lock, but left the disconnect box in the off position so that the exposed wires on the
saw panel were not energized. Crawford explained that he removed his lock because he had only
one and needed it for other pieces of equipment. There was no warning on the disconnect box or
on the saw control panel to indicate the presence of exposed wires or ongoing work.

39 FMSHRC Page 885

In addition to Crawford, the inspector spoke to other miners who worked at that location,
including Tyler Colson, the assistant plant manager. Colson explained to the inspector that he
and several others miners had been sent to the Eagle II saw to clean the area. It was unclear from
the testimony exactly when the miners were assigned to work in the Eagle II building, but it was
sometime after the touch screen had been removed, and the lock on the power switch removed.
While cleaning around the saw, Colson had thrown the handle of the disconnect box into the on
position because he planned to move the saw using the toggles below the exposed wires of the
touch screen. He was unable to move the saw but left the power in the on position and the
exposed wires energized. The Secretary’s Exhibit 6 shows that the toggles were located directly
below the missing touch screen. Thus Colson was directly in front of the touch screen area
within a few inches of the energized wires when he tried to operate the toggles. Colson did not
explain why he left the equipment energized, but clearly there was no lock on the machine and
no tag to prevent him from energizing the equipment. The building was not locked and was
accessible to anyone at the mine. No one was working in the saw building at the time of the
inspection, but there were six miners on the property that day. Redwine testified that a person
would be electrocuted and receive burns if he touched the energized wires.
The mine presented testimony from Michael Arnold, the owner of the operation. Arnold
testified that he has worked in the business for 18 years. At one time the Arnold Stone mines
employed nearly 100 miners, but today there are only eight employees. Crawford and Colson are
no longer employed by the company. Arnold testified that in fact Colson left his job with Arnold
Stone the week of April 3, 2016, prior to the inspection. Respondent’s Exhibit D shows Colson’s
pay dates but is unclear as to when his employment ended.
Arnold was not present at the mine at the time of the inspection but testified that the
building housing the saw was not being used at the time of the inspection. The company was in
the process of shutting down the mine, and Arnold had the touch screen panel removed from the
Eagle II saw for repair in order to prepare it for sale. Arnold asserts that he instructed an
electrician to shut down the transformer to the Eagle II saw on April 5, 2016, thereby reducing
the voltage on the saw from 480 to 110. The mine produced an invoice for the work but the
invoice does not clearly indicate that the transformer was shut down or where the work was
performed. See Resp. Ex. J. Arnold testified that while the saw operated on 480 volts, because
the transformer was shut down on the day of inspection, it was operating on only 110 volts that
day. He explained that it was his belief that Colson could not move the saw by using the toggles
because only 110 volts remained. He did not discuss whether 110 volt wires would cause injury
to a person who touched them. Arnold did state, however, that the wires in the box that were
exposed after the screen was removed were insulated and therefore would not cause electric
shock. Arnold explained that Crawford had access to more than one lock, as Arnold had
purchased several locks in February after a separate MSHA inspection found issues at the mine
with locking out equipment. Crawford, on the other hand, told the inspector that he purchased
locks in April, shortly after the inspection for purposes of abatement.

39 FMSHRC Page 886

A. The Violation.
Based on his observations at the mine, Redwine issued Citation No. 8861391 for an
exposed electrical component on equipment that was not locked out. The Secretary alleges a
violation of 30 C.F.R. § 56.12016, which provides:
Electrically powered equipment shall be deenergized before
mechanical work is done on such equipment. Power switches shall
be locked out or other measures taken which shall prevent the
equipment from being energized without the knowledge of the
individuals working on it. Suitable warning notices shall be posted
at the power switch and signed by the individuals who are to do the
work. Such locks or preventive devices shall be removed only by
the persons who installed them or by authorized personnel.
The Commission has stated that “electrically powered equipment” includes any equipment
whose power source is electricity. Cleveland Cliffs Iron Co., 4 FMSHRC 2141, 2143 (Dec.
1981) (interpreting a former standard identical to § 56.12016). The purpose of the standard is to
protect against electrocution. Northshore Mining Co. v. Sec’y of Labor, 709 F.3d 706, 710 (8th
Cir. 2013); Phelps Dodge Corp. v. Fed. Mine Safety & Health Review Comm'n, 681 F.2d 1189,
1192 (9th Cir. 1982). Thus, to establish a violation of § 56.12016, the Secretary must
demonstrate that a hazard of electrical shock was present. See Northshore, 709 F.3d at 710; see
also Ray, emp’d by Leo Journagan Constr. Co., 20 FMSHRC 1014, 1023-26 (Sept. 1998);
Magruder Limestone Co., 35 FMSHRC 1385, 1401-02 (May 2013) (ALJ).
Here, Inspector Redwine observed that the touch screen had been removed from the
electrically powered saw, leaving energized wires exposed. He learned that the screen had been
removed several weeks prior to the inspection and at some point during those weeks the power
was restored to the saw. The supervisor at the mine, Chris Crawford, explained that he had
deenergized the saw and locked it out while he removed the screen. However, he had removed
his lock when he completed the work. Crawford told the inspector that he had left the power to
the saw in the off position. Later, the assistant plant manager, Colson, entered the saw building
with other workers to clean the saw area and turned the power to the saw back on in order to
move it. The power was on and the saw energized when Redwine observed it. There were no
warning notices posted at the power switch or in any other location in the area of the saw, and
there was no lock or tag on the power center. Redwine believed that the exposed wires presented
a risk of electric shock.
Arnold Stone argues that no violation of the standard occurred because when Redwine
observed the saw, there was no “mechanical work” being done. Resp. Br. at 2. The term
“mechanical work” is not defined in the regulations, but the Commission has found that the
relocation and installation of light fixtures, including taking the fixtures down, handling them,
and rehanging them, constitutes “mechanical work” within the meaning of this standard.
Cleveland Cliffs, 4 FMSHRC at 2143. Consistent with the Commission language, I find that the
removal and repair of the touch screen on the saw constituted mechanical work, and that work
was not complete until either the screen was replaced or a suitable cover was put over the
energized wires. To comply with the standard, the power switches needed to be locked out for

39 FMSHRC Page 887

that entire time. I am not persuaded by the company’s argument that “other measures” were
taken to eliminate the hazard, in that the saw building was isolated from the rest of the mine, and
only Crawford and Colson had access to the saw. I credit the inspector’s findings that several
employees had entered the building to clean the area, and anyone could access the saw and turn
the power on.
The company also argues that the Secretary has failed to prove that the voltage present in
the exposed wires exceeded the minimum amount allowed by MSHA’s regulations. Resp. Br. at
3. A related standard to the one at issue provides that “The potential on bare signal wires
accessible to contact by persons shall not exceed 48 volts.” 30 C.F.R. § 56.12012. The company
infers from this that exposed components with a voltage amount below 48 volts are permissible,
and that the Secretary must therefore prove that a greater voltage was present in order to prove a
violation of a standard relating to an electrical hazard. See Resp. Br. at 3. However, Redwine
determined based on his conversations with the employees at the mine that the voltage in the
wires when they were energized was at a minimum 110 volts, but 480 before the power to the
saw was partially disconnected, nearly a month after the screen was removed. I credit the
inspector’s findings and thus find that the company’s argument is not applicable.
Finally, Arnold Stone argues that a violation has not been proven because none of the
exposed parts posed a risk of electric shock. Resp. Br. at 3. However, Redwine testified that the
exposed wires, even those that were insulated, posed a risk of shock and electrical burns. I credit
the inspector’s testimony and find that the Secretary has proven a violation.
B. Significant and Substantial
A “significant and substantial” (“S&S”) violation is described in Section 104(d)(1) of the
Mine Act as a violation “of such nature as could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard.” 30 U.S.C. § 814(d)(l). A
violation is properly designated S&S “if based upon the particular facts surrounding that
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature.” Cement Div., Nat’l Gypsum Co., 3 FMSHRC
822, 825 (Apr. 1981).
In Mathies Coal Co., the Commission established the standard for determining whether a
violation is S&S:
In order to establish that a violation of a mandatory safety standard
is significant and substantial under National Gypsum, the Secretary
of Labor must prove: (1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard—that is, a measure of
danger to safety—contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of
a reasonably serious nature.
6 FMSHRC 1, 3-4 (Jan. 1984).

39 FMSHRC Page 888

The second element of the Mathies test addresses the likelihood of the occurrence of the
hazard the cited standard is designed to prevent. Newtown Energy, Inc., 38 FMSHRC 2033, 2036
n.8 (Aug. 2016). The Commission has explained that “hazard” refers to the prospective danger
the cited safety standard is intended to prevent. Id. at 2038. In Newtown, for instance, for a
violation of a standard requiring that equipment be locked out and tagged out while electrical
work is being performed, the Commission considered the hazard of a miner working on
energized equipment. Id. The likelihood of the hazard occurring must be evaluated with respect
to “the particular facts surrounding the violation.” Id.; see also McCoy Elkhorn Coal Corp., 36
FMSHRC 1987, 1991-92 (Aug. 2014); Mathies, 6 FMSHRC at 4. At the third step, the judge
must assess whether the hazard, if it occurred, would be reasonably likely to result in injury.
Newtown, 38 FMSHRC at 2037. The existence of the hazard is assumed at this step. Id.; Knox
Creek Coal Corp. v. Sec’y of Labor, 811 F.3d 148, 161-62 (4th Cir. 2016). As with the likelihood
of occurrence of the hazard, the likelihood of injury should be evaluated with respect to specific
conditions in the mine. Newtown, 38 FMSHRC at 2038. Finally, the Commission has held that
the S&S determination should be made assuming “continued normal mining operations.”
McCoy, 36 FMSHRC at 1990-91. The Commission has recognized that the opinion of an
experienced MSHA inspector that a violation is S&S is entitled to substantial weight. Harlan
Cumberland Coal Co., 20 FMSHRC 1275, 1278-79 (Dec. 1998).
Redwine indicated that this violation was significant and substantial because the
electrical disconnect box was not locked and tagged out and the switch had been moved to the on
position, thereby energizing the exposed electrical wires. The energized wires were exposed in
an opening of 9 by 12 inches in an easily accessible area. When Colson attempted to move the
saw, he was within inches of the exposed energized wires. In Redwine’s view, it was highly
likely that someone could contact those energized wires and suffer a severe burn or
electrocution.
Arnold Stone argues that the violation was not S&S because no miners were present at
the time of the inspection. Further, even if a miner came into contact with the exposed electrical
wires that were energized, he would not be injured because the wires were insulated and
contained only 110 volts.
The information Redwine received from Crawford at the inspection was that the exposed
electrical wires contained 480 volts. Arnold Stone disputes the voltage amount for part of the
time the wires were exposed, arguing that the exposure was only to 110 volts, and that a voltage
of 110 would not cause injury to a person who came into contact with the energized wires. There
is no dispute that the usual power source to the saw was 480 volts. But Arnold asserts that at
some point after Crawford removed the screen, the transformer to the building was deenergized,
removing the 480 volt power source and leaving only a 110 volt power source to the saw control
panel. The mine supports its position with a receipt from an electrician, Exhibit J, showing only
that one hour of work was performed at the mine sometime prior to April 5, 2016, and that a GFI
was replaced. Arnold also suggested that when Colson tried to move the saw while cleaning the
saw area, he was unable to because the voltage to the saw was only 110 volts. I do not find
Exhibit J to be reliable, but even if I take Arnold at his word, the electrical work was done a
month after Crawford removed the screen. It is clear that the control panel had 480 volts flowing
into it after the screen was removed on March 4, 2016, for several weeks. Neither Crawford nor

39 FMSHRC Page 889

Colson was called to testify by Respondent, and the only witness, Arnold, was not present at the
mine at the time of the inspection, so I rely on the information provided to the inspector and find
that the machine had 480 volts at the time Crawford removed the screen and at the time miners
were working and cleaning up in the area.
Applying the Mathies criteria, the Secretary has proven a violation of § 56.12016,
satisfying the first element. I find that the Secretary has also demonstrated a discrete safety
hazard contributed to by the violation. The standard is designed to prevent miners from coming
into contact with energized wires or otherwise being electrocuted while working on energized
equipment. Here, I find that the work was ongoing. Although Crawford had removed his lock
and left the area, the repair work continued while the wires remained exposed until the touch
screen was replaced, and the equipment was returned to its normal operating condition. Failure to
deenergize and lock out the machine exposed miners to the energized wires and components in
the uncovered 9 by 12 inch area. The manual controls were located just below the touch screen
area. Regarding the likelihood of injury, Redwine spoke to several miners and learned that
several people had been working in the saw building while the electrical parts were not locked
and tagged out. One miner had actually turned on the power, energizing the exposed wires and
components. The exposed area was easily accessible to anyone working in the area. At a height
of 58 inches, the miners who were assigned to clean the saw building could easily have tripped
or fallen or otherwise come into contact with the wires. Redwine explained the severity of
potential injury, for at least part of the time, was great because the exposed wires and
components were energized by 480 volts. Touching or grabbing live wires at 480 volts would be
reasonably likely to seriously injure or kill a miner.
Finally, I credit Redwine’s finding that the violation was S&S. Redwine is certainly
experienced and reviewed a number of fatalgrams regarding the danger of working around 480
volts and energized wires. While the mine asserts that the area around the saw was not busy, and
that it was unlikely that anyone would come into contact with a bare, exposed wire, I credit the
testimony of Inspector Redwine. There were people working in and around the saw while it
remained unlocked and while it was energized. The miners were exposed to energized wires and
components in a location that was easily accessible. Hence, I find the violation to be significant
and substantial.
C. Negligence and Unwarrantable Failure
The Commission has recognized that “[e]ach mandatory standard … carries with it an
accompanying duty of care to avoid violations of the standard, and an operator's failure to meet
the appropriate duty can lead to a finding of negligence if a violation of the standard occurs.”
A.H. Smith Stone Co., 5 FMSHRC 13, 15 (Jan. 1983). In determining whether an operator met its
duty of care, the judge must consider “what actions would have been taken under the same
circumstances by a reasonably prudent person familiar with the mining industry, the relevant
facts, and the protective purpose of the regulation.” Newtown Energy, Inc., 38 FMSHRC 2033,
2047 (Aug. 2016); Brody Mining, LLC, 37 FMSHRC 1687, 1702 (Aug. 2015); U.S. Steel Corp.,
6 FMSHRC 1908, 1910 (Aug. 1984).
The standard of care is higher for mine management. Newtown, 38 FMSHRC at 2047.
The Mine Act places primary responsibility for maintaining safe and healthful working

39 FMSHRC Page 890

conditions in mines on operators, and they are thus expected to set an example for miners
working under their direction. Id.; Wilmot Mining Co., 9 FMSHRC 684, 688 (Apr. 1987); see
also 30 U.S.C. § 801(e). “Such responsibility not only affirms management’s commitment to
safety but also, because of the authority of the manager, discourages other personnel from
exercising less than reasonable care.” Wilmot, 9 FMSHRC at 688.
The negligence of an operator’s agent is imputable to the operator for penalty assessment
and unwarrantable failure purposes. Nelson Quarries, Inc., 31 FMSHRC 318, 328 (Mar. 2009);
Whayne Supply Co., 19 FMSHRC 447, 450 (Mar. 1997); Rochester & Pittsburgh Coal Co., 13
FMSHRC 189, 194 (Feb. 1991). The Mine Act defines an “agent” as “any person charged with
responsibility for the operation of all or a part of a coal or other mine or the supervision of the
miners in a coal or other mine.” 30 U.S.C. § 802(e). In analyzing whether an employee is an
agent of an operator, the Commission has considered factors including “the ability of the
employee to direct the workforce, whether the employee holds himself out as a person with
supervisory responsibilities and is so regarded by other miners, and whether the actions of the
employee in directing the workforce have an impact on health and safety at the mine.” Nelson
Quarries, 31 FMSHRC at 328. In the instant case, there is no dispute that Crawford was the
person in charge at the mine, and an agent of Arnold Stone.
The inspector designated the citation at issue as resulting from high negligence. The
Secretary also argues that the violation was the result of the operator’s unwarrantable failure to
comply with a mandatory standard.
The unwarrantable failure terminology is taken from Section 104(d) of the Act, 30 U.S.C.
§ 814(d). The Commission has explained that unwarrantable failure is “aggravated conduct
constituting more than ordinary negligence. [It] is characterized by conduct described as
‘reckless disregard,’ ‘intentional misconduct,’ ‘indifference,’ or a ‘serious lack of reasonable
care.’” Consol. Coal Co., 22 FMSHRC 340, 353 (Mar. 2007) (citing Emery Mining Corp., 9
FMSHRC 1997, 2001-04 (Dec. 1987)) (citations omitted). In determining whether a violation is
an unwarrantable failure, the Commission has instructed its judges to consider all of the relevant
facts and circumstances in the case and determine whether there are any aggravating or
mitigating factors. Id. Aggravating factors to be considered include
the length of time that the violation has existed, the extent of the
violative condition, whether the operator has been placed on notice
that greater efforts were necessary for compliance, the operator’s
efforts in abating the violative condition, whether the violation was
obvious or posed a high degree of danger, and the operator’s
knowledge of the existence of the violation.
IO Coal Co., 31 FMSHRC 1346, 1352 (Dec. 2009); see also Consol., 22 FMSHRC at 353.
Additionally, Section 104(d) of the Act requires that a 104(d)(1) withdrawal order like the one in
this case be preceded by a separate 104(d)(1) citation within 90 days. The so-called “predicate
citation” in this case is No. 8867117, which became a final order of the Commission on June 15,
2016.

39 FMSHRC Page 891

In this case, Crawford, a supervisor, left electrical wires and components exposed without
locking and tagging out the equipment. Colson, who was also a supervisor, later energized the
equipment and left it energized with the wires exposed for some time. The violation existed for a
long period of time and nothing was done until the inspector advised the mine to deenergize and
lock and tag out the equipment. Based upon the factors enumerated by the Commission, I find
that the Secretary has proven an unwarrantable failure in this case.
Length of time that the violation has existed. In IO Coal Co., the Commission
emphasized that the duration of time that the violative condition existed is a “necessary element”
of the unwarrantable failure analysis. 31 FMSHRC at 1352. However, the brief duration of a
violative condition is not a mitigating factor. Knight Hawk Coal, LLC, 38 FMSHRC 2361, 2371
(Sept. 2016). Even where the record does not permit the judge to make a conclusive finding as to
the duration of the condition, “imperfect evidence of duration in the record should be taken into
account.” Coal River Mining, LLC, 32 FMSHRC 82, 93 (Feb. 2010). The condition in IO Coal
had existed for four or five days, and the Commission remanded to the judge to consider whether
such a duration was an aggravating factor. 31 FMSHRC at 1352. The Commission noted that
analysis of the duration factor may be affected by the operator’s good-faith, reasonable belief
that the condition did not exist. Id. at 1352-53.
Here, Crawford removed the control screen to have it repaired near the beginning of
March. Although he deenergized the equipment, he did not lock and tag it out after the screen
was removed. At some point before the inspector arrived more than a month later, the saw had
been energized. The equipment was not locked or tagged out for more than a month, and it was
energized for a part of that time. I find that the violation existed for a long period of time and that
this was an aggravating factor.
Extent of the violative condition. The extent factor is intended to “account for the
magnitude or scope of the violation” in the unwarrantable failure analysis. Dawes Rigging &
Crane Rental, 36 FMSHRC 3075, 3079 (Dec. 2014). Facts relevant to the extent of the condition
include the size of the affected area and the number of persons affected. Id. at 3079-80. In
Dawes, the Commission found that where only one miner endangered himself by walking under
a suspended load, the violation was not extensive. Id. at 3080. Here, the inspector testified that
all persons working at the mine were exposed to the violation. The saw house was open and
available to everyone, and the two managers, along with several other miners, were told to work
in the saw house during the time the screen from the control panel was missing. I consider that
the violation was somewhat extensive.
Whether the operator has been placed on notice that greater efforts were necessary for
compliance. A mine operator may be put on notice that it has a recurring safety problem in need
of correction where there is a history of similar violations. Black Beauty Coal Co. v. FMSHRC,
703 F.3d 553, 561 (D.C. Cir. 2012); IO Coal, 31 FMSHRC at 1353; Peabody Coal Co., 14
FMSHRC 1258, 1264 (Aug. 1992). Prior violations may be relevant even though they did not
involve the same regulation or occur in the same area of the mine within a continuing time
frame. IO Coal, 31 FMSHRC at 1354; San Juan Coal Co., 29 FMSHRC 125, 131 (Mar. 2007);
Peabody, 14 FMSHRC at 1263. It is not required that the past violations were the result of
unwarrantable failure. IO Coal, 31 FMSHRC at 1354; Consolidation Coal Co., 23 FMSHRC

39 FMSHRC Page 892

588, 595 (June 2001). Past discussions with MSHA can also serve to place the operator on notice
that greater efforts were necessary to assure compliance with the safety standard. Consolidation
Coal Company, 35 FMSHRC 2326, 2342 (Aug. 2013) (citing cases). Evidence that a particular
standard is frequently cited in the industry as a whole is not relevant to the operator’s notice. San
Juan Coal Co., 29 FMSHRC 125, 131 (Mar. 2007).
Exhibit 8 is a copy of a citation that was issued to Crawford at this mine in February, just
a month before he removed the touch screen. The citation indicates that a saw had not been
blocked against motion prior to work on the blades. This citation put the mine on notice that
greater efforts were necessary in complying with regulations regarding equipment repairs,
including the lock out and tag out requirements.
Operator’s efforts in abating the violative condition. An operator’s efforts in abating the
violative condition are also relevant as to whether a violation is unwarrantable. Consol., 35
FMSHRC at 2342; IO Coal, 31 FMSHRC at 1356; San Juan, 29 FMSHRC at 134. Abatement
efforts prior to or at the time of the inspection may support a finding that the violation was not
unwarrantable. Utah Power & Light Co., 11 FMSHRC 1926, 1933-34 (Oct. 1989). Conversely,
where the operator has notice of a condition, such as through previous violations or
conversations with an inspector, a failure to remedy the problem weighs in favor of an
unwarrantable failure finding. Consol., 35 FMSHRC at 2343; Enlow Fork Mining Co., 19
FMSHRC 5, 17 (Jan. 1997). A lack of abatement efforts may be excusable if the operator had a
reasonable, good faith belief that the condition did not exist. See IO Coal, 31 FMSHRC at 1356.
Abatement efforts relevant to the unwarrantable failure analysis are those made prior to the
issuance of the citation or order. Consol., 35 FMSHRC at 2342; IO Coal, 31 FMSHRC at 1356.
Here, Arnold Stone made no effort to abate the violation prior to the inspection. While
Crawford initially locked out the saw while he removed the touch screen, he then removed the
lock and left the machine unlocked for several weeks. Arnold had purchased locks for the mine
after a previous MSHA inspection, but the staff on site did not realize that other locks may have
been available to them. Crawford, instead, left the mine to purchase another lock in order to
abate the April violation.
Whether the violation posed a high degree of danger. A high degree of danger posed by a
violation can be an aggravating factor that supports an unwarrantable failure finding. IO Coal, 31
FMSHRC at 1355-56. In some cases, the degree of danger may be “so severe that, by itself, it
warrants a finding of unwarrantable failure. However, the converse of this proposition—that the
absence of significant danger precludes a finding of unwarrantable failure—is not true.”
Manalapan Mining Co., 35 FMSHRC 289, 294 (Feb. 2013). The degree of danger is greater
when there is a chronic problem that is ignored. Consol., 35 FMSHRC at 2343.
The condition observed by Redwine posed a high degree of danger to anyone working or
passing through the area. There were six workers at the mine on the day of the inspection, and
the saw building was open for anyone to enter. Some miners had been assigned to clean up the
building, and while they were there, someone had energized the touch screen panel with the
exposed electrical components. Redwine had equipment to demonstrate that the wires were
energized, but miners in the building did not have the same equipment, and might have assumed

39 FMSHRC Page 893

that the power was off. Further, someone could have tripped and touched the wires by accident.
A miner who touched the energized wires could be shocked or receive a severe burn.
Whether the violation was obvious. The obviousness of the violative condition is an
important factor in the unwarrantable failure analysis. IO Coal, 31 FMSHRC at 1356. However,
when a condition is non-obvious because of actions of the operator, the Commission generally
does not recognize lack of obviousness as a mitigating factor. Consol., 35 FMSHRC at 2343
(upholding judge’s unwarrantable failure finding where the operator deliberately ignored testing
requirements in the mine’s ventilation plan).
Here, both Crawford, who removed his lock and left the panel without a cover, and
Colson, who energized the equipment, could see the obvious exposed wires and the potential for
someone to energize the wires and to come into contact with energized wires.
Operator’s knowledge of the existence of the violation. In IO Coal, the Commission
reiterated the well-settled law that an operator’s knowledge of the existence of a violation may
be established not only by demonstrating actual knowledge, but also by showing that the
operator “reasonably should have known of the violative condition.” IO Coal Co., 31 FMSHRC
1346, 1356-1357 (Dec. 2009); see also Drummond Co., 13 FMSHRC 1362, 1367-68 (Sept.
1991); E. Associated Coal Corp., 13 FMSHRC 178, 187 (Feb. 1991); Emery Mining Corp., 9
FMSHRC 1997, 2002-04 (Dec. 1987).
In this case, Crawford, a supervisor, knew of the condition because he was the person
who removed the screen and left the power supply unlocked. This knowledge is imputed to the
operator and shows that the condition should have been abated much sooner. See San Juan Coal
Co., 29 FMSHRC 125, 134 (Mar. 2007) (finding that knowledge of a condition is “critical to the
evaluation of the operator's subsequent efforts, or lack thereof, in abating the violative
condition”).
In conclusion, I find that supervisory personnel at Arnold Stone knew of the violation at
issue but failed to abate it. The violation posed a high degree of danger to numerous people at the
mine, and based on the violation history at the mine, management should have been aware of the
need to correct it. Based on this analysis, I find that the violation was an unwarrantable failure.
II. PENALTY
The principles governing the authority of Commission Administrative Law Judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges “authority to assess all civil penalties
provided in [the] Act.” 30 U.S.C. § 820(i). The duty of proposing penalties is delegated to the
Secretary. 30 U.S.C. §§ 815(a), 820(a). The Secretary calculates penalties using the penalty
regulations set forth in 30 C.F.R. § 100.3 or following the guidelines for special assessments in
30 C.F.R. § 100.5. When an operator notifies the Secretary that it intends to challenge a penalty,
the Secretary then petitions the Commission to assess the penalty. 29 C.F.R. § 2700.28.
Commission Judges are not bound by the Secretary’s penalty regulations or his special
assessments. Am. Coal Co., 38 FMSHRC 1987, 1990 (Aug. 2016). Rather, the Act requires that

39 FMSHRC Page 894

in assessing civil monetary penalties, the judge must consider six statutory penalty criteria: the
operator’s history of violations, its size, whether the operator was negligent, the effect on the
operator’s ability to continue in business, the gravity of the violation, and whether the violation
was abated in good faith. 30 U.S.C. § 820(i). In keeping with this statutory requirement, the
Commission has held that judges must make findings of fact on the statutory penalty criteria.
Sellersburg Stone Co., 5 FMSHRC 287, 292 (Mar. 1983), aff'd, 736 F.2d 1147, 1152 (7th Cir.
1984). Once these findings have been made, a judge’s penalty assessment for a particular
violation is an exercise of discretion “bounded by proper consideration of the statutory criteria
and the deterrent purposes underlying the Act’s penalty scheme.” Id. at 294; see also Cantera
Green, 22 FMSHRC 616, 620 (May 2000). The Commission requires that its judges explain any
substantial divergence from the penalty proposed by the Secretary. Am. Coal, 38 FMSHRC at
1990. However, the judge’s assessment must be de novo based upon her review of the record,
and the Secretary’s proposal should not be used as a starting point or baseline. Id.
The history of assessed violations has been admitted into evidence and shows 15
violations that became final orders in the 15-month period prior to Redwine’s inspection. Sec’y
Ex. 10. The mine also received a citation in February 2016 for a violation of a standard similar to
the one at issue here, although that citation is currently under contest. The negligence and the
gravity of the violation have been discussed above. Arnold Stone did not raise the issue of ability
to pay prior to the hearing and therefore did not provide the Secretary with information to
determine its financial situation. However, Arnold Stone argues that the financial impact of the
proposed penalty is significant and supplied a financial statement illustrating their financial
position. Resp. Ex. M. The company has recently emerged from bankruptcy, reduced its work
force, and is in the process of closing some operations. I take from the limited evidence provided
that the mine is a small operation and the proposed penalty of $21,335.00 may be difficult to pay.
Therefore, I deviate slightly from the Secretary’s proposed amount and assess a penalty of
$18,000 for the violation.
III. ORDER
Respondent is hereby ORDERED to pay the Secretary of Labor the sum of $18,000.00
within 30 days of the date of this decision for the violation at issue here.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

39 FMSHRC Page 895

Distribution: (U.S. First Class Certified Mail)
John M. Bradley, Attorney, Office of the Solicitor, U.S. Department of Labor, 525 Griffin St,
Suite 501, Dallas, TX 75202
Jules Slim, Attorney, P.O. Box 140307, Irving, TX 75014

39 FMSHRC Page 896

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

April 27, 2017
MATTHEW BANE,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEST 2012-1224-DM
RM-MD-12-07

v.
DENISON MINES (USA) CORP., now
known as ENERGY FUELS RESOURCES
(USA) INC.,
Respondent.

Mine: La Sal Complex
Mine ID: 42-00769

DECISION AND ORDER
Appearances:

Matthew Bane, pro se, Dolores, Colorado, Complainant
Charles W. Newcom, Esq., Sherman & Howard, LLC, Denver, Colorado,
for Respondent

Before:

Judge L. Zane Gill
I. STATEMENT OF THE CASE

This proceeding arises from section 105(c)(3) of the Federal Mine Safety and Health Act
of 1977 (“Mine Act” or “Act”), 30 U.S.C. § 815(c)(3). Matthew Bane (“Bane” or
“Complainant”) alleges here that Denison Mines (USA) Corp., now known as Energy Fuels
Resources (USA) Inc. (“Denison” or “Respondent”), terminated his employment because he
engaged in protected activity. Procedurally, Respondent argues that Bane’s discrimination
complaint is untimely. Substantively, Respondent argues that Bane has failed to meet his burden
to establish a prima facie case because no adverse employment action was taken against him and,
even if Bane’s termination were deemed adverse employment action, there is no causal nexus
between the adverse action and the protected activity.
For the reasons that follow, I find that Bane engaged in section 105(c) protected activities
and that his termination was an adverse action. However, I find that there was insufficient
evidence to infer a causal nexus between Bane’s protected activities and his termination. For this
reason, I find that Bane has failed to state a prima facie case for a section 105(c)(3)
discrimination claim. Even if Bane were to have met his prima facie burden, ultimately, I also
find that Respondent has provided sufficient evidence to rebut the prima facie case, or,

39 FMSHRC Page 897

alternatively, to provide an affirmative defense that Bane’s layoff was motivated by an
unprotected activity.
II. STIPULATIONS
The parties’ Prehearing Report dated October 6, 2015, included three stipulations:
1. The Administrative Law Judge (“ALJ”) and the Commission have subject matter jurisdiction
over this action pursuant to section 113 of the Mine Act, 30 U.S.C. § 823.
2. The parties stipulate as to the authenticity and admissibility of Bane exhibits B–1 through B–
27 and Denison exhibits R–1 through R–23.
3. The parties stipulate that the following parties would be allowed to testify: Bane, Jennifer
Thurston, Kirk Kennedy, Larry Phillips, Race Fisher, Jim Fisher, and David Turk.
III. FACTUAL AND PROCEDURAL BACKGROUND
A.

Background Facts1
1.

The Mine

The La Sal Mine Complex2 is an underground uranium and vanadium mine located near
La Sal, Utah. (Tr.103:9–24; Ex. B–27, p. 2)3 The mine is spread out over nine miles of surface
1

The findings of fact here and below are based on the record as a whole and my careful
observation of the witnesses during their testimony. In resolving any conflicts in the testimony, I
have taken into account the interests of the witnesses, or lack thereof, and consistencies, or
inconsistencies in each witness’s testimony and between the testimonies of other witnesses. In
evaluating the testimony of each witness, I have also taken into account his or her demeanor.
Any perceived failure to provide detail about any witness’s testimony is not a failure on my part
to consider it. The fact that some evidence is not discussed does not mean that it was not
considered. See Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000) (ALJ is not required to discuss
all evidence and failure to cite specific evidence does not mean it was not considered). I have
also fully considered the contents of the official file, including the pre- and post-hearing
submissions of the parties, and the exhibits admitted into evidence.
2

The La Sal Mine Complex’s Mine ID is 42-00769. However, the parties have referred
throughout the record to the Pandora Complex (Mine ID: 42-00470). (Tr.142:7, 15; Ex. R–20)
La Sal and Pandora are actually one mine with different portals. (Tr.103:12–13) The Pandora
Complex was operated by a contractor. (Ex. B–17, p. 2; Tr.103:18–19)
3

For the sake of clarity, the following abbreviations will be used in referencing evidence
in the record: “Ex. B” will refer to Complainant Bane’s exhibits; “Ex. R” will refer to
Respondent Denison’s exhibits; “Tr.” will refer to the hearing transcript; “AR” will refer to any
document in the Administrative Record that is not part of Complainant’s exhibits, Respondent’s
exhibits, or part of the hearing transcript.

39 FMSHRC Page 898

area and is only visible on the surface through 27 boreholes and four major openings: Snowball
Portal; Pandora Complex; La Sal Incline; and, Beaver Shaft. (Tr.73:19–21, 103:9–24, 105:3)
While Bane was working at La Sal, ore was extracted from the mine entrance at the Pandora
Complex and the Beaver Shaft. (Ex. B–27, p. 2) Vent shafts drilled in various locations allowed
the mine operators to control the level of radon in the mine. Id. These vents could be adjusted to
bring air into or out of the mine, depending on radon levels and where workers were working in
the mine. Id.
Before Denison operated the mine, it sat vacant for approximately 16 years.4 The mine
was ultimately shut down on October 18, 2012. (Ex. B–17, p. 3; Tr.17:20–22, 104:2–5)
2.

Bane’s Work History at Denison Mines

Bane began working as an apprentice electrician at Denison on July 15, 2008. (Ex. R–9,
p. 1; Ex. R–11, p. 2; Ex. R–23, p. 3, line 34) He was tasked with helping the head electrician fix
and install ventilation fans and pumps. (Ex. R–23, p. 4, lines 3–4) While at Denison, Bane
worked in the Sunday Mines (Topaz, Sunday, West Sunday, Saint Jude) in Colorado, the Egnar
Office in Colorado, the Rim Canyon Mine (Rim Shaft) in Utah, and the La Sal Complex (Beaver
Shaft) in Utah. (Ex. R–23, p. 4, lines 28–30; Ex. R–9) Bane estimates that he spent
approximately fifty percent of his time underground and fifty percent of the time above ground.
(Ex. R–23, p. 10, line 9) Prior to starting at Denison, Bane worked nearby at Lisbon Valley
Copper Mine for 10–12 months. (Ex. R–23, p. 3, line 39)
During the 18 months he worked for Denison, Bane alleges that there were eight key
events that constituted protected activity: (1) reporting Supervisor Hoffman’s dangerous actions;
(2) complaining about possible PCB contamination; (3) complaining about radon and dust
exposure in the skip; (4) complaining about his respirator not working; (5) red-tagging a crane;
(6) refusing to perform an unsafe heat taping; (7) developing mine-related health problems; and,
(8) making an anonymous report to MSHA.
a.

Supervisor Hoffman’s Dangerous Actions

For the first four months, Bane primarily worked in the Sunday Mines, the Egnar Office,
and Rim Shaft under the immediate supervision of Robert Hoffman. (Ex. R–9; Ex. R–23, p. 10,
lines 31–43) Bane’s personal notes state that “Bob acted strangely at times[.] [H]e would become
angry, scream, throw things over stuff that wasn’t really important.” (Ex. B–18, p. 1) Bane stated
that he observed Hoffman abusing painkillers, sometimes taking up to six Percocet a day. Id.
(Ex. R–23, p. 10, lines 31–34) Bane’s notes state that Hoffman injured himself after he decided
to scale an unsafe heading with a scaling bar that was not long enough. (Ex. B–18, p. 3) Bane
also reported that Hoffman had a near fatal accident when he forgot to shut off a 50 horsepower
(“hp”) fan while doing a continuity check on the bonding of a liquid switch. Id. In a separate
incident, Hoffman became suspicious of other miners rewiring motor starters and “became angry
and locked out the fan which shut down that section of the mine.” Id. at 4. Management
4

Race Fisher testified that the mines on the Colorado Plateau were shut down between
1989 and 1991 and were reopened in 2006. (Tr.103:5–8)

39 FMSHRC Page 899

inspected the event, and ultimately found that Hoffman had wired up the motor starters a few
months earlier but forgot that he had done it. Id. Bane recalled other disconcerting occurrences,
including Hoffman hearing voices when nobody was around, slamming on his brakes to avoid a
power line that he thought had fallen across the road, and failing to safely install and energize a
pump. Id. at 2–7.
Bane considered Hoffman’s actions a “danger.” (Ex. R–23, p. 10, lines 31–39) On an
unspecified date in October or November 2009, Bane made his first safety complaint. (Ex. R–23,
p. 10, lines 31–34; Ex. B–18, p. 6) Bane asserts that he complained directly to Mine Foreman
Race Fisher of his concerns. (Ex. R–23, p. 10, lines 36–37) Bane contends that in response to his
complaint, he was transferred to La Sal to work at the La Sal Incline (Beaver Shaft) in December
2008, under the supervision of Albert Sagrillo, the head of the electrical department at the La Sal
Incline. (Ex. R–23, p. 4, line 23 and p. 10, lines 38–39; Tr.49:17–18)
b.

Possible PCB Contamination from the 4160 Volt Transformer Liquid
Switch

Bane detailed in his personal notes that Hoffman negligently forgot to shut off a 50hp fan
before attempting a continuity check on a 4,160 volt transformer at the St. Jude mine. (Ex. B–18,
p. 3) When Hoffman tried to shut off the liquid switch, it went to ground, energizing “the casing
on the liquid switch until it burnt the string fuse at the power line.” Id. The cause of the
explosion was found to be contaminated oil in the liquid switch. (Tr.47:15–16) Bane alleges that
he was ordered by management to remove and replace all of the oil from the liquid switch.
(Tr.47:17–19)
Bane subsequently complained to Sagrillo that he had to perform the oil removal with
only “[his] coveralls and gloves on,” (Tr.47:19–20) and, therefore, was not given proper personal
protective equipment (“PPE”) to handle a liquid switch potentially contaminated with
polychlorinated biphenyls (“PCB” or “PCBs”). Bane recounts that he was present when Sagrillo
relayed this complaint to Mine Superintendent Jim Fisher. (Tr.120:9–11) According to Bane,
“Jim Fisher guaranteed that no equipment on this property contained PCBs,” (Tr.50:1–2), and
“refused to have testing done […].” (Bane Prehearing Br. 1) Bane recalls that Race Fisher then
brought non-PCB stickers from the main office and instructed Bane to place them on all
electrical equipment containing di-electric fluid. Id. At the hearing, Bane admitted that it was
impossible to ascertain whether the di-electric fluid in the liquid switches contained PCBs
because the oil was disposed of. (Tr.49:1–4)
c.

Radon and Dust Exposure in the Skip5

From approximately December 2008 until April 2009, Bane worked at Beaver Shaft with
Kirk Kennedy, the Denison lead mechanic in charge of skip repair. (Tr.20:4) The Beaver Shaft
Skip Station was a ventilation area designed to flush radon out of the mine, and Bane and
5

The Kentucky Coal and Energy Education Project’s Glossary of Mining Terms defines
“Skip” as “A car being hoisted from a slope or shaft.” KY. COAL EDUC., Glossary of Mining
Terms, http://www.coaleducation.org/glossary.htm#S (last visited Mar. 22, 2017). In Kennedy’s
words, it is “[l]ike an elevator on a large cable.” (Tr.25:16)

39 FMSHRC Page 900

Kennedy were tasked with welding and reinforcing the main frame and pipes to stabilize the skip
and allow air to be supplied to the bottom of the mine shaft. (Tr.23:21–24:12) Kennedy testified
at the hearing that work on the skip at Beaver Shaft resulted in “extreme amounts of exhaust
passing by our faces daily.” (Tr.23:20) Bane described the conditions of the area at the time as
having “approximately two inches of talcum powder like dust on the floor” from years of not
being ventilated. (Ex. R–23, p. 9, lines 19–23)
In addition to the potentially high levels of radon and dust that Bane and Kennedy were
exposed to during this period, Kennedy testified that “we had no safety apparatus to wear. We
tied ourself [sic] onto the cable of the skip with ropes, et cetera, so that a fall wouldn’t happen,
we hoped.” (Tr.24:1–7) Kennedy estimated that a fall from the skip would have been 800 to 900
feet. (Tr.24:5) It appears that Kennedy and Bane began to take safety matters into their own
hands. At the hearing, Kennedy stated that “at one particular time, we were able to get some steel
plate [sic] and cover the thing up so that it wouldn’t blow that all right in our faces as we worked
on that upper shaft or upper structure.” (Tr.32:13–16) Prior to the steel plate, the miners in the
skip had no real relief from “the winds coming up out of the mine right in our face.” (Tr.32:16–
17) Bane’s personal notes mention that Kennedy procured the steel sheets from his house in
Cahone, Colorado. (Ex. B–18, p. 12)
Between January and March 2009, Mine Safety and Health Administration (“MSHA”)
investigators issued nine citations relevant to this case. (Ex. B–5; Ex. R–20) Notably, MSHA
issued Citation No. 6424411 on January 14, 2009, alleging that Denison failed to monitor the
concentrations of radon gas and that “employees working at this location were continually
exposed to high readings of radon gas while traveling to their working areas.” (Ex. B–5A, p. 6)
In response, Denison had Terry MacKinnon, its Director of Mine Health and Safety,
initiate a company-wide series of interviews with employees to inquire into employee health and
safety concerns. (Ex. R–23, p. 6, lines 15–19) During his interview with MacKinnon in March
2009, Bane alleges that he complained about the “really bad dust conditions.” (Ex. R–23, p. 6,
lines 39–41) Bane did not disclose, however, whether he or anyone else complained to
MacKinnon about the lack of proper safety apparatuses to protect miners from falling in the skip.
It is not clear from the record whether remedial safety changes were made prior to or as a
result of the MSHA inspection, but Kennedy recounted that “we were given masks after we had
been there quite some time for the higher radon levels […] I don’t remember for sure, but I don’t
remember being pulled off of that position for any long times at all — pretty well there because
this thing had to work.” (Tr.32:8–12)
On March 31, 2009, MSHA conducted an E04 inspection in response to a verbal hazard
complaint. (Ex. B–5B, p. 1) During the inspection, the MSHA investigator issued Citation No.
6425248 for high radon levels and exposure. (Ex. B–5B, p. 25) In April 2009, after the safety
interviews with MacKinnon, seven miners were laid off. (Ex. R–8) Shortly thereafter, Bane
alleges that he asked Race Fisher why people were being laid off when they were just opening up
the mine. (Ex. R–23, p. 8, lines 18–20) Bane alleges that Race Fisher responded that it was “to
get rid of the trouble makers.” (Tr.174:3–6; Ex. R–23, p. 8, line 20)

39 FMSHRC Page 901

d.

Bane’s Respirator was not Fitted Properly

In March 2009, during his health and safety interview with MacKinnon, Bane also
complained that his respirator was not working properly. (Ex. R–23, p. 6, lines 17–19) Due to an
unknown error—whether management oversight or accidental equipment switch by the miners—
Bane got a respirator that was a size too large. (Ex. R–23, p. 7, lines 14–16 and p.10, lines 13–
14) Bane did not recall ever receiving or being fit-tested for a respirator when he first started
working at Denison. (Ex. R–23, p. 7, lines 36–37) As a result of the wrong fit, Bane reported
having about as much dust on the inside as on the outside while wearing it. (Ex. R–23, p. 7, lines
14–15) Bane only realized that he was supposed to get fit-tested after observing two other crew
members get fit-tested in early May 2009. (Ex R–23, p. 8, line 30–32 and p. 18, lines 8–9) After
stating that he had not been fit-tested, Sagrillo sent Bane to get fit-tested for his respirator. (Ex.
R–23, p. 8, lines 30–33)
On May 4, 2009, Bane was fit tested for a respirator by Darren Lee, Denison’s
radiation/safety officer. (Ex. B–3A) Bane asserts that it was the first time he was fit tested for a
respirator at Denison, and that Lee acknowledged that the failure to fit-test Bane was a “major
safety deal.” (Ex. R–23, p. 20, lines 18–19) Bane alleges that he never refused to be fit-tested for
a respirator at any time during his tenure at Denison. (Ex. R–23, p. 20, line 23) According to
Bane, Lee said that he had informed Mine Foreman Race Fisher that Bane “hadn’t been fit tested
[for a respirator] for approximately a year […].” (Ex. R–23, p. 9, lines 4–6)
e.

Red-Tagging the Crane

In either June or July 2009, the bearings on a hoist at the Beaver Shaft in La Sal had to be
replaced. (Ex. R–23, p. 11, lines 1–5) Bane alleges that Race Fisher assigned him to operate a
fixed cab crane that, according to Bane, had no brakes, a tangled wire rope, a malfunctioning
rear-stabilizer, bald tires, and had not been clean inspected for years. (Ex. R–23, p. 11, lines 18–
21) Bane alleges that Race Fisher was aware of the crane’s brake problems when he was
assigned the task. (Ex. R–23, p.11, lines 33–41) To his knowledge, Bane was the only person at
the site with past experience and certified to operate a crane. (Ex. B–8; Ex. R–23, p. 11, lines 9–
10) Bane agreed to do the job, which required a “blind pick,”6 because he believed he was most
able to perform the job safely. (Ex. R–23, p. 12, lines 15–18) Bane testified that he told Lee
about the safety issues prior to agreeing to operate the crane. (Tr.158:10–12) According to Bane,
Lee stated that he would relay the safety concerns to Race Fisher after Bane performed the job.
(Ex. R–23, p. 11, line 25)
In September 2009, after waiting approximately six to eight weeks for management to
address the crane’s safety issues to no avail, Bane alleges that he red-tagged the crane and
marked it unsafe to operate. (Ex. R–23, p. 14, lines 3–5) According to Bane at the hearing,
Sagrillo had run the crane the day before Bane allegedly red-tagged it. (Tr.160:5–6) Bane stated
that he then informed Mike Palmer, the head mechanic, that he had taken the initiative to red-tag
the crane. (Ex. R–23, p. 12, lines 34–35) Allegedly, Palmer then informed Race Fisher who
6

In his MSHA interview, Bane described the “blind pick” as having to “[take] the roof of
the hoist-room and I had to ah lower the hook down back behind the wall where I wasn’t ah in
directly [sic] view of what I was picking up.” (Ex. R–23, p. 12, lines 22–24)

39 FMSHRC Page 902

thereafter confronted Bane to explain why he red-tagged it. (Ex. R–23, p. 12, lines 39–40) Bane
alleges that he explained and pointed out the problems with the crane to Race Fisher (Ex. R–23,
p. 13, lines 28–38) From Bane’s perspective, there was no indication that Race Fisher was upset
with Bane’s actions. (Ex. R–23, p. 13, 38)
f.

The Heat Tape Incident

During the fall of 2009, Bane asserts that he and Terry Lynn, a master electrician, were
assigned to hook up electrical heat tape to a waterline close to a bore hole that was freezing. (Ex.
R–23, p. 14, lines 24–33) Lynn allegedly refused, claiming it was against the National Electrical
Code’s standards and unsafe. Id. Lynn subsequently found a new job elsewhere. Id. With Lynn
gone, Bane alleges that management told him to do the job, but he also refused. Id. According to
Bane, shift supervisor Jerry Goode threatened to fire him for refusing to hook up the electrical
tape, and took him to Race Fisher to explain his refusal. Id. Bane claims that after justifying his
refusal, Race Fisher told him to “go ahead and do it.” (Ex. R–23, p. 15, lines 1–2) In the end,
Bane alleges that the job was ultimately performed by Hoffman. (Ex. R–23, p. 15, lines 1–5)
g.

Bane’s Health Problems

Bane alleges that he was in good health prior to being transferred to Beaver Shaft, but
thereafter quickly developed health problems. (Ex. B–18, p. 29) The record indicates that Bane
did not use any sick leave prior to Spring 2009. (Ex. R–9, pp. 1–20) Bane’s personal notes state
that all of the employees who worked on the skip, with the exception of Sagrillo, began
developing flu like symptoms. (Ex. B–18, p. 13) Bane sought treatment at the nearby Dolores
Medical Center in Colorado and at the clinic in Blanding, Utah. Id.
Between April and May of 2009, having spent four months at Beaver Shaft, Bane took
sick leave on seven occasions. (Ex. R–9, pp. 20–23) Notably, Bane was out sick for an entire
week starting May 19, 2009. (Ex. R–9, p. 23) The timesheet for that week has a note written on it
stating “out until Doctor Releases.” Id. During this time, Bane was prescribed Prednisone burst
therapy, which considerably mitigated the flu-like symptoms he was experiencing. (Ex. B–18, p.
13)
On July 23, 2009, Bane saw Dr. Opie Hainey, D.C., for approval for his respiratory
protection equipment. (Ex. R–12, p. 1) Dr. Hainey wrote in his medical notes, “History –allergic
to dust –severe reaction approx. two months previous.” Id. at 2. This appears to be a reference to
the period in Spring 2009 when Bane took sick leave. On the same day, Bane completed and
signed a Respirator Medical Evaluation Questionnaire citing an “allergic reaction to dust.” Id. at
1.
In late 2009, Bane complained of symptoms including hoarseness of voice, flu-like
symptoms, uncontrollable coughing fits, and extreme pain and ringing in his left ear. (Ex. R–23,
p. 15, lines 29–32) Bane took sick leave on December 9, 2009, for the first time since the spring.
(Ex. R–9, p. 37) In the two weeks that followed, Bane missed work most of the days. (Ex. R–9,
pp. 38–39)
On December 31, 2009, Bane sought medical attention at a nearby clinic in Monticello,
Utah. (Ex. R–23, p. 15, line 36) He was treated by Blen Freestone, a Certified Physician’s

39 FMSHRC Page 903

Assistant (“PA-C”). (Ex. R–23, p. 15, line 40) PA-C Freestone wrote Bane a doctor’s note
instructing that Bane “needs to stay out of the mine for the next week or two secondary to illness
which aggravates when he goes into the mine.” (Ex. R–6; Ex. B–12, p. 13) During this period,
Bane worked above ground, but was not assigned any meaningful work. In his interview with
MSHA Investigator Funkhouser, Bane described this period as “kind of a dead time […] I really
had no job duties to speak of, no one told me what to do. I kind of wandered around helping
whoever was around” performing “odd little make work jobs.” (Ex. R–23, p. 16, lines 12–15)
On January 13, 2010, Bane had a follow-up visit with PA-C Freestone and reported that
he felt “much better” during the two-week period above ground.7 (Ex. R–7) Freestone concluded
that the dusty conditions in the mine were likely the cause of Bane’s ailments. (Ex. R–6)
Freestone subsequently gave Bane a doctor’s note, which stated, “Please excuse Matthew from
work that involves dust, mine shafts, boreholes, etc.” (Ex. R–6; Ex. B–12, p. 13)
h.

Bane’s Anonymous Complaint to MSHA

On January 12, 2010, at 7:23 p.m., Bane filed an anonymous complaint about working in
areas with high levels of radon with MSHA’s Utah Field Office. (Ex. R–23, p. 16, lines 38–40;
Ex. B–5; Tr.140:18–24) The call to MSHA was made from an off-site Shell gas station in Moab,
Utah. (Ex. R–23, p. 16, lines 33–34) Bane did not tell anybody at work that he had generated the
anonymous complaint. (Ex. R–23, p. 16, line 42–p. 17, line 1; Tr.140:25–141:2) MSHA
investigators inspected the La Sal Incline between January 19 and 21, but did not find radiation
levels in violation of the standard. (Ex. B–5; Tr.141:3–9) Bane insists that the reason for the
negative finding was due to the inspectors incorrectly inspecting a collapsed portal at the La Sal
Incline despite his intention for them to inspect “the actual mine of La Sal Incline mine.”
(Tr.141:14–15)
At some point shortly after his anonymous complaint to MSHA, Bane alleges that Goode
grabbed him by the front of his coveralls and asked Bane “what [he] was going to do now […].”
(Ex. R–23, p. 18, lines 18–23) Bane alleges that he defended himself by opening his hunting
knife, which he used to strip electrical cable, between Goode’s legs. Id. The alleged event took
place during a safety meeting and was witnessed “by Tim Howe ah directly, indirectly it was
witnessed by the whole crew […].” Id. Bane recalls that the crew “all ah became laughing about
him trying to intimidate me […].” Id. At least once in the record, Bane stated that the incident
also “took place in front of mine foreman Race Fisher […].” (Bane Prehearing Br. 5)

7

Bane’s recollection of his improvement after the two weeks above ground was less
enthusiastic than PA-C Freestone’s notes. In his section 105(c) discrimination complaint, Bane
stated that he did “improve somewhat” after staying out of the mine for two weeks. (Ex. R–1)
Similarly, Bane described his condition during this time as having “improved slightly” during his
interview with Investigator Funkhouser. (Ex. R–23, p. 16, line 7)

39 FMSHRC Page 904

3.

Bane’s Termination8

On January 18, 2010, Bane audiotaped a conversation he had with Sagrillo and Race
Fisher. (Ex. R–15; Ex. R–17; Ex. B–19A; Ex. B–20) Sagrillo stated that earlier that morning he
had asked Race Fisher about giving Bane medical leave, but was told that he could not do that.
(Ex. R–15, p. 1) Bane also intimated that he had had a similar conversation with Race Fisher that
morning about what his options were. Id. at 2. Bane told Albert, “I asked Race this morning and
he says well what do you want done and I said well I don’t know. I don’t, I have no idea. And he
says well, we can lay you off and I said well, that’d be all right.” Id. Bane and Sagrillo then
discussed the ambiguity of Bane’s medical diagnosis along with the dusty conditions of the
mine. Id. at 3–6. Toward the end of their discussion, Bane stated, “All I need to do is get well
and I don’t really give a shit what it takes […].” Id. at 6.
Immediately after this discussion, Bane and Sagrillo met with Race Fisher. Id. at 7. Race
Fisher stated to Bane, “What are we gonna do? [w]e’ll get you laid off.” Id. Race Fisher’s stated
rationale was that a layoff would allow Bane to “get signed up for unemployment, but where you
got some money comin’ in while your doctor stuff [inaudible].” Id. at 9. Bane ultimately
responded, “Yeah. Well, we’ll go with that. That sounds as good as anything I can think of, so.
And we’ll just, I’ll keep in touch with you and tell you what [the doctors] say and whatever, you
know […] That sounds good to me. Well I appreciate it.” Id. at 9–10.
Later that day, Race Fisher signed a Personnel Action Form requesting Bane’s layoff.
(Ex. R–11, p. 3) The stated reason for the layoff was a “Reduction in Force.” Id. Jim Fisher and
Philip G. Buck also signed the Personnel Action Form on the same day. Id. On January 20, 2010,
by way of letter, Bane was laid off by Denison due to “a continuing decline in commodity prices
[…] and a need to reduce its work force.” (Ex. R–5)
On February 1, 2010, Bane went to the head office in Egnar, Colorado, to return his work
keys. (Ex. B–18, p. 27; Ex. R–16) While there, Jamie Huskey, the office secretary, asked Bane
whether he had decided to sign a release and waiver form that would release Denison Mines
from all legal liability in exchange for a two week severance pay.9 (Ex. B–18, p. 28) Bane
declined to sign the letter, stating, “I don’t want to sign anything away until the doctor says well
you’re good to go.” (Ex. R–16, p. 1) Instead, Bane requested a “green card” to file a notice of
injury with Denison in order to collect workers’ compensation in the event that he did not
8

The parties do not dispute that a series of conversations took place regarding what to do
about Bane in light of PA-C Freestone’s note prohibiting Bane from working in dusty areas.
However, the specifics of what was said in these discussions, notably whether Bane initiated the
conversation about quitting and, indeed, wanted to quit, are highly contested by the parties and
will be discussed in greater detail in the sections that follow.
9

Reference to the severance pay policy can also be found in Denison Mines’ termination
letter. It states: “In addition to the foregoing, the Company is willing to pay you an additional
amount equivalent to two weeks wages, less applicable deductions, upon execution of the
attached Release and Waiver releasing the Company from any and all liability arising out of your
employment and the cessation of your employment.” (Ex. R–5)

39 FMSHRC Page 905

recover from his illness. Id. at 2. Immediately thereafter, MacKinnon along with Jim Fisher, the
Mining Superintendent, arrived. MacKinnon stated that he did not have any green cards. Id. A
heated exchange ensued over whether Bane’s allergic reactions to dust were contracted prior to
working at Denison Mines or during his tenure at Denison. Id. at 2–4. The conversations from
this day were audio recorded by Bane. (Ex. R–17; Ex. B–20A)
B.

Procedural History

On May 18, 2012,10 Bane filed an MSHA Form 2000-123 Discrimination Complaint, and
alleged that he was discharged in violation of section 105(c) of the Mine Act, 30 U.S.C. § 815(c).
(Ex. R–1) The complaint listed four persons responsible for discriminatory action: Race Fisher,
Jim Fisher, Randy Marsing, and Terry MacKinnon. Id. On June 6, 2012, Bane was interviewed
by MSHA Special Investigator David B. Funkhouser in Cortez, Colorado. On July 2, 2012, the
Secretary declined to pursue a discrimination case on behalf of Bane after investigating the
allegations. On July 19, 2012, Bane filed a section 105(c)(3) claim appealing MSHA’s
determination. On November 14, 2012, Denison filed a motion to dismiss the complaint on the
grounds that Bane filed his 105(c) complaint outside the allowable time limit. With the Court’s
permission, Bane responded to the FMSHRC request for additional information on May 9,
2014.11 On June 20, 2014, this Court denied Respondent’s motion to dismiss the complaint.
On October 14, 2015, the parties presented testimony and documentary evidence at a
hearing in Durango, Colorado. After the hearing, both parties submitted briefs which have been
received and considered in rendering this decision.
IV. LEGAL PRINCIPLES
Under section 105(c)(1) of the Mine Act, a miner cannot be discharged, discriminated
against, or interfered with in the exercise of his statutory rights because he “has filed or made a
complaint under or related to this Chapter, including a complaint notifying the operator […] of
an alleged danger or safety or health violation.” 30 U.S.C. § 815(c).
To establish a prima facie case of discrimination under section 105(c)(1), Bane must
show: (1) that he engaged in a protected activity; and, (2) that the adverse action he complains of

10

Although the statement of discrimination that Bane submitted to MSHA was dated
April 11, 2012, it was not received and filed until May 18, 2012. (Ex. R–1, pp. 1–2)
11

Bane was given additional time to file because it was discovered that both the Court
and opposing counsel had been sending case documents to the wrong address.

39 FMSHRC Page 906

was motivated, at least in part, by that activity.12 Drissen v. Nev. Goldfields, Inc., 20 FMSHRC
324, 328 (Apr. 1998); Sec’y of Labor on behalf of Robinette v. United Castle Coal, Co., 3
FMSHRC 803 (Apr. 1981); Sec’y of Labor on behalf of Pasula v. Consolidation Coal Co., 2
FMSHRC 2786 (Oct. 1980), rev'd on other grounds sub nom. Consolidation Coal Co. v.
Marshall, 663 F.2d 1211 (3d. Cir. 1981).
The Commission has noted that “direct evidence of motivation is rarely encountered;
more typically, the only available evidence is indirect.” Sec’y of Labor on behalf of Chacon v.
Phelps Dodge Corp., 3 FMSHRC 2508, 2510 (Nov. 1981), rev'd on other grounds, 709 F.2d 86
(D.C. Cir. 1983). Circumstantial evidence may include: (1) coincidence in time between the
protected activity and the adverse action; (2) knowledge of the protected activity; (3) hostility or
animus toward the protected activity; and (4) disparate treatment. Id. at 2510–12. The more that
hostility or animus is specifically directed toward the protected activity, the more probative it is
of discriminatory intent. Id. at 2511. In Bradley v. Belva Coal Company, with regard to the issue
of motivation, the Commission found that “circumstantial evidence […] and reasonable
inferences drawn therefrom may be used to sustain a prima facie case.” 4 FMSHRC 982, 992
(June 1982) (citing Chacon, 3 FMSHRC at 2510–12). Furthermore, the Commission has held
that “inferences drawn by judges are ‘permissible provided they are inherently reasonable and
there is a logical and rational connection between the evidentiary facts and the ultimate fact
inferred.’” Colo. Lava, Inc., 24 FMSHRC 350, 354 (Apr. 2002) (citing Mid-Continent Res., Inc.,
6 FMSHRC 1132, 1138 (May 1984)).
Under section 105(c), 30 U.S.C. § 815(c), the operator may rebut the miner’s prima
facie case by showing either that no protected activity occurred or that the adverse action was in
no part motivated by the protected activity. Pasula, 2 FMSHRC at 2799–800. If the operator
cannot rebut the prima facie case, it may nevertheless defend affirmatively by proving that it was
motivated by the miner’s unprotected activity. It is not enough under section 105(c) for the
operator to show that the miner deserved to be fired for engaging in the unprotected activity. The
operator must show that it did, in fact, consider the miner deserving of discipline for engaging in
the unprotected activity alone and that it would have disciplined him in any event. Id. at
2800; Robinette, 3 FMSHRC at 817–18; see also E. Assoc. Coal Corp. v. FMSHRC, 813 F.2d
639, 642 (4th Cir. 1987).

12

The legitimacy of the Pasula-Robinette framework was recently challenged in Sec’y of
Labor on behalf of Riordan v. Knox Creek Coal Corp., 38 FMSHRC 1914 (Aug. 2016). In
Riordan, the respondent mine operator argued that the Pasula-Robinette test was no longer
appropriate because the Supreme Court invalidated the burden-shifting framework in the ADEA
and Title VII contexts. Id. at 1919. The Commission, citing the legislative history and intent of
the Mine Act, found that the burden-shifting framework of the Pasula-Robinette test is still
applicable and appropriate. “Congress envisioned such a burden-shifting framework when
drafting the discrimination protections of section 105(c)(1) […] Given the distinct history and
legislative intent of the Mine Act, we do not find Gross and Nassar to be controlling for
discrimination proceedings under the Mine Act. The Commission’s reasoning in Pasula was
sound, and we decline to overturn it.” Id. at 1921.

39 FMSHRC Page 907

In analyzing a mine operator’s asserted justification for taking adverse action under
the Pasula-Robinette framework, the inquiry is limited to whether the reasons are plausible,
whether they actually motivated the operator’s actions, and whether they would have led the
operator to act even if the miner had not engaged in protected activity. The ALJ may not impose
his own business judgment as to an operator's actions. Chacon, 3 FMSHRC at 2516–17.
Additionally, the ALJ may not substitute his own justification for disciplining a miner over that
offered by the operator. Sec’y of Labor on behalf of McGill v. U.S. Steel Mining Co., 23
FMSHRC 981, 989 (Sept. 2001).
The Commission has explained, however, that “pretext may be found, for example, where
the asserted justification is weak, implausible, or out of line with the operator’s normal business
practices.” Sec’y of Labor on behalf of Price v. Jim Walter Res., Inc., 12 FMSHRC 1521, 1534
(Aug. 1990). Further, “[a] plaintiff may establish that an employer's explanation is not credible
by demonstrating ‘either (1) that the proffered reasons had no basis in fact, (2) that the proffered
reasons did not actually motivate his discharge, or (3) that they were insufficient to motivate
discharge.’” Turner v. Nat’l Cement Co. of Cal., 33 FMSHRC 1059, 1073 (May 2011) (emphasis
in original) (citations omitted). Additionally, a company's failure to follow its own policies can
be evidence of pretext. See Rudin v. Lincoln Land Cmty. Coll., 420 F.3d 712, 727 (7th Cir. 2005)
(failure to follow company's own procedures may be evidence of pretext); see Giacoletto v.
Amax Zinc Co., 954 F.2d 424, 427 (7th Cir. 1992) (determining that employer's proffered
justification was pretextual when company failed to follow its own procedures). While the
intermediate steps of the Pasula-Robinette test include shifting burdens, the ultimate burden of
persuasion on the question of discrimination remains with the complainant. Robinette, 3
FMSHRC at 818 n.20.
V. PRIMA FACIE DISCRIMINATION
As part of his burden to make a prima facie showing of discriminatory intent, Bane must
show that his termination was motivated, at least partially, by his engagement in protected
activity under section 105(c). I must determine whether the evidence in total, including the
inferential evidence, has sufficient circumstantial weight to satisfy his prima facie burden to
show discrimination.
A.

Bane Engaged in Protected Activity

To satisfy the first prong of the Pasula-Robinette test for a prima facie case of
discrimination, Bane must show that he engaged in protected activity. Drissen, 20 FMSHRC at
328; Robinette, 3 FMSHRC at 803; Pasula, 2 FMSHRC at 2786. Protected activity under the Act
has been found to include tagging out equipment because it may be unsafe, see Sec’y of Labor on
behalf of Schafer v. Consolidation Coal Co., 8 FMSHRC 1568 (Oct. 1986) (ALJ), making a
complaint to an operator or its agent of “an alleged danger or safety or health violation,” see
Sec’y of Labor on behalf of Davis v. Smasal Aggregates, LLC, 28 FMSHRC 172, 175 (Mar.
2006) (ALJ), and reporting potential safety or health hazards to MSHA or an MSHA inspector,
see Sec’y of Labor on behalf of Chaparro v. Comunidad Agricola Bianchi, Inc., 32 FMSHRC
206 (Feb. 2010) (ALJ). The language of the statute prohibits discrimination against a miner for
filing complaints under sections 105(c) or 103(g), which in and of itself qualifies as protected

39 FMSHRC Page 908

activity. 30 U.S.C. § 815(c)(1). Additionally, a miner “subject to a medical evaluation and
potential transfer” may qualify as protected under section 105(c) under limited circumstances. Id.
When a complainant asserts that he engaged in a protected activity that is not expressly
enumerated under the Mine Act, the activity may still be protected if it furthers the purpose of
the legislation. Hopkins Cty. Coal, LLC, 38 FMSHRC 1317, 1323 (June 2016) (citing Pasula, 2
FMSHRC at 2789). In determining whether an activity is to be considered protected activity, the
legislative history makes clear that Congress intended for courts to liberally construe the Act.
Congress stated that “[t]he Committee intends that the scope of the protected activities be
broadly interpreted by the Secretary” and that “[t]he listing of protected rights contained in
section 10[5](c) is intended to be illustrative and not exclusive.” S. Rep. No. 181, 95th Cong., 1st
Sess. 35–36 (1977), reprinted in Senate Subcommittee on Labor, Committee on Human
Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine Safety and Health Act
of 1977, at 623–24 (1978). It further stated that section 105(c) was to be construed “expansively
to assure that miners will not be inhibited in any way in exercising any rights afforded by the
legislation.” Id. at 36.
For the reasons that follow, I find that Bane engaged in five instances of protected
activity between July 15, 2008, and January 21, 2010, the day he was terminated.
1.

Relevant Health and Safety Complaints

Bane alleges that he made seven health and safety complaints to management during his
tenure at Denison. Although the basic factual backgrounds of all seven complaints were outlined
above to establish a timeline of events, the following includes the contested factual details along
with my analysis and findings. It is fundamental that the ALJ, as trier-of-fact, assess the
credibility of all witnesses and determine the weight their testimony deserves. See Farmer v.
Island Creek Coal Co., 14 FMSHRC 1537, 1541 (Sept. 1992) (“[A] Judge’s credibility
resolutions cannot be overturned lightly.”).
a.

Supervisor Hoffman’s Dangerous Actions

After witnessing Hoffman’s behaviors while taking painkillers on several occasions,
Bane alleges that he complained directly to Race Fisher about the incidents and, as a result, was
transferred to work at the La Sal Incline (Beaver Shaft) under Sagrillo, his new immediate
supervisor. (Ex. R–1, p. 2; Ex. R–23, p. 4, line 19)
In Secretary of Labor on behalf of Long v. Island Creek Coal Company, the judge found
that a complaint to management about a co-worker carrying powder and blasting caps in a truck
not equipped to haul explosives, without a warning sign, and across a highway was protected
activity. 2 FMSHRC 1529 (June 19, 1980) (ALJ). Similarly, here, Bane complained to Race
Fisher after witnessing three to four months of what he considered reckless and dangerous
behavior by Hoffman. While Hoffman’s actions allegedly ranged in severity—from having
erratic mood swings to hearing voices—at least one of Hoffman’s actions, e.g., his failure to shut
down a 50hp fan before running a continuity check, was potentially fatal. As Hoffman’s
subordinate and supervisee, Bane’s safety was reasonably likely to be directly impacted by
Hoffman’s actions. I find Bane’s recollection of these events credible. The timeline in Bane’s

39 FMSHRC Page 909

personal notes is consistent with his work reports, (Ex. B–18; Ex. R–9), and Denison did not
directly dispute the events.
I conclude that Bane’s complaint to Race Fisher regarding Hoffman’s unsafe behavior
constitutes protected activity.
b.

Possible PCB Contamination from the 4160 Volt Transformer Liquid
Switch

Hoffman’s failure to shut down a 50hp fan while running a continuity check resulted in a
liquid switch exploding. (Tr.47:12–13) The cause of the explosion was found to be contaminated
oil in the liquid switch. (Tr.47:15–16) Bane testified that he was then ordered by management to
remove and replace all of the oil from the liquid switches at the mine. (Tr.47:16–18) Bane further
testified that he conducted the cleanup without PPE, and that it was unknown whether the oil was
contaminated with PCBs. (Tr.47:19–20)
In Hatfield v. Colquest Energy, Inc., the Commission recognized that a miner cannot
expand his pro se claim by alleging matters not within the scope of the initial complaint and
never investigated by MSHA. 13 FMSHRC 544, 546 (Apr. 1991). The Commission recently
reiterated that Hatfield stands for the proposition that “it [is] not the terms of the initial complaint
to MSHA that [control] whether the amended complaint [can] go forward, but the Secretary’s
investigation of the initial complaint.” Hopkins Cty. Coal, LLC, 38 FMSHRC at 1323 n.9
(emphasis added).
In Bane’s discrimination complaint filed with MSHA as well as his interview with
Investigator Funkhouser, there was no mention of PCBs or adverse effects from PCB exposure.
Additionally, and notably, there is no evidence in the record that the Secretary investigated
anything related to PCB exposure, contaminated oil, or exploding transformers. I find that
Bane’s claims of possible PCB exposure are tenuous and speculative at best and are an attempt to
broaden the original basis for his complaint. For this reason, I conclude that Bane’s claim of
possible PCB exposure is outside the permissible scope of section 105(c)(3).
c.

Radon and Dust Exposure in the Skip

Bane told Investigator Funkhouser that he complained to MacKinnon about the dusty
conditions in the Skip.13 (Ex. R–23, p. 6, lines 17–18) In his affidavit, MacKinnon did not
confirm or deny the occurrence of the March 2009 health and safety interview with Bane or any
subject matter discussed as part of such an interview. (Ex. R–4) With regard to the conditions of
the skip, Race Fisher testified at the hearing that he was aware of the high radon levels in certain
areas of the mine while they were “getting the mine flushed out, opening new areas in the mine”
between 2008 and 2010. (Tr.72:11–12) Fisher further testified that “[a]nytime you open a mine
13

At the hearing, Bane stated, “[R]adon is a dust basically. It’s a radioactive dust—real,
real small particle of dust.” (Tr.82:18–20) Although it appears that Bane only complained to
MacKinnon about “dust” in the safety interview, for purposes of establishing his prima facie
case, I will assume that Bane intended that his complaint about “dust” to MacKinnon to include
radon.

39 FMSHRC Page 910

that’s been closed, there is [sic] going to be hazards that have developed over the years if it’s
sitting idle, and when it’s opened, you systematically take care of the hazards as you find them.”
(Tr.68:11–12)
On January 14, 2009, MSHA issued Citation No. 6424411, alleging that Denison failed
to monitor concentrations of radon gas and that “employees working at this location were
continually exposed to high readings of radon gas while traveling to their working areas.” (Ex.
B–5, p. 6) It appears that Denison responded immediately. Under the “Action to Terminate”
section, MSHA noted, “[Denison] has pulled the miners from the location and will concentrate
on correcting the ventilation problem.” Id. Additionally on March 25, 2009, miners made a
verbal complaint to MSHA alleging, among other things, high radon levels in the Pandora mine.
(Ex. B–5B, p. 1) On March 31, 2009, MSHA conducted an E04 inspection in response to the
complaint. (Ex. B–5B, p. 1) During the inspection, the MSHA investigator issued Citation No.
6425248 for high radon levels and exposure. (Ex. B–5B, p. 25)
Kennedy testified at the hearing that “we were given masks after we had been there quite
some time for the higher radon levels.” (Tr.32:8–9) (emphasis added) It is not clear, however,
whether these PPE changes were made directly in response to Bane’s complaints, the MSHA
citations, or for some other reason. Regardless of the actual impetus for change, the fact that
safety changes were eventually implemented in the skip suggests that management became
aware of radon and/or dust problems at Beaver Shaft at some point after the skip detail had
begun working at the location.
Reviewing the totality of the evidence —Race Fisher’s testimony, MSHA Citation Nos.
6424411 and 6425248, and Kennedy’s testimony —I find that that the conditions of the mine
were likely as Bane described them. Notably, Bane’s alleged health and safety complaint to
MacKinnon about the dusty conditions in the mine was not disputed. Therefore, I conclude that
Bane’s complaint to management regarding potentially high levels of dust constituted protected
activity.
d.

Bane’s Respirator was not Fitted Properly

Bane contends that he was never fit tested for a respirator when he started at Denison and
was, therefore, exposed to dust and radon while working in the Beaver Shaft skip. Bane told
Investigator Funkhouser that he complained about his respirator not working to MacKinnon in
his March 2009 safety interview. (Ex. R–23, p. 6, lines 15–19) When asked by Investigator
Funkhouser whether MacKinnon gave “any indication that he could replace [Bane’s] respirator
or anything of that nature,” Bane responded in the negative. Id.
MacKinnon’s affidavit states that he started at Denison at the same time as Bane and took
the same MSHA training course. (Ex. R–4, p. 1) Contrary to Bane’s recollection of events,
MacKinnon’s affidavit states that Bane, like all newly hired miners, was issued a respirator and
fit tested by means of both irritant smoke and breathing/head movement/talking tests at the
beginning. Id. at 3. In his affidavit, MacKinnon did not confirm or deny the occurrence of the
March 2009 health and safety interview with Bane. Additionally, MacKinnon did not confirm or
deny that Bane made a complaint about his respirator not fitting.

39 FMSHRC Page 911

To bolster his claim that he was not fitted with a respirator upon starting at Denison,
Bane produced a “Respirator Fit Test Record” dated May 4, 2009, and signed by Lee. (Ex. B–
3A) Respondent provided a “Certificate of Training” form dated July 17, 2008, showing the
“Self-Rescue & Respiratory Devices” box checked, (Ex. B–3B; Ex. R–10), but failed to produce
a “Respirator Fit Test Record” that corroborates MacKinnon’s statement that Bane was actually
fit tested for a respirator when he first started at Denison in July 2008. Additionally, Bane’s
contention that he was not timely fitted for a respirator was corroborated by Kennedy’s
testimony. At the hearing, Kennedy testified that he was only fitted for a respirator during the
last “two or three months at the outside.” (Tr.51:21–22) While Kennedy’s testimony does not
establish a pattern of Denison failing to properly fit respirators, it does serve to diminish the
credibility of MacKinnon’s unqualified statement that “newly hired miners are issued
respirators.” (Ex. R–4, p. 2) I also recognize that more than a month passed between Bane’s
safety interview with MacKinnon (March 2009) and when he was ultimately issued a new,
properly-fitted respirator by Lee (May 4, 2009).
The lack of a record showing that Bane was actually fit tested when he first started, in
conjunction with Kennedy’s testimony, compels me to find that Denison failed to fit test Bane in
violation of 30 CFR § 57.5005.14 Accordingly, Bane’s complaint to Denison management about
his respirator not working was a protected activity.
e.

Red-Tagging the Crane

In his discovery request, Bane requested all crane safety certifications possessed by
Denison. (Ex. B–8, p.1) Denison’s initial response stated, “[t]here are no such certifications for
areas where Mr. Bane worked. The La Sal complex did not have any crane that would require
inspection or certification.” Id. At the hearing, however, Denison changed its position, stating
that they “don’t dispute there was a crane.” (Tr.96:22) Race Fisher also acknowledged that the
crane was red-tagged and relocated. (Tr.96:23–24) It is, therefore, undisputed that the crane
existed and that it was red-tagged. However, the critical question of whether Bane engaged in
protected activity by either complaining to management about the crane’s safety issues or by redtagging it himself remains. As mentioned above, tagging out equipment has previously been
14

Section 57.5005 dictates the control of exposure to airborne contaminants in
metal/nonmetal mines:
Control of employee exposure to harmful airborne contaminants
shall be, insofar as feasible, by prevention of contamination,
removal by exhaust ventilation, or by dilution with uncontaminated
air. However, where accepted engineering control measures have
not been developed or when necessary by the nature of work
involved (for example, while establishing controls […]) employees
may work for reasonable periods of time in concentrations of
airborne contaminants exceeding permissible levels if they are
protected by appropriate respiratory protective equipment.
30 C.F.R. § 57.5005 (emphasis added)

39 FMSHRC Page 912

found to constitute protected activity. See, e.g., Schafer, 8 FMSHRC at 1586 (“Tagging out
equipment believed to be unsafe is a safety activity protected by the Act and required.”).
MacKinnon challenged Bane’s allegations that Bane made complaints about the crane.
MacKinnon’s affidavit stated that “Pursuant to Denison procedures, and 30 C.F.R. §
56/57.14100, Mr. Bane would have completed a pre-operation check of the crane before
operating it and that paperwork should have listed any defects affecting safety, if indeed there
were any.” (Ex. R–4, p. 3) The affidavit further stated that “no pre-operation check records
created in 2009 for equipment had been retained as of April 11, 2012.” Id. MacKinnon’s
statement about the nonexistence of a preoperation check as evidence that Bane never expressed
safety concerns is not convincing. When asked by Investigator Funkhouser whether Bane
documented any of the defects on the crane, Bane replied that workers at the mine were not in
the habit of filling out daily walk-around sheets on a frequent basis. (Ex. R–23, p. 12, lines 3–4)
Other evidence in the record suggests that Denison’s procedures were not always perfectly
executed, as MacKinnon would claim. For example, Denison’s biweekly employee time report
sheets are missing dates and required signatures, (Ex. R–9), dates were incorrectly printed on
worksheets, (Ex. R–9, pp. 23, 34), and, as noted above, PPE was not always timely issued.
Although Bane admits that he cannot provide documented evidence that he complained
about the crane or red-tagged it, (Ex. R–23, p. 12, lines 3–4), I find that Bane engaged in
protected activity here, at least for the limited purpose of establishing his prima facie case.
f.

The Heat Tape Incident

The Commission has determined that among the statutory rights protected by section
105(c) is the right to refuse to work in dangerous conditions and the refusal to comply with
orders which are violative of the Act or any related standard. Pasula, 2 FMSHRC at 2791.
However, Bane failed to provide any corroborating testimony or other evidence to support his
version of the incident. Notably, Bane did not question Fisher at the hearing about the event
despite having an opportunity to do so.15 Consequently, I am unable to find that Bane engaged in
protected activity here.
g.

Bane’s Anonymous Complaint to MSHA

On January 12, 2010, at 7:23 p.m., Bane filed an anonymous complaint with MSHA’s
Utah Field Office alleging that he was required to work in areas with high levels of radon. (Ex.
B–5, pp. 109–11) Reporting potential safety or health hazards to MSHA or an MSHA inspector
has consistently been found to constitute protected activity. See, e.g., Sec’y of Labor on behalf of
McKinsey v. Pretty Good Sand Co., Inc., 36 FMSHRC 1177, 1186 (May 2014) (“There is no
15

It appears that Bane was planning to discuss the electrical heat tape issue while
questioning Race Fisher at the hearing. (Tr.99:2–7) However, Counsel for Denison requested and
was granted permission to ask voir dire questions. The voir dire dealt with the unrelated issue of
an audiotape that Bane recorded. (Tr.99:19–21, 100:11–15) After this, Bane did not come back
to ask Race Fisher about the electrical heat tape incident despite having a clear opportunity to do
so.

39 FMSHRC Page 913

question the sending of a complaint to MSHA to discuss a safety concern is protected activity. In
fact, this is precisely the interaction between miner and MSHA that §105(c) was drafted to
protect.”); Sec’y of Labor on behalf of Bragg v. Maple Coal Co., 35 FMSHRC 70, 82 (Jan. 2013)
(ALJ) (“An anonymous complaint to MSHA about a health or safety violation is protected
activity.”); Chaparro, 32 FMSHRC at 210 (“Speaking with an MSHA inspector about conditions
at a facility where the complainant works is protected under the Act.”); Sec’y of Labor on behalf
of Nelson v. U.S. Steel Mining Co., Inc., 9 FMSHRC 346, 351 (Feb. 1987) (ALJ) (finding that a
miner telling MSHA inspectors about the failure of the company to properly rock dust the face of
the coal bed was protected activity). Accordingly, I conclude that Bane’s anonymous complaint
to MSHA on January 12, 2010, constituted protected activity.
2.

Medical Evaluation and Potential Transfer

Although the majority of section 105(c) cases focus on unsafe work refusals, health and
safety complaints to management, or health and safety complaints to MSHA,16 there is a narrow
line of case precedent involving section 105(c) protections for miners who develop health
problems. Section 105(c)(1) provides that: “No person shall discharge or in any manner
discriminate against […] [any miner] […] because [such miner] is the subject of medical
evaluations and potential transfer under a standard published pursuant to section 101 of this
title.” 30 U.S.C. § 815(c)(1) (emphasis added).
During Bane’s interview with Investigator Funkhouser, Bane twice stated that he
believed that the reason he was laid off from Denison Mines was fifty percent attributable to
health issues. (Ex. R–23, p. 6, lines 7–9 and p. 19, lines 21–24) At the hearing, Bane insisted that
he had a right to a medical evaluation and right to transfer to a different position at Denison,
citing an MSHA webpage titled “Miners’ Rights and Responsibilities[:] A Guide to Miners’
Rights and Responsibilities Under the Federal Mine Safety and Health Act of 1977.” (Tr.85:13–
15; Ex. B–12) Under the sub-heading “What Are My Rights?”, the webpage states that miners
have a right to:
A medical evaluation or to be considered for transfer to another job
location because of harmful physical agents and toxic substances.
(For example: a coal miner has the right to a chest x-ray and
physical examination for black lung disease [pneumoconiosis] and
potential transfer to a less dusty position if the miner has a positive
diagnosis.)
Miners’ Rights and Responsibilities A Guide to Miners’ Rights and Responsibilities Under the
Federal Mine Safety and Health Act of 1977, U.S. DEP’T OF LABOR,
http://arlweb.msha.gov/S&HINFO/minersrights/minersrights.asp (last visited Oct. 26, 2016).
The problem with the MSHA webpage is that it fails to include the phrase “under a
standard published pursuant to section 101 of this title.” 30 U.S.C. § 815(c)(1). This conditional
language serves as an important limitation on the types of medical conditions that trigger medical
16

“The vast majority of cases arising under Section 105(c) of the Mine Act concern
matters of safety.” Atkins v. Cyprus Mines Corp., 8 FMSHRC 279, 290 (Feb. 1986) (ALJ).

39 FMSHRC Page 914

evaluation and potential transfer (“ME&PT”) protection. Furthermore, the use of the phrase “For
example” on the MSHA webpage is misleading, as it suggests that the protection extends
generally and broadly to harmful physical agents and toxic substances. To date, it appears that
the ME&PT clause has only been successfully used in cases that have involved workers who
developed pneumoconiosis in an underground coal mine. See, e.g., Sec’y of Labor on behalf of
Bushnell v. Cannelton Indus., Inc., 10 FMSHRC 152 (Feb. 1988); Mullins v. Beth-Elkhorn Coal
Corp., 9 FMSHRC 891 (May 1987); Goff v. Youghiogheny & Ohio Coal Co., 7 FMSHRC 1776
(Nov. 1985). In all of the cases where ME&PT protections were found, either 30 CFR Part 90
(“Part 90”) or its predecessor, 30 U.S.C. §843(b), were cited. Part 90 grants coal miners who
work at underground coal mines and develop pneumoconiosis the right to wage protections after
being transferred to less dusty environments.17
An analysis of ME&PT case law shows how Part 90 is to be understood. First, Part 90 is
not to be interpreted expansively to include protections for non-coal miners. See Atkins, 8
FMSHRC at 291 (“But there was no indication in the decision that the Commission intended to
extend the doctrine any further than to encompass those situations where the Secretary
specifically addressed, by his rulemaking authority, the issues of medical evaluations and
transfers.”) (emphasis added); Janoski v. R&F Coal Co., 7 FMSHRC 402, 408 (Mar. 1985)
(ALJ) (“As correctly pointed out by the respondent, [Part 90] only [applies] to miners who are
employed at underground coal mines or at surface work areas of underground coal mines.”);
Clemens v. Anaconda Minerals Co., 5 FMSHRC 1434, 1437 (Aug. 1983) (ALJ) (“Since no
similar regulations (allowing transfer for medical reasons with no reduction of pay) have been
promulgated for non-coal mines […] I concur with Anaconda’s arguments and conclude that no
statutory right to medical evaluation, and resulting transfer with maintenance of pay, exists for
non-coal mines.”).
Second, Part 90 is not to be interpreted expansively to include protection for miners who
suffer from ailments other than pneumoconiosis. See Perando v. Mettiki Coal Corp., 10
FMSHRC 491, 496 (Apr. 1988) (finding that industrial bronchitis is not covered by Part 90);
Cullinan v. Peabody Twentymile Mining LLC, 36 FMSHRC 205, 210 n.3 (Jan. 2014) (ALJ)
(finding that asthma does not constitute protected activity under Part 90); Atkins, 8 FMSHRC at
291 (finding that medical evaluations or potential transfers do not apply to miners suffering from
high levels of mercury).
Third, Part 90 protection does not guarantee a dust-free transfer, but is instead triggered
only in areas with respirable dust levels of 1.0 mg/m3 or greater. See Perando, 10 FMSHRC at
17

30 C.F.R. § 90 states:
This part 90 establishes the option of miners who are employed at
coal mines and who have evidence of the development of
pneumoconiosis to work in an area of a mine where the average
concentration of respirable dust in the mine atmosphere during
each shift is continuously maintained at or below the applicable
standard as specified in § 90.100.

39 FMSHRC Page 915

496 (“Exposure to some amount of respirable dust is inherent in virtually all underground coal
mining.”).
Fourth, Part 90 is an example of the Secretary promulgating a regulation pursuant to
section 101(a)(7), but does not preclude the creation or existence of other similar mandates. See
id. at 495 (“To date, the Secretary has implemented this statutory mandate by providing under 30
C.F.R. Part 90[…].”) (emphasis added); Goff, 7 FMSHRC at 1777 (“The Part 90 standards,
promulgated pursuant to section 101(a)(7) of the Act, are clearly the kind of standards to which
that clause applies.”) (emphasis added); Clemens, 5 FMSHRC at 1437–38 (“However, such
mandatory health and safety regulations have only been promulgated for coal mines, under 30
C.F.R. 90[…] no similar rule pertaining to non-coal mines has been promulgated.”).
Given the metes and bounds of Part 90, I conclude that Part 90 cannot extend to cover
Bane, a uranium miner who suffers from a dust allergy. I recognize that the mere fact that a
scenario similar to Bane’s has never successfully supported such a claim in the past does not
preclude the possibility of a successful ME&PT claim for a non-coal miner suffering from
something other than pneumoconiosis in the future. However, I am not aware of, and Bane has
not cited to, any regulation or authority similar to Part 90 that supports the recognition of
ME&PT rights for non-coal miners or miners who suffer from medical conditions similar to his.
Simply put, the only authority Bane offers is the MSHA webpage that misinterprets section
105(c)(1).
Because there is no authority outside the MSHA webpage to support the contention that a
uranium miner who suffers from a dust allergy qualifies for protections under the ME&PT clause
of section 105(c)(1), there was no protected activity here.
B.

Bane’s Termination Constitutes Adverse Employment Action

The second prong of the Pasula-Robinette test for a prima facie case of discrimination
requires a showing that Denison took an adverse action against Bane that was motivated, at least
in part, by Bane’s protected activity. Drissen, 20 FMSHRC at 328; Robinette, 3 FMSHRC at
817–18; Pasula, 2 FMSHRC at 2799–800, rev'd on other grounds sub nom. Consolidation Coal
Co., 663 F.2d 1211 (3d. Cir. 1981). This second prong of the Pasula-Robinette test may be
further separated into two sub-questions: (1) whether there was an adverse action; and, if so, (2)
whether there was a motivational nexus, at least in part, between the adverse action and the
Complainant’s protected activity. This section will address the “adverse action” sub-question,
and the following section will address the “motivational nexus” sub-question.
The Commission has defined “adverse action” as:
“[A]n action of commission or omission by the operator subjecting
the affected miner to discipline or a detriment in his employment
relationship.” 601 F.3d at 428 (quoting Sec'y on behalf of Jenkins
v. Hecla-Day Mines Corp., 6 FMSHRC 1842, 1847–48 (Aug.
1984)). […] [T]he Commission has recognized that, while
“discrimination may manifest itself in subtle or indirect forms of
adverse action,” at the same time “an adverse action ‘does not

39 FMSHRC Page 916

mean any action which an employee does not like.”’ Hecla-Day
Mines Corp., 6 FMSHRC at 1848 n.2 (quoting Fucik v. United
States, 655 F.2d 1089, 1096 (Ct. Cl. 1981)). Consequently, where
the action alleged to be adverse against the miner is not selfevidently so -- such as a discharge or suspension would be -- the
Commission will closely examine the surrounding circumstances
to determine the nature of the action. Id. at 1848. “Determinations
as to whether an adverse action was taken must be made on a caseby-case basis.” Id. at 1848 n.2.
Sec’y of Labor on behalf of Pendley v. Highland Mining Co., 34 FMSHRC 1919, 1930 (Aug.
2012).
The Commission has found that a discharge, demotion, or termination is an adverse
employment action. See McKinsey, 36 FMSHRC at 1186 (citing 30 U.S.C. § 815(c)(1)); see also
Moses v. Whitley Dev. Corp., 4 FMSHRC 1475, 1478 (Aug. 1982), aff'd, 770 F.2d 168 (6th Cir.
1985). The plain language of section 105(c), which expressly lists “discharge,” does not address
whether a layoff is treated, for discrimination purposes, as an adverse employment action.
Section 105(c) case law, however, makes it clear that the layoff of a miner falls within the ambit
of adverse employment action. See, e.g., Sec’y of Labor on behalf of Ratliff v. Cobra Nat. Res.,
LLC, 35 FMSHRC 394, 397 (Feb. 2013) (“This is because the layoff itself, as a termination of
employment, must at that point be evaluated as a potentially wrongful adverse action.”); Sec’y of
Labor on behalf of Hyles v. All Am. Asphalt, 21 FMSHRC 119, 129 (Feb. 1999) (stating that four
miners suffered an adverse employment action when they were permanently laid off); Sec’y of
Labor on behalf of Harper v. Kingston Mining Inc., 37 FMSHRC 1577, 1589 (July 2015) (ALJ)
(“It is uncontested that Harper was laid off on April 10, 2015. Therefore, Harper’s claim that he
suffered an adverse employment action is not frivolous.”).
In the recorded conversation between Bane and Race Fisher on January 18, 2010, Race
Fisher stated to Bane, “What are we gonna do? We’ll get you laid off.” (Ex. R–15, p. 7) Race
Fisher then filled out a Personnel Action Form marking “layoff” as the reason for termination
and noting “Reduction in Force” in the comments section. (Ex. R–11, p. 3) Consistent with Race
Fisher’s statements and actions, Denison’s termination letter cited a “continuing decline in
commodity prices” and a “need to reduce its work force” as the reason that Bane’s “services with
the Company are no longer required and your employment with the Company will be terminated,
effective January 21, 2010.” (Ex. R–5) Given the above, I find that, at least for purposes of
establishing Bane’s prima facie case, Bane was laid off, and, thus, suffered an adverse
employment action.
C.

Bane was not Terminated Because he Engaged in Protected Activity

Having established the existence of both a protected activity and an adverse action, the
complainant must next show that the adverse action was motivated, at least in part, by the
protected activity. Drissen, 20 FMSHRC at 328; Robinette, 3 FMSHRC at 817–18; Pasula, 2
FMSHRC at 2799–800, rev'd on other grounds sub nom. Consolidation Coal Co., 663 F.2d 1211
(3d. Cir. 1981). The Commission has noted that “direct evidence of motivation [for termination]
is rarely encountered; more typically, the only available evidence is indirect.” Chacon, 3

39 FMSHRC Page 917

FMSHRC at 2510. Such indirect, circumstantial evidence may include: (1) coincidence in time
between the protected activity and the adverse action; (2) knowledge of the protected activity; (3)
hostility or animus toward the protected activity; and, (4) disparate treatment. Id. These four
“Chacon factors” are not the exclusive means of proving a mine operator’s motivation in taking
an adverse action against an employee. The Commission has stated that “inferences drawn by
judges are ‘permissible provided they are inherently reasonable and there is a logical and rational
connection between the evidentiary facts and the ultimate fact inferred.’” Colo. Lava, Inc., 24
FMSHRC at 354 (citing Mid-Continent Res., Inc., 6 FMSHRC 1132, 1138 (May 1984)).
1.

Coincidence in Time Between the Protected Activity and the Adverse Action

The Commission has stated that “[a]dverse action under circumstances of suspicious
timing taken against the employee who is [a] figure in protected activity casts doubt on the
legality of the employer’s motive […].” Chacon, 3 FMSHRC at 2511. The Commission has also
stated, “[W]e ‘appl[y] no hard and fast criteria in determining coincidence in time between
protected activity and subsequent adverse action when assessing an illegal motive. Surrounding
factors and circumstances may influence the effect to be given to such coincidence in time.”’
Hyles, 21 FMSHRC at 132 (quoting Hicks v. Cobra Mining, Inc., 13 FMSHRC 523, 531 (Apr.
1991)). Often, improper motivation is found “where the complainant proved that the operator
knew of the protected activities and that only a short period of time elapsed between the
protected activity and the discharge.” Sec’y of Labor on behalf of Baier v. Durango Gravel, 21
FMSHRC 953, 958 (Sept. 1999) (citing Sec’y of Labor on behalf of Knotts v. Tanglewood
Energy, Inc., 19 FMSHRC 833, 837 (May 1997)).
Improper motive has been found in cases with varying periods between the protected
activity and the adverse action, ranging from a few hours to a few months. See, e.g., McGill, 23
FMSHRC at 986–87 (finding that the ALJ was correct in inferring a discriminatory motive from
adverse action taken less than two hours after complainant’s safety complaints); Sec’y of Labor
on behalf of Houston v. Highland Mining Co., LLC, 35 FMSHRC 1081, 1093 (Apr. 2013) (ALJ)
(finding that a five-day gap between the adverse action and protected activity constituted
circumstantial evidence of a nexus); Baier, 21 FMSHRC at 961 (finding that two weeks between
complainant’s discussion with MSHA inspector and discharge was sufficiently coincidental in
time to support a finding of discriminatory motive); see also Sec’y of Labor on behalf of
Williamson v. Cam Mining, LLC, 31 FMSHRC 1085, 1090 (Oct. 2009) (finding that three weeks
between the protected activity and adverse action was sufficient to find discriminatory motive);
Pero v. Cyprus Plateau Mining Corp., 22 FMSHRC 1361, 1365 (Dec. 2000) (Commission found
that an adverse employment action four months after a protected activity constituted close
temporal proximity where the operator had knowledge of the protected activity); Hyles, 21
FMSHRC at 120–21, 132 (finding temporal proximity despite 16-month gap between miners'
contact with MSHA and the failure to recall miners from layoff where only a month had passed
from MSHA's issuance of penalty as a result of the miners' notification of the violations and
given evidence of intervening acts of hostility, animus, and disparate treatment).
However, where there is a long gap between the protected activity and adverse action,
judges have often found no causal connection. See, e.g., Lee v. Genesis, Inc., 32 FMSHRC 1392,
1399 (Sept. 2010) (ALJ) (finding no improper motive for seven-month gap even though
employer’s knowledge of protected activity was established); Sec’y of Labor on behalf of

39 FMSHRC Page 918

Beckman v. Mettiki Coal (WV), LLC, 33 FMSHRC 258, 278 (Jan. 2010) (ALJ) (finding no
improper motive for gaps of 17 months and six months where there was no evidence of any
material intervening hostility); Dowlin v. W. Energy Co., 28 FMSHRC 23, 30 (Jan. 2006) (ALJ)
(finding no improper motive for 19 month gap even though employer had knowledge of
protected activity); Haro v. Magma Copper Co., 4 FMSHRC 1948, 1954 (Nov. 1982) (ALJ)
(finding no improper motive for 31 month gap even though employer had knowledge of
protected activity).
During Bane’s interview with Investigator Funkhouser, Bane twice stated that he
believed that the reason he was laid off from Denison Mines was fifty percent attributable to his
“constant complaining about […] unsafe conditions and refusal to do certain unsafe acts.” (Ex.
R–23, p. 6, lines 7–9 and p. 19, lines 21–24) Bane stated at the hearing that “once a guy starts
complaining over and over and over again, the company gets tired of it […].” (Tr.43:23–25)
Although Bane admitted that he was unable to point to any specific evidence that Denison
deemed him to be a problem, he contended that his constant complaining established a pattern of
him being perceived as a troublemaker. (Tr.44:4, 51:11–17) In Bane’s words, the complaints
“finally broke the camel’s back.” (Tr.137:1–2)
In Turner, the Commission held that this “last straw” theory of discrimination (i.e., a
series of complaints followed by a “last straw” event resulting in termination) is permissible as a
means of connecting various protected activities. 33 FMSHRC at 1071; see also, Hyles, 21
FMSHRC at 132 (“These penalties provide the proverbial ‘straw that broke the camel’s back
[…].’”); Sec’y of Labor on behalf of Carter v. Kino Aggregates, Inc., 34 FMSHRC 417, 428
(Feb. 2012) (ALJ) (“The MSHA inspection on December 22, 2009 […] was the ‘straw that broke
the camel’s back,’ Mr. Carter having lodged multiple complaints to Mr. Plant over a variety of
safety issues over his two-and-one-half-year employment by Kino Aggregates.”). The
Commission in Turner stated:
Turner made a string of complaints in the months preceding his
termination […] Considering the evidence as a whole, a judge
could reasonably conclude that there is a coincidence in time
between Turner’s safety complaints and his termination. Given
Turner’s history of safety complaints, his most recent complaints
in the days immediately preceding his termination could have been
the last straw for the operator. Thus, the close proximity in time
between Turner’s latest complaints and his termination could
support an inference that National Cement may have been
improperly motivated by Turner’s complaints when it fired him,
and the judge therefore should have considered the proximity in
time and whether it indicated any improper motivation.
Turner, 33 FMSHRC at 1070–71 (emphasis added).
With Turner as guidance for how to link Bane’s history of safety complaints to the most
recent complaint before termination, I will consider whether Bane’s protected activities, either
alone or together, were sufficient to establish a causal connection with the adverse action in the
analysis that follows below.

39 FMSHRC Page 919

2.

Knowledge of the Protected Activity

The Commission has held that “an operator’s knowledge of the miner’s protected activity
is probably the single most important aspect of a circumstantial case.” Baier, 21 FMSHRC at
957 (citing Chacon, 3 FMSHRC at 2510). Whether the operator had knowledge of the protected
activity may be “proved by circumstantial evidence and reasonable inferences.” Id. The
Commission has also held that “discrimination based upon a suspicion or belief that a miner has
engaged in protected activity, even though, in fact, he has not, is proscribed by section
105(c)(1).” Moses, 4 FMSHRC at 1480. Additionally, the Commission has held that “a
supervisor’s knowledge of the protected activity may be imputed to the operator where
knowledgeable supervisors are consulted regarding the miner’s employment.” Sec’y of Labor on
behalf of Pappas v. Calportland Co., 38 FMSHRC 137, 146 (Feb. 2016); see also Turner, 33
FMSHRC at 1067–68 (imputing knowledge and animus of miner’s direct supervisors to official
making disciplinary decision); Metric Constructors, Inc., 6 FMSHRC 226, 230 n.4 (Feb. 1984)
(stating that “[a]n operator may not escape responsibility by pleading ignorance due to the
division of company personnel functions.”).
At the outset, Denison denies that management had any knowledge of any of Bane’s
“complaints that were made to MSHA or any internal complaints that Mr. Bane may have made
with regard to conditions of either safety or health at the mine.” (Tr.14:18–21) As stated above, I
am aware of the time gap between Bane’s protected activities and his bringing of the
discrimination case. While it is true that memories fade and details blur, I do not find Denison’s
blanket statement denying knowledge to be persuasive. As such, I will analyze each of Bane’s
protected activities on a case-by-case basis in order to determine whether Denison management
had knowledge of Bane’s protected activities.
3.

Hostility or Animus

The Commission has held that “[h]ostility towards protected activity – sometimes
referred to as ‘animus’ – is another circumstantial factor pointing to discriminatory motivation.
The more the animus is specifically directed toward the alleged discriminatee’s protected
activity, the more probative weight it carrie[s].” Chacon, 3 FMSHRC at 2511. Animus can take
the form of action or inaction. Turner, 33 FMSHRC at 1069 (Commission noted possibility of
animus where operator was not responsive to the miner’s safety concerns).
4.

Disparate Treatment

Disparate or inconsistent treatment is another, indirect indicium of discrimination.
“Typical forms of disparate treatment are encountered where employees guilty of the same, or
more serious, offenses than the alleged discriminatee escape the disciplinary fate which befalls
the latter.” Chacon, 3 FMSHRC at 2512. It has been recognized that “precise equivalence in
culpability between employees” is not required in analyzing a claim of disparate treatment under
traditional employment discrimination law. Pero, 22 FMSHRC at 1361, 1368 (citing McDonald
v. Santa Fe Trail Transp. Co., 427 U.S. 273, 283 n.11 (1976)). Rather, the complainant must
simply show that the employees were engaged in misconduct of “comparable seriousness.” Id. at
1368.

39 FMSHRC Page 920

Although disparate treatment is often asserted by a complainant to show that a mine
operator’s justification for termination is pretextual, here, Bane suggests that he was treated
disparately by not being transferred in the same fashion as a co-worker who suffered from a knee
injury. On direct examination, Bane questioned Race Fisher why he was not transferred to
another work area while another miner, Trent Davis, was granted a temporary transfer to the
Egnar Office until his knee injury healed. (Tr.87:11–15) Fisher responded that miners who
sustained on-the-job injuries were placed on light duty; however, if the miner sustained off-thejob injuries, they probably would not be allowed to come back to work absent a full doctor’s
release. (Tr.88:5–10) Although identical circumstances are not necessary to show disparate
treatment, I find Bane’s and Davis’ situations to be sufficiently distinguishable.
First, Bane did not address whether Denison had a policy of allowing permanent
transfers, let alone permanent transfers removed from dusty conditions. Indeed, it is undisputed
that Denison temporarily transferred Bane out of the mine after PA-C Freestone’s first doctor’s
note. While the first doctor’s note read, “[Patient] needs to stay out of the mine for the next week
or two,” the second doctor’s note read, “[p]lease excuse Matthew from work that involves dust,
mine shafts, bore holes, etc.” (Ex. R–6) (emphasis added) Thus, without the same short-term,
temporary language (e.g., “for the next week or two”), PA-C Freestone’s second doctor’s note
was tantamount to a total, permanent prohibition of Bane engaging in work involving “dust,
mine shafts, bore holes, etc.” (Ex. R–6) Such a prohibition would require Denison to
permanently transfer Bane —something beyond the scope of what was contemplated in Davis’
case.
Second, although Bane contends that management incorrectly categorized his condition
as a non-occupational illness (“NOI”), he did not provide any evidence that management knew
or suspected otherwise at the time. The record indicates that during Bane’s employment, he was
only listed as sick with an NOI on the following days: December 17, 2009, December 20, 2009,
December 21, 2009, December 22, 2009, December 23, 2009, and December 24, 2009. (Ex. R–9,
p. 38) However, the record shows that Bane first went in for treatment with PA-C Freestone a
week later on Dec 31, 2009. (Ex. R–6) Bane’s personal notes state, “I started to miss work
during Dec 09. PAC Freestone ordered numerous tests but wasn’t able to come up with a firm
diagnosis for my condition.” (Ex. B–18 p. 25) (emphasis added)
At the hearing, Bane surmised that the reason his work sheet listed his days off as NOI
was because “the company was trying to separate themselves from me and the dust issue because
at that time, Mr. PAC Freestone had no idea what it was.” (Tr.182:4–6) However, although Bane
points a finger at Denison and management, it appears that Sagrillo, arguably Bane’s closest ally
at Denison, was the individual actually responsible for either filling out or, at the very least,
certifying the biweekly time report sheet that listed Bane as having an NOI. (Ex. R–9, p. 38)
Based on his close interaction and intimate knowledge of Bane’s health complaints and concerns,
had Sagrillo believed that Bane’s sickness was in fact an occupational illness, it seems
reasonable that he would have indicated that on the time sheet.
Because Bane has failed to provide evidence that he was treated differently than other
employees in a similar situation, I cannot find that Bane was the recipient of disparate treatment.
Since I have already addressed the issue of disparate treatment here, I will not mention it in great
detail in the analysis that follows.

39 FMSHRC Page 921

5.

Denison’s Pattern of Firing “Troublemakers”

Bane contends that Denison engaged in a pattern of firing miners who made health or
safety complaints. In his prehearing statement, Bane states that every employee at the La Sal
Incline was called in for a safety meeting in March and instructed not to call MSHA. (Bane
Prehearing Br. 6) After miners were laid off in March and April, Bane states that “[t]he message
was clear[:] speak up and you would be laid off.” Id. At the hearing, Bane stated that when the
mine was first opened, a group of miners complained to MSHA and were subsequently laid off.
(Tr.172:6–8) Kennedy also testified at the hearing that he believed safety complaints by miners
played a significant role in the termination decisions at Denison. (Tr.54:13–15) Additionally,
Bane alleged at the hearing that Race Fisher told him that the seven layoffs in April 2009 were
done “to get rid of the trouble makers.” (Tr.174:3–6; Ex. R–23, p. 8, line 20) In his post-hearing
brief, Bane wrote, “Denisons [sic] had used lay offs [sic] to handle past trouble with miners who
complained about working conditions to MSHA.” (Bane Post-Hearing Br. 1)
While it is true that six miners were laid off on April 24, 2009,18 only a few days after an
MSHA inspection, (Ex. R–8; Ex. B–5, p. 53), this coincidence in time alone does not indicate
causation. Without further information, there is no way to know or infer that the individuals who
were laid off were the same miners who made safety complaints to MSHA or that Denison had
reason to be suspicious of these particular individuals. The only corroborating support for Bane’s
contention that Denison engaged in a pattern of impermissible layoffs was Kennedy’s testimony
that he believed his own layoff was due to his complaining to Jim Fisher. (Tr.44:10–14)
However, when questioned, Kennedy acknowledged that he could not point to any evidence
beyond his own belief that Denison had terminated Bane because of his safety complaints.
(Tr.55:6–15) Likewise, there is nothing in the record to corroborate Bane’s claim that Denison’s
prohibition on calling MSHA was presented at a “company[-]wide meeting.” (Bane Post-Hearing
Br. 1)
Contrary to Bane’s allegations, Race Fisher denied ever making a statement or any
related statement to Bane that the April layoffs were to “get rid of the trouble makers.”
(Tr.174:20–25) Irrespective of Race Fisher’s denial, Bane’s accusation raises doubts. A manager
who explicitly tells an employee that other employees were fired because they were
“troublemakers” would be temerarious and unwise. Nothing in the record or my in-court
observations suggests that Race Fisher is either of those things.
6.

Analysis of Bane’s Protected Activities
a.

Supervisor Hoffman’s Dangerous Actions

Bane’s complaint to management that Hoffman was abusing painkillers and making the
workplace unsafe took place approximately 14 months prior to his being laid off. It can be
inferred from the record, notably Bane’s time sheets, that management was aware of the
problems since Bane was moved to another work location. However, because Denison complied
with Bane’s safety concerns by moving him to work in a safer environment with Sagrillo, I am
18

Seven miners were laid off in April 2009. One miner was laid off on April 9, 2009,
while the other six were laid off on April 24, 2009. (Ex. R–8)

39 FMSHRC Page 922

unable to find hostility or animus here. Additionally, Bane did not assert any disparate treatment
in this instance.
Without evidence of intervening hostility, animus, or disparate treatment, I cannot infer
the existence of a nexus between this protected activity and Bane’s layoff 14 months later.
b.

Radon and Dust Exposure in the Skip

Bane complained to MacKinnon about the dusty conditions in the skip in his March 2009
safety interview, approximately ten months prior to Bane’s termination.
In his affidavit, MacKinnon did not deny Bane’s allegations that he complained about the
dusty conditions in the skip during the health and safety interview. While MacKinnon’s personal
knowledge of Bane’s protected activity is not disputed, it is unclear whether either Jim or Race
Fisher were aware of Bane’s complaint. Although it is reasonable to infer that management was
informed to some degree of the complaints gleaned from the March 2009 safety and health
interviews, the record does not indicate or imply whether management was told which miners
actually provided safety and health complaints that would constitute protected activity.
Additionally, MacKinnon’s personal knowledge cannot be imputed to upper-management since
there is no sign that he was consulted or in any part influenced the decision to terminate Bane.
See Colo. Lava, 24 FMSHRC at 359 (Commissioner Jordan, concurring) (discussing the “cat’s
paw” theory of a supervisor’s imputed prejudice).
Although Bane alleged that Race Fisher told him that the seven layoffs in April 2009
were done “to get rid of the trouble makers,” (Tr.174:3–6; Ex. R–23, p. 8, line 20), Fisher denied
ever making any such statement to Bane. (Tr.174:20–25) I do not find Bane’s recollection
credible.
The circumstantial evidence of Denison management’s knowledge and any animus
arising from Bane’s protected activity are too tenuous to infer a nexus between this protected
activity and Bane’s layoff ten months later.
c.

Bane’s Respirator was not Fitted Properly

According to Bane, Lee said that he had informed Mine Foreman Fisher that Bane
“hadn’t been fit tested [for a respirator] for approximately a year […].” (Ex. R–23, p. 9, lines 4–
6) However, Fisher testified that he had no personal knowledge that Bane was fitted for a
respirator by Lee on May 4, 2009. (Tr.70:20) Given the seeming importance of this safety
violation (i.e., failing to fit Bane with a respirator when he was first hired), it is not unreasonable
to conclude that Lee likely shared this procedural error with Race Fisher consistent with Bane’s
testimony. For this reason, and for the purposes of establishing Bane’s prima facie case, I find
that Race Fisher likely had personal knowledge of Denison’s failure to properly fit Bane for his
first nine months as well as his subsequent protected activity.
Regarding animus, the Commission has noted that inaction may constitute animus. In
Turner, the complainant had made various safety complaints that were ignored. Turner, 33
FMSHRC at 1083. The Commission remanded the case, noting the importance for the judge to

39 FMSHRC Page 923

address “whether [the supervisor’s] characterization of Turner as ‘difficult’ may have, at least in
part, represented animus for his safety complaints.”19 Turner, 33 FMSHRC at 1070.
Here, even given the six-week delay between Bane’s first report to MacKinnon that his
respirator did not fit and the ultimate fitting of the respirator by Lee, I am unable to find
convincing indicia of hostility. This inaction to furnish Bane with a properly fitted respirator,
unlike those contemplated in Turner above, does not necessarily implicate ill-will, hostility, or
animus. Essentially, the delay was caused by MacKinnon’s failing to act after Bane complained
that his respirator was not working. This appears to be a consequence of procedural sloppiness
rather than animus. It is reasonable to suspect that MacKinnon did not fully appreciate the
severity of the problem at the time of Bane’s complaint during the March 2009 safety and health
interview for two reasons: (1) Bane himself did not realize the seriousness of the situation; and,
(2) MacKinnon was not put on alert because Bane’s Certificate of Training form incorrectly
stated that Bane was trained in “Self-Rescue & Respiratory Devices.” (Ex. B–3) In fact, the
record shows that once Denison was actually aware of the gravity of the problem, it acted
immediately to remedy the error. (Ex. R–23, p. 9, lines 1–2)
Even assuming that Race Fisher knew of Bane’s protected activity here, I find that the
length in time between the protected activity and adverse action —ten months for the initial
complaint and eight months for the subsequent fitting —is too long to infer an improper motive
absent a more concrete showing of hostility, animus, or disparate treatment.
d.

Red-Tagging the Crane

Bane first used the crane and noted safety issues in June or July of 2009. However, he
estimates that he waited until September 2009 to red-tag the crane. Therefore, the protected
activities took place between four and seven months before Bane was terminated. Bane does not
allege any disparate treatment or incidents of hostility related to his crane-related protected
activities.
Regarding management’s knowledge of the protected activities, Bane asserts that Race
Fisher was aware of the problems with the crane before, when, and after Bane red-tagged it.
However, when questioned about it at the hearing, Race Fisher testified that he did not recall
Bane ever telling him that there were safety problems with the crane. (Tr.94:23) Fisher admitted
knowing that the crane was red-tagged, (Tr.96:23–24), but denied ever knowing Bane’s role in
red-tagging the crane. (Tr.95:1–3) I recognize that Race Fisher is not a disinterested witness.
And despite the possibility that he testified to protect his employer, I also note that six years
passed between the hearing and the incident in question. Memories do honestly fade and details
blur. What might have seemed like a critical exchange for a miner might have been only one of
many issues on the mind of the foreman. For these reasons, I find Race Fisher’s testimony on
19

At the hearing, Turner’s supervisor testified that Turner “doesn’t listen. He’s very hard
to communicate with and he takes a lot of things personal [sic] that shouldn’t be personal.”
Turner v. Nat’l Cement Co. of Cal., 31 FMSHRC 1179, 1185 (Sept. 2009) (ALJ). Additionally,
Turner’s supervisor stated that Turner “didn’t follow instructions […]. The few other people in
the shop expressed the concern that they would not work with him. They didn’t like working
with him.” Id.

39 FMSHRC Page 924

this point believable, at least insofar as he was unable to recall knowing about the crane’s
problems or who specifically red-tagged it.
The question remains, however, whether management knew or suspected that Bane had
made complaints or red-tagged the crane at the time that he was terminated. Despite Bane’s
claims that multiple people knew about Bane’s safety complaints regarding the crane and his role
in red-tagging it (e.g., Lee, Sagrillo, and Palmer), Bane did not call anyone to verify his version
of the events. Bane also told Investigator Funkhouser that he did not have any documented
evidence of any of the crane’s alleged defects or that he had complained to anybody. (Ex. R–23,
p. 12, lines 3–4) Additionally, I am cautious to rely exclusively on Bane’s testimony due to an
inconsistency with Bane’s rendition of the incident. During his interview with Inspector
Funkhouser, Bane stated that, to his knowledge, the crane was never operated after he completed
the blind pick. (Ex. R–23, p. 13, lines 1–4) However, at the hearing, Bane recalled that he and
Sagrillo used the crane on multiple occasions after the blind pick. (Tr.159:16–17, 160:3–6) In the
absence of evidence corroborating Bane’s rendition of the incident in question, and given the
inconsistencies in his own statements, I find that Bane’s testimony alone is insufficient to
establish that management was aware of his protected activities.
Consequently, given the totality of the circumstances and lack of credible evidence, I am
unable to find a nexus between the crane-related protected activities and Bane’s termination.
e.

Bane’s Anonymous Complaint to MSHA

The decision to lay Bane off was made on January 18, 2010, six days after the protected
activity. (Ex. R–11) In response to questioning from the bench, Bane stated that the only
evidence he could present on this point was the coincidence in time between his anonymous
complaint to MSHA and the layoff. (Tr.29:14–24) While a short period between a protected
activity and subsequent adverse action can suggest an improper motive, I cannot conclude that
Denison was motivated by animus toward Bane in response to this protected activity.
First, there is no evidence of knowledge. As stated above, “an operator’s knowledge of
the miner’s protected activity is probably the single most important aspect of a circumstantial
case.” Baier, 21 FMSHRC at 957 (quoting Chacon, 3 FMSHRC at 2510). Bane admitted that he
did not tell anybody at work that he filed the anonymous complaint. (Ex. R–23, p. 16, line 42 and
p. 17, line 1; Tr.140:25–141:2) Both Jim and Race Fisher testified that they were not aware of
Bane having ever contacted MSHA. (Tr.94:17–95:3, 178:3–5) Additionally, there is no evidence
from which to impute knowledge. Bane was asked by Denison’s counsel whether anyone from
management “ever approached you or accused you of contacting MSHA at any point in time?”
(Tr.150:6–8) Bane responded, “Albert Sagrillo had a conversation with me about it, and he was
my manager, so […]. But I don’t believe it went any farther than him.” (Tr.150:12–19)
Even without actual or imputed knowledge, “discrimination based upon a suspicion or
belief that a miner has engaged in protected activity, even though, in fact, he has not, is
proscribed by section 105(c)(1).” Moses, 4 FMSHRC at 1480. Here, however, it is unlikely that
Denison management would have been suspicious of Bane. Bane could not recall ever
expressing any health or safety concerns at the weekly safety meetings. (Tr.156:23–157:16; Ex.
R–23, p. 19, lines 1–4) Also, both Jim and Race Fisher testified that they believed at the time that

39 FMSHRC Page 925

Bane had never raised any safety concerns. (Tr.94:17–95:3, 178:3–5) David Turk also testified
that he had never heard any reports of Bane being a “troublemaker of any sort.” (Tr.124:13–18)
Furthermore, in accordance with his doctor’s note, in the weeks leading up to his layoff, Bane
was physically removed from working in the underground area ultimately investigated by
MSHA. (Ex. R–23, p. 16, lines 1–15) Because Bane was working on the surface and away from
the mine shafts, management would have less reason to suspect that he was the one who made
the complaint. See, e.g., Jim Causley Pontiac, Div. of Jim Causley Inc. v. NLRB, 620 F.2d 122
(6th Cir. 1980) (where the discharged employee was one of only three people working at the
specific area cited in a MiOSHA complaint, and was the only employee who had complained to
management about the specific issue cited to the inspector). It is also unlikely that Denison
eavesdropped on Bane’s call to MSHA. Bane reported to Investigator Funkhouser that he made
the anonymous phone call to MSHA from a Shell gas station in Moab, Utah. (Ex. R–23, p. 16,
lines 33–34)
Most notably, Denison had no reason to suspect that Bane was responsible for
anonymously contacting MSHA because the decision by Denison management to terminate Bane
was finalized before MSHA began their on-site investigation. The MSHA inspectors responding
to Bane’s anonymous MSHA complaint conducted their inspection/investigation from January
19, 2010, until January 21, 2010. (Ex. B–5, p. 109) However, as shown on Bane’s personnel
action form, the decision to lay Bane off was finalized and approved by Race Fisher, Jim Fisher,
and Denison Vice President of Mining Philip G. Buck on January 18, 2010. (Ex. R–11) Given
the temporal propinquity, had this sequence of events been switched —with the MSHA on-site
investigation immediately preceding the layoff decision —it would have raised a red flag.
However, because the layoff decision preceded the MSHA on-site investigation, I cannot
conclude that Denison knew or even suspected that Bane was responsible for the MSHA
complaint.
Second, there is no credible evidence of animus. When asked by Investigator Funkhouser
whether anybody from management ever approached or accused him of contacting MSHA at any
point in time, Bane responded in the negative. (Ex. R–23, p. 20, lines 3–6) Bane reiterated this
position at the hearing. (Tr.152:4) The only suggestion in the record of animus directed at Bane
was Topaz shift boss Jerry Goode’s alleged threat at a weekly safety meeting in January 2010. At
some point shortly after his anonymous complaint to MSHA, Bane alleges that Goode grabbed
him by the front of the coveralls and asked Bane, “what [Bane] was going to do now […].” (Ex.
R–23, p. 18, lines 17–21) Bane alleges that he defended himself by opening his hunting knife
between Goode’s legs. Id. Bane interpreted Goode’s action as Denison’s “attempt to intimidate
me.” (Tr.166:14–15) Despite Bane’s multiple statements throughout the record that “the whole
crew” witnessed the incident, he failed to provide a corroborating witness. Additionally, the fact
that Bane changed his story with each telling undercuts the weight of this evidence. In one
version, Race Fisher and the whole crew witnessed the altercation directly. (Bane Prehearing Br.
5) In another, mechanic Tim Howe viewed it directly, but the rest of the crew only viewed it
indirectly. (Ex. R–23, p. 18, lines 21–23; Ex. B–18, p. 27) When asked about the incident at the
hearing, Race Fisher testified that he had not known about the Goode incident until a few weeks
prior to the hearing after receiving Bane’s prehearing statement. (Tr.180:6–7)
Even if the event in question did happen as Bane alleges, Goode only stated, “what are
you going to do now?” when he grabbed Bane. On their face, the words are too ambiguous to

39 FMSHRC Page 926

explain why Goode assaulted Bane. Given the proximity in time between Bane’s anonymous
MSHA complaint and Goode’s alleged action, this language could reasonably be seen as a threat
or retaliation from management if Denison had known about Bane’s anonymous MSHA
complaint. However, as stated above, it is unlikely that Denison was aware or even suspicious
that Bane had engaged in protected activity in January 2010. Without Denison’s knowledge or
suspicion that Bane engaged in the protected activity, I cannot infer that Goode’s alleged conduct
was intended to send a message from Denison management.
The Commission has stated that “inferences drawn by judges are ‘permissible provided
they are inherently reasonable and there is a logical and rational connection between the
evidentiary facts and the ultimate fact inferred.’” Colo. Lava, Inc., 24 FMSHRC at 354 (citing
Mid-Continent Res. Inc., 6 FMSHRC 1132, 1138 (May 1984)) (emphasis added). Based on the
limited evidence Bane provided, and given the unique facts of this case, I cannot find the six-day
gap between Bane’s protected activity and management’s adverse action, by itself, to be
sufficient evidence of management’s improper motive. Bane argues that his MSHA complaint
was the final straw. Although the “straw that broke the camel’s back” argument in a series of
safety complaints was found to be acceptable in Turner, the facts here are distinguishable. I
cannot conclude that Bane’s anonymous call to MSHA resulted in or motivated his termination.
Notably and critically, the “final straw” in Turner was a safety complaint to management a mere
four days before his discharge. Here, the last protected activity was done without management’s
knowledge.
Because Bane’s earlier protected activities rely on his last protected activity, and because
his anonymous MSHA complaint fails to sufficiently establish that the adverse action he
complained of was motivated, at least in part, by his protected activity, I conclude that Bane has
not established a prima facie case of discrimination.
VI. RESPONDENT’S REBUTTAL OF COMPLAINANT’S PRIMA FACIE CASE
Once the complainant has established a prima facie case, the operator may rebut it by
showing that no protected activity occurred or the adverse action was not motivated by protected
activity. See Robinette, 3 FMSHRC at 818 n.20. While I have already found that Bane failed to
provide sufficient evidence to meet his prima facie burden, I will nevertheless address Denison’s
rebuttal.
A.

Denison Unable to Rebut Occurrence of Protected Activity

In its post-hearing brief, Denison stated that “[w]hile Denison does not admit these
[events] occurred, it is simply not in a position to now dispute Bane’s assertions, and has thereby
been prejudiced by Bane’s inordinate delay.” (Resp’t Post-Hearing Br. 10) As discussed above,
Bane engaged in five instances of protected activity.
B.

Denison’s Decision to Lay Off Bane was not Motivated by his Protected Activity
1.

Bane’s Layoff was Adverse Action

Denison argues that Bane initiated the termination discussion when he “spoke with
managers Jim Fisher and Race Fisher at Denison’s mine” and allegedly “[told] both of them that

39 FMSHRC Page 927

he was quitting his employment with Denison.” (Resp’t Post-Hearing Br. 2) Denison contends
that it conferred a benefit to him in the form of unemployment compensation and continuation of
health insurance benefits under COBRA by laying him off. Id. at 2, 8–9. It further argues that
leaving Bane in a better position than he would have been in had he quit “is not adverse action. It
is certainly not discriminatory in violation of Section 105(c) […] it demonstrates no animus
against Bane, but rather shows a willingness to benefit him.” Id. at 8. Respondent's contention
necessarily rests upon the credibility of witnesses who appeared at the hearing and the weight I
give their testimony.
In Secretary of Labor on behalf of Carter v. Kino Aggregates, Inc., a similar argument
was made by the respondent. 34 FMSHRC at 417. In Carter, the respondent contended, inter
alia, that “no discrimination claim may be made because no adverse action had actually ever
occurred. The Complainant voluntarily withdrew from employment […] and was never, in fact,
fired by [the company].” Id. at 428. In Carter, the complainant walked off the worksite after
being told to leave by the owner of the mine for assisting an MSHA inspector. Id. at 421. After
receiving no callback from the company, the complainant concluded that he had been terminated.
Id. Here, unlike in Carter, Denison management discussed the layoff with Bane, (Ex. R–15),
filed a Personnel Action Form terminating Bane via layoff, (Ex. R–11, p. 3), and furnished Bane
with an official termination letter. (Ex. R–5) These actions leave no ambiguity that Bane was
being laid off. As discussed above, the Commission has consistently found that a layoff is an
adverse action. See, e.g., Ratliff, 35 FMSHRC at 397; Hyles, 21 FMSHRC at 129; Harper, 37
FMSHRC at 1589. Accordingly, I find that Bane’s layoff by Denison constituted adverse action.
2.

No Connection Between the Adverse Action and Bane’s Protected Activity

In assessing an operator’s reasons for discharge, “[t]he inquiry turns on what the operator
actually believed at the time, not what the Commission later reasons the operator could have
relied upon in making its disciplinary decision.” Pendley v. FMSHRC, 601 F.3d 417, 426 (6th
Cir. 2010) (emphasis in original) (citing Pasula, 2 FMSHRC at 2800). Denison contends that it
laid off Bane in accordance with statements he made to Race Fisher intimating his intention to
quit. Therefore, the critical issues in evaluating Denison’s argument are as follows: (1) whether
Bane communicated an intention to quit or resign to Denison; and, (2) whether that
communication was the sole motivating factor for his layoff. For the reasons that follow, I find
that Bane communicated his intent to leave Denison to Race Fisher on January 18, 2010, and that
the communication was the sole motivating factor in his layoff.
a.

Bane Communicated his Intent to Leave Denison to Race Fisher
(1)

The First Conversation (January 18, 2010)

There is no dispute that two conversations took place on January 18, 2010, between Bane
and Race Fisher. (Ex. B–18A; Ex. B–19; Ex. R–15; Ex. R–17) Although Bane surreptitiously
recorded the second conversation with Race Fisher on January 18, 2010, it appears that no audio
recording of the first conversation was made. The parties’ recollections of what was said during
the first conversation largely conflict. I realize that the parties are not disinterested, and I am
fully aware of the nearly six years between the events in question and the hearing.

39 FMSHRC Page 928

At the hearing, when asked about the events surrounding the first conversation, Race
Fisher stated:
Matt had came in [sic] in the morning and said he was going to
have to quit. He just couldn’t work at the mines anymore. He was
tired of being sick, and we talked about the issues a little bit, and I
knew we were going to be cutting back. We were overstaffed a
little bit. So I told him that, why don’t [sic] he give me a chance to
see if we could get him laid off. That way, he could draw some
unemployment, give him some options on the insurance, stay on
the COBRA plan and stuff. And he left, went back over to the
electric shop. I talked to Mr. Marsing, and he called whoever he
had to call with Human Resources, I’m sure, and said, “Yeah, we
could do that.”
(Tr.109:10–22) On recross examination, Race Fisher reiterated his version of the
events:
Matt came into my office that morning, said he was going to have
to quit because of his health issues, that the doctor was not going to
let him work around a mine or anywhere that was dusty, smoke
[sic]. Talked a little bit about the places in the mines that were
dust-free, smoke-free, and there really isn’t. I mentioned to him
that rather than quit that I knew we were going to have some
reductions later coming up in a week or two, that we could get him
on that list. But I would have to check with upper management and
see if that was a possibility. And he left. And I checked with upper
management, and they said, “Yeah, it was about numbers, not
individuals.”
(Tr.176:4–16)
Bane’s recollection of what was said during the first conversation on January 18, 2010,
was dramatically different. Bane denied ever telling Race Fisher that he was quitting. (Tr.123:24,
162:4–6, 195:17–20) Likewise, Bane wrote in his personal notes, “The following Monday, I
went to Race Fisher and asked what they were going to do about the situations [sic], transfer me
or what. He stated that the company was going to lay off several employees, and he would put
me on the layoff list.” (Ex. B–18, p. 25) Bane’s personal notes ended with the statement “[t]his is
true and correct as far as my memory serves me,” dated November 4, 2011, and signed by Bane.
Id. at 30. It is clear that Bane’s personal notes were prepared in anticipation of litigation, and I
have factored this into my weighing of the evidence.
Here, the parties’ recollections of what was said during that first conversation on January
18, 2010, are in direct contradiction. Unlike the conversation that took place later in the day, the
first conversation was not recorded and without witnesses. Ultimately, I will need to make a
credibility determination. In order to better assess what was said in the conversation between

39 FMSHRC Page 929

Bane and Race Fisher, I will analyze the events and representations that were made prior and
subsequent to January 18, 2010.
(2)

PA-C Freestone’s Notes

On January 13, 2010, a week prior to meeting with Race Fisher, Bane went to the San
Juan Clinic for a follow-up checkup with PA-C Blen Freestone. In his notes, PA-C Freestone
wrote the following:
On our last visit, which took place approximately a week to ten
days ago, [Bane] was instructed to stay out of the mines. He
thought he could work it so that he could do basically office work
and not have to go into the mines. He was given a medical order
for this. He comes in today reporting that he is much better. He
states that everything has cleared up except for the ringing in his
ears, and a little bit of sinus pressure, but otherwise he feels much
better. On my inquiry as to whether he will be able to continue this
at his existing place of employment, he stated that he has already
made arrangements to work elsewhere, and will be working as an
electrician in the oil fields beginning the first of next week [...].
(Ex. R–4, p. 7; Ex. R–7; Tr.168:1–5) (emphasis added) In response to PA-C Freestone’s notes,
Bane stated the following at the hearing:
This is kind of hearsay, and it’s kind of screwed wrong. I told him
that I was planning on applying for Newby Electric and trying to
get a job there at the time, and he is kind of misscrewed [sic] a
little bit of the deals here because it was quite a while later that I
did get on with Newby Electric. I was planning to go to work there
–or hoping.
(Tr.168:24–169:5) (emphasis added)
Because Freestone is an objective third-party and because the note was
contemporaneously written, I find Freestone’s personal note to be a highly persuasive piece of
evidence corroborating the theory that Bane intended to leave Denison when he spoke with Race
Fisher a week later. Here, Bane not only planned to leave Denison prior to his conversation with
Race Fisher, but he also communicated that intent to a third-party. As an ancillary consideration,
Bane’s credibility is also at issue here since the record indicates that, contrary to what he told

39 FMSHRC Page 930

Freestone, he did not begin working in the oil fields the following week.20 However, even if I
were to accept Bane’s statement that Freestone misunderstood his words during the follow-up
checkup, Bane’s in-court statement that “I was planning on applying for Newby Electric and
trying to get a job there at the time […] I was planning to go to work there —or hoping” implies,
at the very least, an intention to leave Denison. (Tr.168:24–169:5) (emphasis added) In either
case, Bane’s intention to leave Denison is evident.
(3)

The Second Conversation (January 18, 2010)

Although two conversations occurred between Bane and Race Fisher on January 18,
2010, Respondent notes that Bane only recorded what appears to be the second conversation.21 In
its post-hearing brief, Respondent argues that Bane’s selectivity in not recording or,
alternatively, not submitting the earlier conversation on January 18, 2010, between Race Fisher
and Bane “necessarily raises significant issues as to Bane’s overall credibility.” (Resp’t PostHearing Br. 9) I have taken this point into consideration in assessing the weight the audio
recording deserves.
I nevertheless find the audiotape recording of the second conversation —a
contemporaneous piece of direct, physical evidence—to be credible and objective. This
audiotaped conversation, standing alone, does not support Denison’s argument. While it is clear
that there was much uncertainty that day —the phrase or a variant of “I don’t know” was used 35
times —nothing in the recorded discussion directly supports Denison’s theory that Bane initiated
the conversation in which he said he wanted to quit earlier that morning. (Ex. B–19A; Ex. R–15)
Bane stated at the hearing that “[a]t no time did I say I was going to quit because I knew I was in
trouble and if I quit, or was fired, I believed that that would have cut me off from any further
actions.” (Tr.195:17–20) Consistent with this statement, the words “quit” or “resign” were never
20

I note that the ALJ in Bane’s Social Security Administration case also noted credibility
issues after finding that Bane was attempting to claim both disability benefits and unemployment
benefits concurrently:
Although the claimant alleged total disability beginning in January
2010, he collected unemployment benefits until at least the second
quarter of 2012. The Colorado unemployment insurance program
is based on the principle that only those persons who are willing
and able to work are entitled to unemployment benefits. It is
reasonable to conclude that claimant would have been telling the
State of Colorado that he was willing and able to work throughout
the time period he was collecting unemployment benefits. This
does not reflect well on his credibility.
(Ex. R–13, p. 7) (citations omitted)
21

In addition to being recorded, the second conversation also involved Sagrillo as a
participant in the discussion; whereas the first, unrecorded conversation that day appears to have
only involved Bane and Race Fisher.

39 FMSHRC Page 931

uttered by Bane, or any party, in the January 18, 2010, recorded conversation. (Ex. B–19A; Ex.
R–15)
There is also no indication from the audiotaped conversation that Bane initiated the idea
of leaving Denison. In fact, the audiotaped conversation suggests the opposite. While referencing
the first conversation Bane had with Race Fisher that day, Bane told Sagrillo,
I asked Race this morning and he says well what do you want done
and I said well I don’t know. I don’t, I have no idea. And he says
well, we can lay you off and I said well, that’d be all right. Lay me
off and then if I get better I come back, if not, I go down the road
and find another job […].
(Ex. R–15, p. 2) (emphasis added) This suggests that Bane, while aware of the possibility that he
might not be able to work at Denison if his health condition did not improve, hoped to go back to
work at Denison if he recovered from his dust allergy. This implied possibility of a continued
relationship with Denison is also supported later on in the recorded conversation. In response to
Race Fisher’s statement that Bane would be laid off, Bane responded, “I’ll keep in touch with
you and tell you what [the doctors] say and whatever, you know.” (Ex. R–15, p. 10)
However, Bane’s statements in the audio recording also indicate that Bane had no
objection to the layoff. In response to Race Fisher’s statement that they would lay off Bane so he
could sign up for unemployment and insurance benefits and focus on recovering from his illness,
Bane responded, “Yeah. Well, we’ll go with that. That sounds as good as anything I can think of,
so […] I don’t know. That sounds good to me. Well[,] I appreciate it.” (Ex. R–15, p. 7, 9–10)
(emphasis added)
(4)

The Egnar Office Conversation (February 1, 2010)

Bane also surreptitiously recorded the conversation that took place on February 1, 2010,
between Bane, MacKinnon, and Jim Fisher at the head office in Egnar, Colorado. (Ex. B–20A;
Ex. R–16) While turning in his keys and requesting a “green card,” a heated exchange ensued
over whether Bane’s allergic reaction to dust was contracted prior to or during his tenure at
Denison Mines. (Ex. R–16, pp. 2–4) I note that Bane never challenged or expressed discontent
with his layoff during this exchange despite having an opportunity to do so.
(5)

Other Considerations

Bane’s acceptance of the layoff option was also conveyed during the June 2012 MSHA
investigation interview. In the interview, Bane stated, “I saw Race as I was coming to work and I
asked him what are we gonna do about this situation here, he stated he could lay me off, I says
[sic] alright that would be fine […].” (Ex. R–23, p. 18, lines 24–26) When asked by Investigator
Funkhouser if he “truly want[ed] to be laid off,” Bane responded, “at the time I was ill and I
hated to be there and ah I wanted an end to the situation, ah, I didn’t really care if it was being
laid off, being transferred, what I was trying, what I was hoping for was they to give me ah sick
leave but they refused to.” (Ex. R–23, p. 18, lines 34–39) Likewise, in response to Race Fisher’s
offer to lay him off, Bane wrote in his November 2011 personal notes that “[t]his was alright
with me because I was still ill and didn’t want to be around anything at mine [sic], as everything

39 FMSHRC Page 932

agrivated [sic] my condition.” (Ex. B–18, p. 25) Based on these two sources, it is evident that
Bane understood and accepted the layoff.
However, Bane appears to have changed his narrative during the period between filing
his section 105(c) complaint with MSHA in June 2012 and the hearing in November 2015. In an
email correspondence sent to FMSHRC on June 20, 2014, Bane wrote, “I never asked to be laid
off. I went along with it because the only other options [sic] I had was to be fired. Federal sick
leave was asked for and denied. They wouldn’t change my position to one were [sic] I could
work.” (AR. “Bane Letter June 11, 2014”, p. 2) During the hearing, Bane stated that he only
accepted the layoff by Denison because his requests for medical leave or a workplace transfer
were refused. (Tr.89:5–13, 92:14–25, 97:14–22, 121:22–25, 195:11–13)22 In his post-hearing
brief, Bane reiterated his hope for medical leave and his having “no choice in the [layoff].”
(Bane Post-Hearing Br. 1) What matters here, however, are Bane’s intentions and thoughts at the
time of the layoff, not years later in contemplation of litigation. Therefore, with regard to Bane’s
change in feelings regarding the layoff, I credit Bane’s statements made closer in time to January
18, 2010.
In any case, it is not clear whether his requests for medical leave or transfer actually
made their way to management. Bane testified that he asked Race Fisher for medical leave on
one occasion. (Tr.93:5–7) Additionally, Bane stated that he had requested additional medical
leave from Sagrillo, who, acting as an intermediary, asked management on Bane’s behalf.
(Tr.92:20–24) In his post-hearing brief, Bane wrote, “I gave the [doctor’s] note to my supervisor
Albert Sagrillo. He then tried to get management to change my work location, grant me sick
leave, anything to keep me working until I became better […] Albert Sagrillo had tried
everything to keep me working but management refused.” (Bane Post-Hearing Br. 1) This is
corroborated by the audio recording from January 18, 2010, in which Sagrillo told Bane, “I asked
[Race Fisher] about giving you a medical leave [inaudible] said couldn’t do that.” (Ex. R–15, p.
1) However, Race Fisher testified that he did not remember ever being asked about medical
leave, (Tr.92:3–10, 93:11–17), and was not aware that Denison ever denied medical leave for
Bane. (Tr.88:12)
As a general matter, I note Bane’s continuous reliance on statements that Sagrillo
allegedly made as an intermediary between Bane and Denison management. For example,
although Bane alleges that he made complaints about being in dusty conditions to Sagrillo, he
admitted at the hearing that he was not sure if Sagrillo actually conveyed the message to
management. (Tr.90:22–24) Similarly, here, although Sagrillo stated in the recording from
January 18, 2010, that he asked management for medical leave on Bane’s behalf, I am hesitant to
accept its veracity without reservation. Without Sagrillo to testify about what he told mine
management in the days and weeks prior to the layoff, assuming that those conversations
22

As outlined in great detail above, the medical evaluation and potential transfer clause
in section 105(c) does not pertain to a uranium miner suffering from dust allergies. 30 U.S.C. §
815(c)(1). Additionally, although Bane frequently cited Denison’s alleged failure or refusal to
grant him medical leave, the issue of whether Denison violated the Federal Family and Medical
Leave Act, 29 U.S.C. § 2601, is outside the jurisdiction of this court.

39 FMSHRC Page 933

actually occurred, Bane’s reliance on the unknown content of Sagrillo’s conversations with
upper management is insufficient to carry Bane’s ultimate burden of persuasion. For this reason,
I credit Race Fisher’s testimony over Sagrillo’s recorded statement, and find that there is no
reliable evidence that medical leave was requested from management.
In addition to his medical leave claims, Bane alleges that Denison refused to grant him a
transfer. He insinuated that this was out of line with Respondent’s normal business practices,
citing to another miner, Trent Davis, who was temporarily transferred for an occupational knee
injury. (Tr.87:11–20) I have already disposed of this matter in the sections above. Nevertheless,
even assuming that Bane did request a transfer and that it was communicated to management, it
is not clear whether a transfer would have been realistically possible. Bane himself was unable to
suggest an appropriate position that he could be transferred to. In the recorded conversation on
January 18, 2010, Bane stated, “I don’t, I don’t have a clue what to do either, Al. There’s, I can’t
see that there’s anything around here that you can’t get in dust ‘cause there’s just dust
everywhere.” (Ex. R–15, p. 2) (emphasis added) Sagrillo was also unable to suggest a transfer
post for Bane. In the same conversation, Sagrillo stated, “So, I asked well what am I going to do
‘cause I don’t know where to send [Bane] to what he can do and what he can’t do […]
Everywhere you go. Can’t go in that hole [inaudible] can’t go in that [inaudible] over there
‘cause [inaudible] there, that bother you.” (Ex. R–15, pp. 1–2) The fact that neither Bane nor
Sagrillo were able to suggest a place where Bane could be transferred where he would be able to
continue to perform the essential functions of his job as an electrician supports the notion that a
permanent transfer was not feasible. Indeed, during the two weeks that Bane was temporarily
transferred away from the mine, Bane admits that he was unproductive and that he had a limited
ability to perform the functions of his job. He described it to Inspector Funkhouser as a “dead
time” in which he “kind of wandered around” looking for “odd little make work jobs.” (Ex. R–
23, p. 16, lines 12–15, 27–29) Bane’s personal notes also state, “For about a week, I just hung
out, helped mechanics, had no clear job duties.” (Ex. B–18, p. 26)
I also note a glaring inconsistency between Bane’s insistence at the hearing that he
wanted medical leave or a workplace transfer and his statements and actions contemporaneous
with the layoff. In response to Race Fisher’s announcement that Bane would be laid off during
the second conversation on January 18, 2010, Bane stated, “that sounds as good as anything I can
think of […].” (Ex. R–15, pp. 9–10) Bane had a second opportunity to challenge his layoff when
he met with MacKinnon and Jim Fisher at the Egnar Office a few weeks later on February 1,
2010. Bane surreptitiously recorded that conversation as well. (Ex. B–20A; Ex. R–16) At no
point in the recorded conversations on January 18, 2010, or February 1, 2010, did Bane mention
the possibility of extra medical leave or a workplace transfer to Race Fisher, Jim Fisher, or
MacKinnon. A reasonable person who did not want to accept the terms, particularly one who
was knowingly recording the conversation, would likely take these opportunities to express
opposition to being laid off or, at the very least, interject with a counter proposal. Instead, here,
Bane appears to have been content with the layoff option and found it to be “as good as
anything” he could think of.
For the reasons stated in the sections above —notably, Bane’s representations to PA-C
Freestone in conjunction with the pattern of inconsistencies between Bane’s statements at
hearing regarding his feelings about the layoff and his actions contemporaneous with the
layoff—I find Race Fisher’s testimony to be more credible. While I note that it is entirely

39 FMSHRC Page 934

possible that Bane did not explicitly use the words “quit” or “resign” consistent with his
testimony, (Tr.195:17–20), I nevertheless find that he sufficiently expressed to Race Fisher his
intent to leave Denison during the first conversation on January 18, 2010.
b.

Bane’s Communication was the Sole Motivating Factor in Denison’s
Decision to Lay Off Bane

Race Fisher testified that the decision to lay off Bane was motivated by Bane’s
communication about leaving. (Tr.109:1–3) In response to Bane’s communication, and
anticipating upcoming workforce reductions due to Denison being overstaffed, Race Fisher
sought to add Bane to the layoff list so that Bane could collect unemployment compensation and
have continued health insurance benefits under COBRA. (Tr.109:14–18, 176:11–12) Race Fisher
testified that Denison was not producing a lot of uranium at the time, so it had to reduce costs
steadily from the time they opened until closing up in October 2012. (Tr.176:25–177:5)
Consistent with this testimony, Bane’s termination letter discussed “a continuing decline in
commodity prices […] and a need to reduce its work force.” (Ex. R–5) After getting approval
from Marsing and the Human Resources Department to add Bane to the layoff list, Race Fisher
met with Bane and Sagrillo. (Tr.109:19–24) After discussing that Bane had been added to the
layoff list, Bane stated, “I appreciate it.” (Tr.110:4–5; Ex. R–15, p. 10)
The record supports Race Fisher’s statements. According to Denison’s termination
records, on January 22, 2010, the day that Bane’s termination was finalized, Mark Ward, an
electrician helper, was also laid off. (Ex. R–8) On April 14, 2010, a few months after Bane was
laid off, fourteen other employees were laid off. Id. Among those laid off was Lee, whom Bane
had listed in his prehearing brief as one of the people responsible for his alleged discrimination.
Id. On June 21, 2010, Marsing, whom Bane officially named as one of the people responsible for
his layoff in his complaint to MSHA, was also laid off. Id. Jim Fisher, who was also officially
named in Bane’s MSHA complaint, retired on February 28, 2012. (Ex. R–4, p. 3) By midOctober 2012, the complex was shut down, and all remaining employees other than a few
managers were laid off. (Tr.104:4–5) None of the retained miners were electricians. (Tr.104:15–
16)
Notably, there is no credible indication in the record that Denison planned to terminate
Bane at any time prior to his discussion with Race Fisher on January 18, 2010. On the contrary,
during the two weeks immediately before Bane’s conversation with Race Fisher, Denison had
temporarily transferred Bane to work aboveground in compliance with PA-C Freestone’s first
doctor’s note. This appears to be a good-faith effort to keep Bane at Denison, and directly
conflicts with Bane’s theory that Denison harbored ill-will towards him for his protected
activities.
The most persuasive pieces of evidence —the contemporaneous note written by PA-C
Freestone along with the recorded conversations with Denison management on January 18, 2010,
and February 1, 2010— strongly suggest that Bane ultimately intended to leave Denison.
Although Bane changed his position on how he felt about the layoff years later, his own
contemporaneous, recorded statements from 2010, personal notes from 2011, and statements to
Inspector Funkhouser from 2012 all indicate that he intended to leave, he communicated his
intent to management, and he accepted the terms of the layoff. Finally, the record and credible

39 FMSHRC Page 935

evidence establish that Denison’s decision to lay off Bane was motivated solely by Bane’s
representations to Race Fisher on January 18, 2010, that he was planning on leaving.
For the reasons stated above, I conclude that Denison would have successfully rebutted
Bane’s prima facie case.
VII. RESPONDENT’S AFFIRMATIVE DEFENSE
If the operator cannot rebut the prima facie case by showing either that no protected
activity occurred or that the adverse action was in no part motivated by protected activity, it may
defend affirmatively by proving that it also was motivated by the miner’s unprotected activity
and would have taken the adverse action for the unprotected activity alone. See Robinette, 3
FMSHRC at 817–18; Pasula, 2 FMSHRC at 2799–800; see also E. Assoc. Coal Corp., 813 F.2d
at 642–43 (applying Pasula-Robinette test). However, an operator’s business justification
defense should not be “examined superficially or be approved automatically once offered.” Haro
v. Magma Copper Co., 4 FMSHRC 1935, 1938 (Nov. 1982). An asserted reason may be found to
be pretextual “where the asserted justification is weak, implausible, or out of line with the
operator’s normal business practices.” Price, 12 FMSHRC at 1534. In the context of other
federal discrimination statutes, “[a] Plaintiff may establish that an employer’s explanation is not
credible by demonstrating either (1) that the proffered reasons had no basis in fact, (2) that the
proffered reasons did not actually motivate his discharge, or (3) that they were insufficient to
motivate discharge.’” Turner, 33 FMSHRC at 1073 (emphasis in original) (citations omitted).
A.

Denison would have Laid Off Bane for the Unprotected Activity Alone

As discussed above, I find that Denison discharged Bane in response to Bane’s decision
to leave. However, even assuming that Denison was partially motivated by Bane’s protected
activities, there is sufficient evidence to find that Denison was motivated by Bane’s unprotected
activity and would have conducted the layoff for the unprotected activity alone. The unprotected
activity in this case was Bane’s representation to Race Fisher on January 18, 2010, that he
wanted to leave Denison. It is reasonable that an employer mine operator would be willing to lay
off an employee who directly expressed his intent to leave, especially if the employer was
already anticipating workforce reductions.
Additionally, I find that Denison’s reason for terminating Bane was plausible and not
pretextual. First, although Bane and Race Fisher offered contradicting accounts of what was said
during the first conversation on January 18, 2010, for the reasons discussed above, I credit Race
Fisher’s testimony that Bane communicated his intent to leave. Accordingly, I find that the
proffered reason has a basis in fact. Second, Race Fisher credibly testified that he was motivated
by Bane’s communication on January 18, 2010, that he intended to leave. Additionally, Bane
provided no credible evidence that Denison contemplated terminating his employment prior to
communicating his intent to leave to Race Fisher. Accordingly, I find that the proffered reason
actually motivated the discharge. Finally, I find that it is reasonable that an employer mine
operator might lay off an employee who expressed an intention to leave. Accordingly, I find that
the proffered reason was sufficient to motivate discharge. Given these findings —that the
proffered reason had a basis in fact, actually motivated the discharge, and was sufficient to

39 FMSHRC Page 936

motivate the discharge —I find that Denison’s reason for terminating Bane is plausible and not
pretextual.
For the reasons stated above, I find that there is substantial evidence to support the
plausibility of Denison’s stated reason for discharging Bane.
B.

Procedural Argument: Bane’s Section 105(c) Filing was Untimely

Because Respondent ultimately prevails on the substantive merits of the case, I decline to
address its procedural arguments that Bane’s section 105(c) complaint to MSHA was untimely
under the Mine Act.
VIII. CONCLUSIONS OF LAW
In conclusion, Bane failed to establish a prima facie case of discrimination under section
105(c)(3) of the Mine Act. Denison’s stated reasons for discharging Bane were plausible and not
pretextual. Denison affirmatively defended its termination of Bane. Therefore, based on a
thorough review of the record, I conclude that Bane failed to prove, by a preponderance of the
evidence, that Denison discriminatorily terminated him in violation of section 105(c) of the Act.
IX. ORDER
Matthew Bane’s complaint and this proceeding are DIMISSED.

/s/ L. Zane Gill
Judge L. Zane Gill
Administrative Law Judge
Distribution: (Certified Mail)
George Matthew Bane, 15380 County Road 22, Dolores, Colorado, 81323
Charles W. Newcom, Esq., Sherman & Howard, LLC, 633 Seventeenth Street, Suite 3000,
Denver, Colorado 80202-3622

39 FMSHRC Page 937

ADMINISTRATIVE LAW JUDGE ORDERS

39 FMSHRC Page 938

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
TH
721 19 ST. SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

April 5, 2017
SHELLEY KELHI,
Complainant,
v.
ALPHA COAL WEST, INC. and
CONTURA COAL WEST, LLC,
Respondents.

DISCRIMINATION PROCEEDING
Docket No. WEST 2017-38-D
DENV-CD-2016-06
Mine: Belle Ayr Mine
Mine ID: 48-00732

ORDER GRANTING RESPONDENT’S MOTION TO DISMISS
Before: Judge Simonton
This case is before me upon a complaint of discrimination under section 105(c) of the
Federal Mine Safety and Health Act of 1977. The Complainant, Shelley Kelhi, worked for Alpha
Coal West, Inc. 1 (“Alpha” or “Respondent”) as a haul truck operator at the time of her injury in
2014. In the early morning of January 19, 2014,2 a shovel loaded a large rock onto Kelhi’s haul
truck and jarred the truck. Kelhi sustained a concussion and bloody nose and later developed
various physical and cognitive complications from the accident. Though she briefly returned to
work, when Kelhi developed complications from her injuries she was eventually placed on
disability leave, where she remained for 365 days until her termination under Alpha’s disability
policy. Kelhi alleges various instances of harassment prior to and after the injury because of her
reputation as a safety advocate at the mine. Due to deficiencies in Kelhi’s claim and her pro se
status, the court required both parties to submit multiple motions and briefs to explain the
timeliness of Ms. Kelhi’s complaint under 30 U.S.C. § 805(c)(3) and clarify the facts
surrounding Kelhi’s allegations.
For the reasons explained below, the case must be dismissed because the Complainant
did not offer sufficient justification for the extremely late filing of her section 105(c)(3)
complaint. The court finds first that January 19, 2014 is the proper violation date for the purpose
1

In August 2015, Alpha filed for bankruptcy, and Contura Coal West LLC (“Contura”)
acquired Alpha’s assets, including the Belle Ayr Mine. See Respondent’s Reply to Kelhi
Explanation (“Resp. Reply.”) at 9. When MSHA informed Kelhi that it would not be taking on
her case, it included Contura instead of Alpha as the responsible operator. Id. Kelhi never
worked for Contura.
2

In the court’s Order Requesting Additional Information, the court characterized the
inquiry date as “on or around January 18, 2014.” The evidence demonstrates that Kelhi started
her shift on January 18 and was injured in the early hours of January 19. Because Kelhi alleges
that Alpha denied her medical treatment following her injury, the violation date for purposes of
the brief will be January 19, 2014.

39 FMSHRC Page 939

of assessing the timeliness of Kelhi’s complaint because Kelhi failed to provide sufficient detail
of any allegations of adverse action that took place after that date. The court also finds that Kelhi
failed to provide a justifiable explanation sufficient to excuse the 684-day filing delay. 30 U.S.C.
815(c)(2) (requiring miners to file discrimination claims with the Secretary of Labor within sixty
days of the date of discrimination); see also Keys v. Reintjes of the South, Inc., 21 FMSHRC
1127, 1130 (Oct. 1999) (ALJ) (dismissing 105(c) claim filed over two years late because
Complainant’s serious injuries did not prevent him from filing worker’s compensation claim and
thus did not excuse the delay in filing with MSHA).
Commission Procedural History
Kelhi was injured on January 19, 2014 and was terminated on January 24, 2015,
following her 365th day on disability leave. Kelhi filed a discrimination complaint with MSHA
on February 1, 2016. She alleged multiple instances of harassment due to her reputation as a
safety advocate at the mine. While Kelhi does not allege that she was improperly terminated
under Alpha’s disability policy, she identified multiple instances of harassment prior to her
injury, claims that mine management denied her prompt medical treatment following her injury
and without specificity that Alpha’s Human Resources Department harassed her when she
contacted them after her termination.
On September 14, 2016, MSHA notified Kelhi that it would not pursue the claim on her
behalf. Ms. Kelhi subsequently filed a pro se section 105(c)(3) complaint on October 12, 2016.
The Respondent filed a motion to dismiss the claim on November 16, 2016, alleging that Kelhi’s
complaint was untimely and that she did not provide evidence that Alpha committed any adverse
actions. On November 28, 2016, the court issued an Order to Show Cause requiring Ms. Kelhi to
explain why she failed to file her complaint within the 60-day limit and to provide a more
detailed description of the instances of alleged harassment and discrimination.
On December 19, 2016, Kelhi submitted her response to the court’s Order to Show
Cause. Kelhi explained that the filing delay was due to the development of complications
stemming from her head injury. Specifically, Ms. Kelhi explained that she had developed
expressive aphasia and other cognitive issues that inhibited her ability to collect and express her
thoughts. Kelhi December 19, 2016 Response to Order to Show Cause (“Kelhi Explanation”).
The severity of the injury forced Kelhi to focus on her recovery and undergo extensive therapy,
and thus delayed her ability to file a complaint. Id.
Kelhi also elaborated upon three instances of adverse action that stemmed from her
reputation as a safety advocate and her submission of numerous safety complaints at the Belle
Ayr Mine. Id. She stated that she was harassed prior to the accident due to this reputation. Id. She
also alleged that Alpha denied her prompt medical attention following the incident, in
contravention of the mine’s protocol. Id. Finally, Kelhi alleged that she was mistreated by
Alpha’s Human Resources Department when she contacted the mine after she was terminated
under Alpha’s disability leave policy. Id.
On January 9, 2017, the Respondent filed a reply and renewed its motion to dismiss the
case. The Respondent argued that Kelhi’s claim was untimely and that Kelhi was never

39 FMSHRC Page 940

employed by Contura Coal, Alpha’s successor, and therefore did not have a cause of action or
available remedy against it. See generally Respondent’s Response to Kelhi Explanation. Due to a
lack of detail concerning the specific claims of alleged adverse actions and Ms. Kelhi’s medical
condition, the court issued an order requiring Kelhi to provide (1) a detailed, factual explanation
of how the Respondent denied Ms. Kelhi timely medical treatment after the accident; (2) medical
information describing Kelhi’s diagnosis, therapy, and treatment of expressive aphasia following
the injury; and (3) a detailed, factual explanation of Kelhi’s alleged harassment by the mine’s
Human Resources Department following her termination.
On February 1, 2017, Ms. Kelhi responded to the Order and provided a short answer to
each question, as well as medical records and witness statements. Shelley Kelhi Response to
Order for More Information (“Kelhi Response”). The Respondent filed a Reply on February 17,
2017 reiterating its previous arguments and provided a January 26, 2017 decision concerning
Ms. Kelhi’s workers compensation contest. Respondent’s Reply to Kelhi Response (“Resp.
Reply”), at 1-2. The Respondent argued that Kelhi again failed to demonstrate instances of
adverse action and did not provide adequate justification for the significant filing delay. Id.
After careful review, the court finds that the Complainant has not demonstrated that an
adverse action occurred when Ms. Kelhi contacted Alpha’s Human Resources Department. Thus,
the most recent date of alleged discrimination is January 19, 2014, the date that Kelhi alleged
that she was denied medical treatment. The length of the delay following the 60-day period
amounts to 684 days. The Complainant has not provided a justifiable explanation sufficient to
excuse a filing delay of 684 days. Having made this determination, analysis of the Respondent’s
alternate grounds for dismissal is unnecessary.
Section 105(c)(2) Discrimination Claim Filing Requirements
Under 30 U.S.C. § 815(c)(2), “Any miner…who believes that [s]he has been discharged,
interfered with, or otherwise discriminated against by any person in violation of this subsection
may, within 60 days after such violation occurs, file a complaint with the Secretary [of Labor]
alleging such discrimination.” After a miner files a complaint, the Mine Safety and Health
Administration (MSHA) investigates it on behalf of the Secretary of Labor. See, e.g., Simpson v.
Fed. Mine Safety & Health Review Comm’n, 842 F.2d 453, 456 n. 3 (D.C. Cir. 1988). If the
Secretary finds that a violation occurred, the Secretary may pursue the claim on the miner’s
behalf before the Commission. 30 U.S.C. § 815(c)(2). If not, the miner may file a claim with the
Commission on her own behalf under 30 U.S.C. § 815(c)(3).
The Mine Act’s legislative history relevant to the 60-day time limit states:
While this time-limit is necessary to avoid stale claims being brought, it should
not be constructed strictly where the filing of a complaint is delayed under
justifiable circumstances. Circumstances which could warrant the extension of the
time-limit would include a case where the miner within the 60-day period brings
the complaint to the attention of another agency or his employer, or the miner

39 FMSHRC Page 941

fails to meet the time limit because he is misled as to or misunderstands his rights
under the Act.
S. Rep. No. 181, 95th Cong., 1st Sess. 36 (1977), reprinted in Senate Sub-committee on Labor,
Committee on Human Resources, 95th Cong., 2d Sess., Legislative History of the Federal Mine
Safety and Health Act of 1977, at 624 (1978).
Accordingly, the Commission does not consider the 60-day time limit of § 815(c)(2) to
be jurisdictional. See Morgan v. Arch, 21 FMSHRC 1381, 1386 (Dec. 1999) (“Commission case
law is clear that the 60-day period for filing a discrimination complaint under section…§
815(c)(2), is not jurisdictional”). It will hear cases in which a complaint’s untimely filing is due
to “justifiable circumstances, including ignorance, mistake, inadvertence and excusable neglect.”
Perry v. Phelps Dodge Morenci, Inc., 18 FMSHRC 1918, 1921-22 (Nov. 1996).
On the other hand, “[e]ven if there is an adequate excuse for late filing, a serious delay
causing legal prejudice to the respondent may require dismissal.” Id. at 1922; see also Keys v.
Reintjes of the South, Inc., 21 FMSHRC 1127, 1130 (Oct. 1999) (ALJ) (“the lengthier the delay,
the stronger the justification required to overcome it”); Sinnott v. Jim Walter Res., Inc., 16
FMSHRC 2445, 2448 (Dec. 1994) (ALJ) (delay of over three years is “inherently prejudicial”).
The Commission places the burden of proving justifiable circumstances on the miner, and places
the burden of demonstrating material legal prejudice on the mine operator. See id.; Schulte v.
Lizza Indus. Inc., 6 FMSHRC 8, 13 (Jan. 1984).
Analysis
In order to determine whether to proceed with this case, this court must identify the date
of the most recent adverse action and determine whether justifiable circumstances excuse the
Complainant’s failure to file her 105(c)(3) complaint within the 60-day deadline. I find that the
proper tolling date is January 19, 2014, the date of Ms. Kelhi’s injury, because she did not
provide the court with the requested additional information to support her allegation of
harassment at the hands of Alpha’s Human Resources Department in February of 2015. Even if
Kelhi had properly established her January 2015 interaction with Alpha’s Human Resources
Department as the latest violation date, I find that Kelhi failed to justify the delay because she
was not fully incapacitated and was able to apply for and defend her workers’ compensation
claim during that period.
The Violation Date
The Complainant alleges that Alpha employees harassed her prior to her injury,
immediately after her injury, and following her termination under Alpha’s disability leave policy.
These events occurred as early as 2009 and up to Kelhi’s termination on January 24, 2015. See
Kelhi Explanation, Kelhi Response. Kelhi did not file a discrimination complaint until February
1, 2016. The court must discern the most recent violation date from which to calculate the length
of the delay, and the Complainant bears the burden of demonstrating that justifiable
circumstances excuse that delay. See Keys v. Reintjes of the South, Inc., 21 FMSHRC 1127, 1130

39 FMSHRC Page 942

(Oct. 1999) (ALJ) (“the lengthier the delay, the stronger the justification required to overcome
it”).
The Respondent argues that Kelhi has not provided any evidence of discrimination
occurring after her injury. Alpha argues that Ms. Kelhi’s allegation that she was told “all the
incidents have to stop,” occurred in 2009, well before her injury, and is thus irrelevant to the
claims at issue. Resp. Reply at 5. The Respondent also asserts that the witness statements
provided do not provide first-hand information of specific instances of harassment. Id. It
maintains that two of the witnesses were not employed by Alpha at the time of the injury, and
that the third statement identifies Kelhi’s complaints, but no instances of retaliation. Id.
Kelhi alleges that she was harassed by Alpha’s Human Resources Department over the
phone following her termination on January 24, 2015. 3 Kelhi Explanation. Accepting this
instance as the violation date would place the delay at 314 days past the 60-day limit.4 I find that
this date cannot serve as the violation date for purposes of determining timeliness because Kelhi
failed to provide any details regarding the alleged harassment.
Kelhi failed to explain or identify any facts that lend credit to her alleged claim of
harassment against Alpha’s Human Resources Department. The court explicitly requested
additional information regarding this allegation in its Order to Show Cause and its Order
Requesting Additional Information. In her initial explanation to the court, Kelhi alleged, without
additional detail, that she was “harassed and will be able to provide proof – including witness to
a conversation from Kim Coleman (Human Resources) on the 365th day following [her] injury.”
Kelhi Explanation. Kelhi did not mention the event at all in her response to the Order Requesting
Additional Information, however. Instead, Kelhi touched upon her reputation as a reporter of
potential safety issues and discussed a series of events that occurred prior to her injury. Kelhi
Response, at 2. She also noted being clicked out during radio communications, and that she was
told by mine management that “all the incidents have to stop.” Id. It is clear that these events
occurred well before the termination of her disability and employment on January 24, 2015, and
do not speak to harassment or discrimination by Alpha’s Human Resources Department or its
representatives. In fact, Kelhi does not mention Alpha’s Human Resources Department at all in
her Response.

3

Kelhi does not allege in any of her statements that she was improperly terminated.
While the witness statement of Dale Britton opines that she was terminated because of the injury,
the court sees no actual evidence to support that claim, and plenty of evidence suggesting the
contrary. See Kelhi Response, statement of Dale Britton. The Respondent provides a form letter
stating that Kelhi was terminated in accordance with Alpha’s disability policy because she was
unable to return to work after 365 days on disability. See Resp. Reply at 6. The Respondent
asserts, and Ms. Kelhi does not challenge, that it did not contest nor participate in her worker
compensation claims and the recent hearing. Thus, the only adverse action under consideration is
her allegation of harassment by the mine’s Human Resources Department.
4

The court calculated the duration date from March 24, 2015 to account for the 60-day
time period outlined in 30 U.S.C. § 805(c)(3).

39 FMSHRC Page 943

Nor do Kelhi’s witness statements materially substantiate a claim of harassment
following her termination. Two of Kelhi’s witness statements, provided by Sue Torres and Scott
Lindblom, do not discuss any incidents taking place after Kelhi’s injury. See Kelhi Response.
The third witness statement, from Kelhi’s spouse Dale Britton, alleges that the “secretary-HR
supervisor” told Kelhi that she was no longer the mine’s problem. See Kelhi Response,
Statement of Dale Britton. The statement also alleges that the secretary was short and unhelpful,
and did not give Kelhi the retirement or company benefits to which she was entitled. Id. While
the Court is inclined to accept the complainant’s allegations as valid for purposes of determining
whether the delay is justified, it cannot accept a claim that Ms. Kelhi did not herself identify,
elaborate upon, or provide evidence for in any of her previous statements. See generally Kelhi
Explanation; Kelhi Response. Thus, the court finds that there is insufficient detail to consider this
allegation.
The Court does, however, find that Kelhi provided sufficient detail to support a claim of
adverse action on the date of her injury. Kelhi alleges that she was denied prompt and required
medical treatment immediately following her head injury on January 19, 2014. Accepting this
instance as the violation date would place the delay at 684 days past the 60-day limit.
Kelhi argues that the injuries she sustained were visible and clearly required medical
assistance. Kelhi Response, at 1-2. While Kelhi refused treatment immediately after the injury,
she argues that Alpha should not have taken her at her word, and forced her to undergo an
examination. Id. at 1. Kelhi also explains that the next step in treatment, her drug and alcohol
test, was not administered until nearly four hours after the injury. Id. Testing was not finished
until over five hours after the injury. Id. Kelhi argues that this is contrary to company protocol,
and that she was denied prompt assistance because of her reputation as a safety advocate at the
mine. Id. I find that she presents sufficient evidence that an adverse action occurred. I credit
Kelhi’s claim that her visible injuries should have alerted Alpha’s management to require
medical assistance as a possible example of adverse action. Thus, the violation date is January
19, 2014, for purposes of determining whether circumstances justified Kelhi’s filing delay.
I therefore find that the violation date is January 19, 2014, the time of Ms. Kelhi’s head
injury and the alleged failure to provide proper medical treatment.
Justifiable Circumstances
Even if Kelhi properly established that the violation date should be January 24, 2015,
Kelhi’s injury complications do not justify the length of either delay because she was still able to
pursue relief. The Commission has identified “excusable neglect” as a justifiable circumstance
that may excuse a late filing, but held that “the fair hearing process does not allow us to ignore
serious delay.” Hollis v. Consolidation Coal, 6 FMSHRC 21, 25 (Jan. 1984).
Kelhi does not dispute that she was aware of her right to file a 105(c) complaint with
MSHA, and the Respondent has provided numerous records of MSHA training that demonstrate
that Kelhi attended training and knew of her right to file a complaint with MSHA. See Resp.
Reply. Kelhi’s primary argument is that the complications of her head injuries rendered her
incapable of filing a complaint with MSHA sooner than she did. See Kelhi Explanation; Kelhi

39 FMSHRC Page 944

Response. Kelhi argues that she sustained multiple post-concussion symptoms following the
accident, including but not limited to migraines, seizures, expressive aphasia, slowed response
times, and some loss of memory. See Kelhi Response. Kelhi claims that her injuries were
debilitating and required her full focus on her health and recovery, and thus justify the delay. Id.
at 3.
Kelhi’s medical records indicate that her post-concussive complications were serious but
not permanently incapacitating. Records from Thunder Basin Orthopedics suggest antegrade and
retrograde amnesia, post-concussion syndrome, and headaches during a January 31, 2014
appointment. See Kelhi Response. On a June 23, 2016 checkup, records show Kelhi continued to
experience headaches, unsteadiness on her feet, and memory disruptions, all related to her injury.
Id. Sheridan Neurology identifies Kelhi’s complications in March and October 2014 checkups,
including decreased attentional functions, speed of information processing, simple reaction time,
bilateral motor functions, and severe microsmia and depression. Id. Sheridan cited improvement
in a June 2015 checkup, but still noted deficits in response control, working memory, and
information processing. Id. It also notes that Kelhi expressed that her condition was not
improving, and may have gotten worse. Id. Kelhi also provides letters from Clear Creek
Counseling and Central Wyoming Neurologists, dated January 24, 2017 and February 2, 2017
respectively. These letters suggest that Ms. Kelhi was being treated for posttraumatic headaches,
acquired cognitive dysfunction, expressive aphasia, and localization related epilepsy. Id. Clear
Creek Counseling expressed that Kelhi was able to do most daily activities, but not on a
consistent basis due to her migraines and other complications. Id. It found that Kelhi’s injuries
are substantial enough to prevent her from seeking and keeping employment. Id.
The court sympathizes with the Complainant’s health issues, but cannot find that they
prevented her from filing a complaint with MSHA for the entire 684-day period. Administrative
law judges have found that even significant injuries, surgery, and other noteworthy life events do
not excuse significant filing delays, especially if the complainant demonstrated an ability to
pursue remedies through other means. Hacking v. Staker & Parson Companies, 38 FMSHRC
851 (Apr. 2016) (ALJ) (holding that Complainant’s complications from surgery, divorce, and
caring from her son were not sufficient justifications for a 900 day filing delay because she
nonetheless managed to testify before Utah Labor Board in that time); Keys v. Reintjes of the
South, Inc., 21 FMSHRC 1127 (Oct. 1999) (ALJ) (holding that Complainant’s significant injury
was not a justifiable circumstance for a delay of over two years because he was not incapacitated
and continued to pursue a worker’s compensation case).
The instant case falls squarely within this line of precedent. To this court’s knowledge, a
684 day filing delay would be much longer than any similar delay excused by the Commission.
Such delays have only been justified when the Respondent, MSHA, or another agency is
responsible for the delay. See Hale v. 4-A Coal Co., 8 FMSHRC 905, 909 (June 1986)
(Commission upheld a two year delay because the complainant timely filed his complaint, but
the Secretary delayed filing the complaint for over two years).
Kelhi’s injuries were not permanently incapacitating, and no external cause of the delay
exists in this case. A significant and compelling reason is therefore needed to justify a delay of
684 days. There is no doubt that the Complainant sustained serious injuries, and was likely

39 FMSHRC Page 945

incapacitated for some time. However, her injuries did not permanently incapacitate her or
prevent her from applying for and defending her claim for worker’s compensation. Thus, I find
she could have filed her discrimination complaint as well in a timely fashion. Ms. Kelhi’s
symptoms did not prevent her from performing daily activities, but prevented her from
consistently performing those tasks. See Kelhi Response. The 105(c)(3) process does not require
consistent daily work or demanding work on a daily basis. Even given Kelhi’s injuries the 60day statutory limit provided ample time to make such a claim which, at the outset for timeliness
purposes, merely requires that she contact MSHA at their 1-800 hotline number or via email.
Furthermore, Kelhi challenged and testified in a denial of workers’ compensation case
over the past two years. The Wyoming Office of Administrative Hearings’ recent workers’
compensation decision indicated that Kelhi was denied compensation for pharmacy and medical
benefits on October 27, 2015, November 4, 2015, and November 12, 2015, and thus was
working on her claim at least before those dates. Kelhi filed her 105(c) complaint with MSHA on
February 1, 2016, 684 days after allegedly being denied timely medical treatment. The court
declines to accept that filing a 105(c) complaint is more difficult than applying for worker’s
compensation, is the equivalent of a full-time job, or requires intensive daily work. It is therefore
evident that Ms. Kelhi has failed to provide justifiable circumstances for the significant delay in
filing her discrimination complaint.
I therefore find that allowing the Complainant to proceed without a justifiable excuse
would exceed the permissible limits of delay under the Mine Act.
ORDER
The Respondent’s Motion to Dismiss is GRANTED. Accordingly, this matter is
DISMISSED with prejudice. The Complainant may appeal this matter to the Commission within
30 days of the date of this order.

/s/ David P. Simonton
David P. Simonton
Administrative Law Judge
Distribution: (U.S. First Class Mail)
Shelley Kelhi, 2602 Meadow Lane, Gillette, WY 82718
Laura E. Beverage, Jackson Kelly PLLC, 1099 18th Street, Suite 2150, Denver, CO 80202

39 FMSHRC Page 946

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004

April 17, 2017
ROBERT C. HALL,
Complainant

DISCRIMINATION PROCEEDING
Docket No. PENN 2016-228-D
MSHA Case No. PITT-CD-2016-01

v.
GMS MINE REPAIR & MAINTENANCE,
INC.,
Respondent

Mine: Emerald No. 1
Mine ID: 36-05466 MVK

DISMISSAL ORDER
Before:

Judge Feldman

This matter is before me based on a May 10, 2016, Complaint of Discrimination filed by
Robert C. Hall against GMS Mine Repair & Maintenance, Inc. (“GMS”), pursuant to section
105(c)(3) of the Federal Mine Safety and Health Act of 1977, as amended, 30 U.S.C. § 815(c)(3)
(2006) (“Mine Act” or “the Act”).1 Hall’s employment as a Sales, Services, Field and
Development Engineer with GMS was terminated on January 25, 2016, contemporaneous with a
widespread company layoff. GMS is a contractor that provides construction and maintenance
services at mines. Hall’s complaint is based on his allegation that he was not subsequently
reinstated as a consequence of his disagreement with GMS management concerning the
beneficial explosive characteristics of AutoStem, as compared to NXBurst. AutoStem and
NXBurst are two competing explosives products, apparently neither of which has yet been
approved by MSHA.
This matter was scheduled for an April 25, 2017, hearing. During the course of telephone
conferences held with the parties in preparation for the hearing, the parties advised that Hall has
a pending related civil suit against GMS in which he seeks to recover alleged past-due
compensation.

1

Hall’s Complaint of Discrimination, which serves as the jurisdictional basis for this
matter, was filed with the Secretary on April 5, 2016, in accordance with section 105(c)(2) of the
Mine Act. Hall’s complaint was investigated by the Secretary’s Mine Safety and Health
Administration (“MSHA”). On April 22, 2016, MSHA advised Hall that the investigation did not
disclose any section 105(c) violations.

39 FMSHRC Page 947

On April 4, 2017, Hall filed a Motion to Dismiss this proceeding without prejudice,
reportedly for the purpose of allowing him to “further pursue the matters alleged herein in any
court or tribunal which may be available to me as a matter of law.” Mot. to Dismiss, at 1 (Apr. 4,
2017). Hall represents that GMS does not object to dismissal of Hall’s complaint without
prejudice.
In view of the above, IT IS ORDERED that Hall’s Motion to Dismiss IS GRANTED
and the captioned discrimination proceeding in Docket No. PENN 2016-228 IS DISMISSED
without prejudice.2

/s/ Jerold Feldman
Jerold Feldman
Administrative Law Judge

Distribution:
Robert C. Hall, 116 Cedar Lane, Houston, PA 15342
William C. Means, GMS Mine Repair & Maintenance, Inc., 224 Moyers Road, Bruceton Mills,
WV 26525
/acp

2

Although Hall’s discrimination complaint has been dismissed without prejudice, section
105(c)(3) of the Mine Act requires complainants bringing discrimination actions in their own
behalf to file such complaints within 30 days of the Secretary’s notification that his investigation
did not disclose any violations of the anti-discrimination provisions of section 105(c). 30 U.S.C.
§ 815(c)(3). As previously noted, on April 22, 2016, the Secretary advised Hall of his
investigation findings that no discrimination occurred. Thus, while Hall may subsequently elect
to refile his discrimination complaint, it may be precluded as untimely.

39 FMSHRC Page 948

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
721 19TH STREET, SUITE 443
DENVER, CO 80202-2536
303-844-3577 FAX 303-844-5268

April 28, 2017
KLONDEX MIDAS OPERATIONS, INC.,
Contestant
v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 2015-416-M
A.C. No. 26-02314-372746

v.

Docket No. WEST 2015-0607-M
A.C. No. 26-02314-361821

KLONDEX MIDAS OPERATIONS, INC.,
Respondent

KLONDEX GOLD AND SILVER
MINING COMPANY,
Respondent,

Docket No. WEST 2014-777-RM
Order No. 8697481; 06/16/2014
Mine ID 26-02314
Midas Mine

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CONTEST PROCEEDING

Docket No. WEST 2015-742-M
A.C. No. 26-02314-384346
Midas Mine
Docket No. WEST 2016-039-M
A.C. No. 26-02691-390994
Fire Creek Mine

ORDER DENYING MOTION FOR PARTIAL SUMMARY DECISION
Before: Judge Manning
These cases are before me on one notice of contest filed by Klondex Midas Operations,
Inc. (“Klondex”) and four petitions for assessment of civil penalty filed by the Secretary of
Labor, acting through the Mine Safety and Health Administration (“MSHA”) pursuant to
sections 105 and 110 of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and
820 (the “Mine Act”). By notice dated January 4, 2017, these cases were set for hearing
commencing on May 9, 2017.1
1

The hearing in these cases was originally scheduled to commence on January 24, 2017.
The hearing was continued until May 9, 2017 upon the request of Klondex.

39 FMSHRC Page 949

On April 14, 2017, after the close of business, Klondex filed a motion for partial
summary decision. Under Commission Procedural Rule 67(a), a motion for summary decision or
partial summary decision may be filed “no later than 25 days before the date fixed for hearing on
the merits[.]” 29 C.F.R. § 2700.67(a). Thus, Klondex filed its motion at the last possible moment.
The motion asks that I vacate the citations and orders discussed below. The following
documents accompany the motion: (1) a 37 page “Memorandum of Points and Authorities” in
support of the motion; (2) a 31 page “Statement of Undisputed Material Facts” in support of the
motion that includes 203 numbered paragraphs; and (3) 20 exhibits, one of which contains
numerous subparts. Many of these exhibits consist of portions of deposition transcripts. The
paper copy of the motion with accompanying documents is about two inches thick.
These cases arise out of a fatal accident that occurred at the Midas Mine, an underground
gold mine and a later inspection at Klondex’s Fire Creek Mine. Exactly what happened at the
time of the accident at the Midas Mine is not clear. According to the motion, an experienced
miner was operating a jackleg drill on April 28, 2014.2 Later during the shift, a co-worker found
the miner sitting on the ground in an unusual location and position. He was unresponsive and
facing the “wrong direction” over 15 feet from the working face with his jackleg drill in his lap
and his coveralls wrapped around the smooth shaft of the drill steel.
The Secretary issued one citation and several orders (hereinafter “citations’) following
his investigation of the accident. In its motion, Klondex argues that MSHA has no evidence to
support its enforcement actions and the citations have no merit as a matter of law. “Without
knowing how the accident occurred, MSHA cannot support its speculative” post-accident
conclusions that it used as the basis for the citations. (Klondex Memorandum 3). Klondex states
that there is “no evidence to rule out the possibility that [the miner] ‘suffered a medical event that
could have caused him to lose his balance, his ability to handle the drill that he was using, or his
consciousness, thereby resulting in his clothes becoming entangled.’” (Klondex Memorandum
14).
In a response filed after the close of business on April 26, 2017, the Secretary opposed
Klondex’s motion for partial summary decision. He argues that there are genuine issues of
material fact with respect to each citation and that Klondex is not entitled to summary decision as
a matter of law. He asks that the motion be denied.
Commission Procedural Rule 67 sets forth the grounds for granting summary decision, as
follows:
A motion for summary decision shall be granted only if the entire
record, including the pleadings, depositions, answers to
interrogatories, admissions, and affidavits, shows:
2

Jackleg drills are frequently used in underground metal mines, especially in headings
that are too tight for a jumbo drill. The drill is supported by a hydraulic leg that rests on the
ground. Because the leg is generally angled so that the bottom of the leg is behind the drill, the
leg can also be used by the miner to help provide pressure against the rock face that is being
drilled.

39 FMSHRC Page 950

(1) That there is no genuine issue as to any material fact; and
(2) That the moving party is entitled to summary decision as a
matter of law.
29 C.F.R. § 2700.67(b).
The Commission has long recognized that “[s]ummary decision is an extraordinary
procedure.” Energy West Mining Co., 16 FMSHRC 1414, 1419 (July 1994) (quoting Missouri
Gravel Co., 3 FMSHRC 2470, 2471 (Nov. 1981)). The Commission has analogized Commission
Procedural Rule 67 to Federal Rule of Civil Procedure 56. Hanson Aggregates New York, Inc.,
29 FMSHRC 4, 9 (Jan. 2007); See also Energy West, 16 FMSHRC at 1419 (citing Celotex Corp
v. Catrett, 477 U.S. 317, 327 (1986)). Summary decision “is authorized only upon proper
showings of the lack of a genuine, triable issue of material fact.” Hanson Aggregates New York,
Inc., 29 FMSHRC at 9 (citations omitted). When the Commission reviews a judge’s summary
decision under Rule 67, it looks “‘at the record on summary judgment in the light most favorable
to … the party opposing the motion,’ and that ‘the inferences to be drawn from the underlying
facts contained in [the] materials [supporting the motion] must be viewed in the light most
favorable to the party opposing the motion.’” Id. (citations omitted).
ANALYSIS
A few preliminary matters must be noted. First, it is important to understand that the
parties have not stipulated to any facts. In response to Klondex’s Statement of Undisputed
Material Facts the Secretary filed his Statement of Disputed Facts. He alleges that most of
Klondex’s undisputed facts are actually immaterial and he referenced evidence to support his
position that the “undisputed” material facts presented by Klondex are actually in dispute.
Second, it is also important to understand that the issue in these cases is whether the
Secretary established the violations set forth in the citations and related issues such as whether
any of the violations were of a significant and substantial nature or were the result of the
operator’s unwarrantable failure to comply with the safety standard. This court is not charged
with determining the exact sequence of events that led to the miner’s death. Of course, the
citations were issued as a result of the fatal accident, which is relevant, but exactly what
happened in the moments prior to the accident is unlikely to be fully resolved in these cases and
such resolution is not necessary to adjudicate the issues raised in the citations.
I find that there are genuine disputes as to the material facts with respect to each citation.
Given that the hearing is scheduled for May 9 and it is incumbent on me to rule on the motion in
a prompt manner, I have not discussed every dispute of fact or issue of law in this order. I have
also not referenced every exhibit used by the parties to support their claims.
A. Citation No. 8697488, Section 57.18025, Working Alone.
The subject miner was assigned to operate a jackleg drill. Although other miners checked
on him from time to time, he was working alone in the heading. Klondex argues that the
Secretary cannot establish a violation of the working alone standard because jackleg drilling is a

39 FMSHRC Page 951

routine mining operation and does not present a hazardous condition under the working alone
standard. (Klondex Memorandum 18-27). It argues that undisputed facts demonstrate that the
Secretary cannot establish a violation of the safety standard.
In his response, the Secretary presented facts to show that jackleg drilling can present a
hazardous condition that invokes the requirements of the standard and that such hazardous
conditions existed in the heading in which the miner was working. (Sec’y Opposition 12-14;
Sec’y Statement of Disputed Facts 2-5). In addition, he argues that there is a dispute as to
whether large rocks and other tripping hazards were present on the floor of the heading that
contributed to the hazardous conditions. (Sec’y Opposition 15). Assuming that hazardous
conditions were present, there is a genuine dispute over whether the deceased miner had
sufficient contact with other miners during his shift commensurate with the hazards presented.
Id. at 15-16.
I agree with the Secretary that there are genuine issues of material fact with respect to this
citation and that, as a consequence, summary decision cannot be granted.
Klondex also raised issues concerning the Secretary’s alleged new interpretation of the
safety standard that makes jackleg drilling a per se hazardous activity no matter how experienced
or skillful the jackleg operator is. That issue is discussed in sections D and F, below.
B. Order Nos. 8697489 and 8697490, Sections 57.7052(b) and 57.20003, Insecure
Footing While Drilling and Housekeeping.
These orders allege that large and loose rocks, air and water hoses, drill steels, an axe,
and an oil container were strewn about the ground in the miner’s work area as he was drilling. As
a result, the miner did not have secure footing as he was drilling and secure footing was not
provided to keep the leg of the drill from moving or sliding while in operation. Klondex
maintains that the undisputed facts demonstrate that, while such conditions may have existed
after the first responders arrived and moved things around, the Secretary has no proof that these
conditions existed while the miner was working. (Klondex Memorandum 27-31). It offered
deposition evidence that the miner’s work area was clean and unobstructed at the time he was
drilling.
The Secretary disputes Klondex’s contention that the miner’s heading was clean and
orderly before the accident. He points to other deposition testimony as well as other evidence
that contradicts the evidence that Klondex provided with its motion. (Sec’y Opposition 19-21;
Sec’y Statement of Disputed Facts 5-7).
I find that at least two photographs show that the cited conditions existed at the time of
MSHA’s investigation of the accident. (Sec’y Exs. 14 & 17). Whether some or all of these
conditions existed at the time of the accident is in dispute. The Secretary presented sufficient
evidence to deny the motion. At least one miner, who was in the heading before the accident,
testified that rocks shown in a photograph may have been present earlier in the shift. (Sec’y Ex.
5). In addition, an MSHA inspector testified that during the investigation he saw large rocks near
the face where the miner was drilling that looked like they had been in that position for a while.

39 FMSHRC Page 952

(Sec’y Ex. 16). A genuine, triable issue of material fact exists as to the conditions in the heading
at the time of the accident. As the trier of fact, I must analyze the evidence and determine how
much weight and credibility I should give to the evidence presented by each party. As stated
above, whether these alleged conditions contributed to the fatal accident is relevant but will not
determine whether a violation was established.
C. Citation No. 8697468, Section 103(a), Failure to Provide Documents.
This citation alleges that Klondex failed to provide “all documentation of dispatch logs”
for a specified period of time after the MSHA investigators requested them. The Secretary
subsequently issued Section 104(b) Order No. 8697481 for Klondex’s continued failure to
provide these documents. Klondex argues that it produced all the existing dispatch records and
that the additional records that the Secretary is seeking do not exist. (Klondex Memorandum 3236; Klondex Statement of Undisputed Facts 20-25). It states that it made a diligent, extensive,
and timely search for the materials requested and produced all it could locate. Klondex maintains
that there is no evidence to establish that it failed to comply section 103(a) of the Mine Act.
The Secretary responds that MSHA requested the records in large part to create a timeline
of the events on the day of the accident and because MSHA believed that the mine required
anyone working alone to call into the dispatcher every two hours. (Sec’y Opposition 22-23). The
Secretary asserts that there is a genuine factual dispute over the existence of dispatch records for
Crews A and C. He states that the miner who was acting as a dispatcher on April 28, 2014 “has
given varying accounts as to whether he took notes on the day of the incident.” (Id. at 23; Sec’y
Statement of Disputed Facts 8-11). The Secretary relies upon this miner’s deposition testimony.
(Sec’y Statement of Disputed Facts 9-11; Sec’y Ex. 23).
As stated above, I must look at the record on summary decision in the light most
favorable to the party opposing the motion. It may well be that Klondex produced all requested
documents in its possession, but there is sufficient murkiness in the record to raise questions on
this issue. The Commission has stated that in a motion for summary decision the moving party
must establish “a right to judgment with such clarity as to leave no room for controversy” and
must affirmatively prove “that the adverse party cannot prevail under any circumstances.”
KenAmerican Resources, Inc., 38 FMSHRC 1943, 1947 (Aug. 2016) (citation omitted). The
evidence provided by the moving party cannot simply allow the court to find in the movant’s
favor, “it must require the court to do so.” Id. (citation omitted) (emphasis in original). In this
instance, Klondex’s evidence may be stronger than the Secretary’s but I am unable to hold that
the Secretary cannot prevail under any circumstances.
D. Citation Nos. 8876233 and 8876236, Section 57.18025, Working Alone at the
Fire Creek Mine.
In July 2015, MSHA Inspector Pat Barney issued two citations at Klondex’s Fire Creek
Mine under section 57.18025 because in each instance a miner was working alone while
operating a jackleg drill. In filing the motion for these citations, Klondex relies on Inspector
Barney’s testimony that jackleg drilling is a hazardous condition, no matter what the
circumstances. (Klondex Memorandum 21). He testified that it “is inherently hazardous.” (Id.;

39 FMSHRC Page 953

Klondex Statement of Undisputed Facts ¶ 177). Klondex argues that the inspector’s position is
contrary to current law. (Klondex Memorandum 21; Cotter Corporation, 8 FMSHRC 1135
(Aug. 1986)). It argues that in Cotter, the Commission ruled that operating a jackleg drill is not
per se hazardous. Because the citations were based on the Secretary’s new, impermissible
interpretation of section 57.18025, Klondex maintains that it is entitled to summary decision as a
matter of law.
Klondex also argues that even if the safety standard is applicable as alleged in the
citations, the Secretary failed to offer evidence that it was not in compliance. The inspector
recognized that supervisors checked on the jackleg operators three or four times per shift.
(Klondex Memorandum 24). Two Fire Creek miners told the inspector that, in addition to
supervisors, other miners stop by on a regular basis. As stated by the Commission in Cotter, if a
condition is determined to be hazardous, the safety standard requires a level of “communication
or contact of a regular and dependable nature commensurate with the risk present in a particular
situation.” 8 FMSHRC at 1139. Klondex contends that the evidence demonstrates that it met the
requirements of this test.
The Secretary maintains that Klondex is misreading Cotter. The Commission clearly
limited its holding to the facts of that case. In addition, there is disputed evidence as to whether
there were “regular and dependable” contacts with the miners operating the jackleg drills. (Sec’y
Opposition 26). Inspector Barney testified that Klondex should have established a check-in
policy to make sure that the contacts were dependable and that more frequent contacts were
necessary to comply with the safety standard. Id.
I find that genuine issues of law and fact need to be resolved with respect to these
citations. First, the coverage of the safety standard must be determined as applied to the
particular facts of the case. The issue is not whether, in the abstract, the safety standard prohibits
the operator of a jackleg drill from working alone, as alleged by Klondex, but rather whether the
safety standard prohibited these particular miners from working alone given the totality of the
circumstances. The record is simply not fully enough developed to resolve these issues on
summary decision. In addition, Klondex relies heavily on the Commission’s holding in Cotter,
but I agree with the Secretary that the Commission was careful to limit its holding to the facts.
That decision does not resolve the issues in these cases as a matter of law.
E. Unwarrantable Failure and Negligence Issues.
Klondex also maintains that there is no factual or legal basis for the Secretary’s
allegations that the accident citations were the result of Klondex’s unwarrantable failure or
aggravated conduct. (Klondex Memorandum 31-32). It points to the fact that the conduct of a
rank-and-file miner is not imputable to the operator. It further states that without knowing how
the accident occurred, the Secretary cannot establish that Klondex should have done something
more to prevent it. All the evidence suggests that his accident was entirely unforeseeable and
unexpected. Id.
The Secretary contends that multiple disputes of material fact preclude summary decision
with respect to unwarrantable failure issues. (Sec’y Opposition 21-22). There is a dispute as to

39 FMSHRC Page 954

the degree of danger posed by the alleged violations. Without resolving these disputes, the court
cannot decide whether the violations were unwarrantable. There are also disputes concerning
whether Klondex had adequate policies in place to protect the subject miner. For example, there
are disputes as to whether Klondex had policies in place concerning how clean jackleg drillers
should “keep their headings.” (Sec’y Opposition 22) (citations omitted). There was deposition
testimony that the rocks on the floor of the subject miner’s heading were typical at the mine. Id.
I agree with the Secretary that there are genuine issues of material fact that must be
resolved before unwarrantable failure and negligence issues can be addressed. In addition, I note
that the issue in these cases is whether the citations should be affirmed, modified, or vacated.
These proceedings were not designed to determine what caused the accident.
F. Klondex Reply Brief.
After the close of business on April 27, Klondex filed a motion to file a reply brief in
support of its motion for summary decision along with a copy of the reply brief. For good cause
shown, the motion is GRANTED.
Klondex seems not to understand the purpose of summary decision in Commission
jurisprudence. Klondex argues that because the evidence it presented to support its motion is
stronger and more convincing than the evidence submitted in opposition, it is entitled to
summary decision as a matter of law. When considering a motion for summary decision, a
Commission judge is not permitted to evaluate the relative strength or credibility of the evidence
presented by the parties and enter findings of fact and conclusions of law after weighing this
evidence. I agree with Klondex that, at least with respect to some of the citations, the evidence it
presented to support its motion appears to be stronger and more persuasive than the evidence
presented by the Secretary in opposition. Nevertheless, I am unable to conclude that the evidence
presented requires me to grant the motion for partial summary decision in any respect.
With respect to the working alone citations, the safety standard provides that no miner
shall be allowed to perform work alone “in any area where hazardous conditions exist that would
endanger his safety unless his cries for help can be heard or he can be seen.” 30 C.F.R.
§ 57.18025. Klondex maintains that the sole issue is whether the operation of a jackleg drill
automatically invokes the requirements of the standard such that a jackleg drill operator can
never work alone unless the operator can be seen or heard. That is, the only legal issue is whether
the operation of a jackleg drill is per se hazardous. Based on Commission precedent and
undisputed evidence, it argues that it is entitled to summary decision on this issue as a matter of
law. (Klondex Reply Br. 2-6). Klondex seemingly disregards that it is possible for a judge to
hold that the facts in a particular case warrant a finding that the use of a jackleg drill created a
hazardous condition thereby establishing a violation of the safety standard without holding the
operation of a jackleg drill is an inherently hazardous activity and can never be operated alone.3
3

Klondex also argues that the evidence establishes that it did not violate the safety
standard even if it is assumed that operating a jackleg drill alone is considered to be hazardous.
(Klondex Reply 6-7). I find that there are significant factual disputes concerning this issue as
discussed above in sections A and D.

39 FMSHRC Page 955

With respect to the housekeeping and secure footing citations, Klondex argues that the
Secretary in his response “tries to create factual disputes where they do not exist.” (Klondex
Reply 7). It argues that the “Secretary’s alleged factual issues depend on selective quotations” in
the deposition testimony he presented. Id. It maintains that there is no credible evidence to
support a conclusion that the conditions in the heading where the accident occurred were the
same as shown the post-accident photos. It presented evidence that “everyone who saw the
[heading] that morning, before the accident, thought it was in good condition.” Id. at 7-8. I tend
to agree with Klondex that the evidence presented by the Secretary on these citations does not
appear to be particularly strong or convincing, but he presented sufficient evidence to raise a
genuine issue of material fact as discussed in section B, above.
Klondex argues that this court “can rule that there was no violation of [section 103(a) of]
the Mine Act relating to documents as a matter of law even based on the Secretary’s version of
events.” (Klondex Reply 8-9). It states that the evidence clearly shows that any notes that were
taken and not produced do not exist. The deposition testimony proves that the miner who was
acting as the dispatcher at the relevant time discarded any notes taken at the end of each shift or
left them on the dispatch office desk. Id. at 9. Klondex represents that it promptly and thoroughly
searched for any of the records requested by the Secretary. As stated above in section C, there is
sufficient murkiness in the record presented by the parties to raise questions of fact that must be
resolved. I agree with Klondex, however, that based on the evidence presented by the Secretary
in response to the motion, the Secretary’s evidence appears to be weak on this issue.
Finally, Klondex argues that the Secretary’s alleged disputes of fact regarding negligence
are not supported by the sources he cites. (Klondex Reply 9-10). Klondex states that there can be
no dispute that Klondex miners were properly and extensively trained and the deceased miner
was a highly skilled jackleg drill operator. Klondex argues that there is simply no evidence upon
which a judge could conclude that Klondex’s negligence was high or that the citations were the
result of its unwarrantable failure to comply with the safety standards. I find that there are some
disputes of fact as discussed in section E above and, more importantly, there are legal issues that
must be resolved when applying the facts to established precedent concerning negligence and
unwarrantable failure. Evidence necessary to establish high negligence and unwarrantable failure
is inexorably related to the evidence necessary to establish a violation and the gravity of any
violation. Issues surrounding the negligence of an operator cannot be resolved in a vacuum.
OTHER CONSIDERATIONS
Given that I had to issue this order in a prompt manner, I have not addressed all of the
issues raised by the parties. Although I reviewed the relevant exhibit evidence presented by the
parties, I have not referenced each of them in this order. To the extent any issues raised by
Klondex are not discussed herein, I hold that they do not meet the standard for granting summary
decision.
For the reasons set for above, I hold that there are genuine issues of material fact and that
Klondex is not entitled to partial summary decision as a matter of law. Klondex did not establish
that it has a right to partial summary judgment “with such clarity as to leave no room for

39 FMSHRC Page 956

controversy” and it did not establish that the Secretary “cannot prevail under any circumstances.”
KenAmerican Resources 38 FMSHRC at 1947.
ORDER
The motion for partial summary decision filed by Klondex is DENIED. The hearing will
commence on May 9, 2017 as previously scheduled. I strongly urge the parties to attempt to
negotiate a settlement of as many of the citations as possible and to enter into stipulations of fact
on as many issues as possible that cannot be settled.

/s/ Richard W. Manning
Richard W. Manning
Administrative Law Judge

Distribution:
Cheryl L. Adams, Esq., Office of the Solicitor, U.S. Department of Labor, 90 7th Street, Suite 3700, San Francisco, CA 94103-6704 (Adams.cheryl.l@dol.gov)
Tara E. Stearns, Esq., Office of the Solicitor, U.S. Department of Labor, 90 7th Street, Suite 3700, San Francisco, CA 94103-6704 (Stearns.Tara.E@dol.gov)
Sean Allen,Esq., Office of the Solicitor, U.S. Department of Labor, 1244 Speer Blvd., Suite
216, Denver, CO 80204-3518 (Allen.sean.j@dol.gov)
Avi Meyerstein, Esq., Husch Blackwell, LLP, 750 17th Street, NW Suite 900, Washington, DC
20006-4675 (Avi.Meyerstein@huschblackwell.com)
Mark Savit, Esq., Husch Blackwell, LLP, 1801 Wewatta Street, Suite 1000, Denver, CO 80202
(Mark.savit@huschblackwell.com)
Mark Hill, Esq., Husch Blackwell, LLP, 13330 California Street, Suite 200, Omaha, NE 68154
(Mark.Hill@huschblackwell.com)

RWM

39 FMSHRC Page 957

